

Exhibit 10.2
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
by and among
 
MDC PARTNERS INC.
 
as Parent,
 
MAXXCOM INC.
 
as Borrower,
 
THE LENDERS THAT ARE SIGNATORIES HERETO
 
as the Lenders,
 
and
 
WELLS FARGO FOOTHILL, LLC
 
as Agent
 
and
 
EACH OF THE SUBSIDIARIES OF MDC PARTNERS INC.
THAT ARE SIGNATORY HERETO
 
For purposes of Sections 4, 5, 6 and 16 of this Agreement
 
Dated as of October 23, 2009



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



       
Page
         
1.
DEFINITIONS AND CONSTRUCTION
1
       
1.1.
 
Definitions
1
           
1.2.
 
Accounting Terms
1
           
1.3.
 
Code; PPSA
2
           
1.4.
 
Construction
2
           
1.5.
 
Schedules and Exhibits
2
         
2.
LOAN AND TERMS OF PAYMENT
3
       
2.1.
 
Revolver Advances
3
           
2.2.
 
Revolver Increase
4
           
2.3.
 
Borrowing Procedures and Settlements
4
           
2.4.
 
Payments; Reductions of Revolver Commitments; Prepayments
10
           
2.5.
 
Overadvances
13
           
2.6.
 
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations
13
           
2.7.
 
Crediting Payments
15
           
2.8.
 
Designated Account
15
           
2.9.
 
Maintenance of Loan Account; Statements of Obligations
16
           
2.10.
 
Fees
16
           
2.11.
 
Letters of Credit
16
           
2.12.
 
LIBOR Option
20
           
2.13.
 
Capital Requirements
22
           
2.14.
 
Currencies
23
         
3.
CONDITIONS; TERM OF AGREEMENT
23
       
3.1.
 
Conditions Precedent to the Effectiveness of this Agreement
23
           
3.2.
 
Conditions Precedent to all Extensions of Credit
23
           
3.3.
 
Maturity
24
           
3.4.
 
Effect of Maturity
24
           
3.5.
 
Early Termination by Borrower
24
         
4.
REPRESENTATIONS AND WARRANTIES
25
       
4.1.
 
Due Organization and Qualification; Subsidiaries
25
           
4.2.
 
Due Authorization; No Conflict
26


 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



       
Page
 
4.3.
 
Governmental Consents
26
           
4.4.
 
Binding Obligations; Perfected Liens
26
           
4.5.
 
Title to Assets; No Encumbrances
27
           
4.6.
 
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims
27
           
4.7.
 
Litigation
27
           
4.8.
 
Compliance with Laws
28
           
4.9.
 
No Material Adverse Change
28
           
4.10.
 
Fraudulent Transfer
28
           
4.11.
 
Employee Benefits
28
           
4.12.
 
Environmental Condition
29
           
4.13.
 
Intellectual Property
30
           
4.14.
 
Leases
30
           
4.15.
 
Deposit Accounts and Securities Accounts
30
           
4.16.
 
Complete Disclosure
30
           
4.17.
 
Material Contracts
31
           
4.18.
 
Patriot Act
31
           
4.19.
 
Indebtedness
31
           
4.20.
 
Payment of Taxes
31
           
4.21.
 
Margin Stock
32
           
4.22.
 
Governmental Regulation
32
           
4.23.
 
OFAC
32
           
4.24.
 
Employee and Labor Matters
32
           
4.25.
 
Parent as a Holding Company
33
           
4.26.
 
Senior Unsecured Debt Documents
33
           
4.27.
 
Convertible Subordinated Debt Documents
33
           
4.28.
 
Location
34
           
4.29.
 
Existing Obligations Pertaining to Acquisitions
34
           
4.30.
 
Withholding and Remittances
34
         
5.
AFFIRMATIVE COVENANTS
34
       
5.1.
 
Financial Statements, Reports, Certificates
34


 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



       
Page
 
5.2.
 
Collateral Reporting
35
           
5.3.
 
Existence
35
           
5.4.
 
Maintenance of Properties
35
           
5.5.
 
Taxes
35
           
5.6.
 
Insurance
36
           
5.7.
 
Inspection
37
           
5.8.
 
Compliance with Laws
37
           
5.9.
 
Environmental
37
           
5.10.
 
Disclosure Updates
37
           
5.11.
 
Formation of Subsidiaries
38
           
5.12.
 
Further Assurances
39
           
5.13.
 
Lender Meetings
39
           
5.14.
 
Locations
39
           
5.15.
 
Canadian Pension and Benefit Plans
40
           
5.16.
 
Convertible Subordinated Debt
40
           
5.17.
 
Certain Notices
40
         
6.
NEGATIVE COVENANTS
42
       
6.1.
 
Indebtedness
42
           
6.2.
 
Liens
42
           
6.3.
 
Restrictions on Fundamental Changes
43
           
6.4.
 
Disposal of Assets
43
           
6.5.
 
Change Name
43
           
6.6.
 
Nature of Business
43
           
6.7.
 
Prepayments and Amendments
44
           
6.8.
 
Change of Control
45
           
6.9.
 
Restricted Junior Payments
45
           
6.10.
 
Accounting Methods
45
           
6.11.
 
Investments; Controlled Investments
46
           
6.12.
 
Transactions with Affiliates
46
           
6.13.
 
Use of Proceeds
47
           
6.14.
 
Parent as Holding Company
47

 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



       
Page
7.
FINANCIAL COVENANTS
47
     
8.
EVENTS OF DEFAULT
50
     
9.
RIGHTS AND REMEDIES
52
       
9.1.
 
Rights and Remedies
52
           
9.2.
 
Remedies Cumulative
52
         
10.
WAIVERS; INDEMNIFICATION
52
       
10.1.
 
Demand; Protest; etc.
52
           
10.2.
 
The Lender Group's Liability for Collateral
53
           
10.3.
 
Indemnification
53
         
11.
NOTICES
54
     
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
55
     
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
56
       
13.1.
 
Assignments and Participations
56
           
13.2.
 
Successors
59
         
14.
AMENDMENTS; WAIVERS
59
       
14.1.
 
Amendments and Waivers
59
           
14.2.
 
Replacement of Certain Lenders
61
           
14.3.
 
No Waivers; Cumulative Remedies
61
         
15.
AGENT; THE LENDER GROUP
62
       
15.1.
 
Appointment and Authorization of Agent
62
           
15.2.
 
Delegation of Duties
62
           
15.3.
 
Liability of Agent
63
           
15.4.
 
Reliance by Agent
63
           
15.5.
 
Notice of Default or Event of Default
63
           
15.6.
 
Credit Decision
64
           
15.7.
 
Costs and Expenses; Indemnification
65
           
15.8.
 
Agent in Individual Capacity
65
           
15.9.
 
Successor Agent
66
           
15.10.
 
Lender in Individual Capacity
66
           
15.11.
 
Collateral Matters
67
           
15.12.
 
Restrictions on Actions by Lenders; Sharing of Payments
68


 
-iv-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



       
Page
 
15.13.
 
Agency for Perfection
68
           
15.14.
 
Payments by Agent to the Lenders
69
           
15.15.
 
Concerning the Collateral and Related Loan Documents
69
           
15.16.
 
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
69
           
15.17.
 
Several Obligations; No Liability
70
         
16.
WITHHOLDING TAXES
71
     
17.
GENERAL PROVISIONS
73
       
17.1.
 
Effectiveness
73
           
17.2.
 
Section Headings
74
           
17.3.
 
Interpretation
74
           
17.4.
 
Severability of Provisions
74
           
17.5.
 
Bank Product Providers
74
           
17.6.
 
Debtor-Creditor Relationship
74
           
17.7.
 
Counterparts; Electronic Execution
75
           
17.8.
 
Revival and Reinstatement of Obligations
75
           
17.9.
 
Confidentiality
76
           
17.10.
 
Lender Group Expenses
76
           
17.11.
 
USA PATRIOT Act
76
           
17.12.
 
Integration
77
           
17.13.
 
Determinations; Judgment Currency
77
           
17.14.
 
Senior Indebtedness
78

 
 
-v-

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
 
Exhibit A-1
 
Form of Assignment and Acceptance
Exhibit B-1
 
Form of Borrowing Base Certificate
   
  (Prior to Borrowing Base Trigger Date)
Exhibit B-2
 
Form of Borrowing Base Certificate
   
  (On and After Borrowing Base Trigger Date)
Exhibit C-1
 
Form of Compliance Certificate
Exhibit L-1
 
Form of LIBOR Notice
     
Schedule A-1
 
Agent's Account
Schedule A-2
 
Authorized Persons
Schedule C-1
 
Revolver Commitments
Schedule D-1
 
Canadian Designated Account
Schedule D-2
 
US Designated Account
Schedule P-1
 
Permitted Investments
Schedule P-2
 
Permitted Liens
Schedule P-3
 
Specified Permitted Indebtedness
Schedule P-4
 
Non-Core Assets
Schedule P-5
 
Existing Letters of Credit
Schedule P-6
 
Permitted Holders
Schedule P-7
 
Permitted Intercompany Advances
Schedule 1.1
 
Definitions
Schedule 3.1
 
Conditions Precedent
Schedule 4.1(b)
 
Capitalization of Parent
Schedule 4.1(c)
 
Capitalization of Parent's Subsidiaries
Schedule 4.6(a)
 
States of Organization
Schedule 4.6(b)
 
Chief Executive Offices
Schedule 4.6(c)
 
Organizational Identification Numbers
Schedule 4.6(d)
 
Commercial Tort Claims
Schedule 4.7
 
Litigation
Schedule 4.11
 
Employee Benefits
Schedule 4.12
 
Environmental Matters
Schedule 4.13
 
Intellectual Property
Schedule 4.15
 
Deposit Accounts and Securities Accounts
Schedule 4.17
 
Material Contracts
Schedule 4.19
 
Permitted Indebtedness
Schedule 4.28
 
Locations
Schedule 4.29
 
Existing Obligations Pertaining to Acquisitions
Schedule 5.1
 
Financial Statements, Reports, Certificates
Schedule 5.2
 
Collateral Reporting
Schedule 6.6
 
Nature of Business

 
 
-vi-

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this "Agreement"), is entered into as of October 23,
2009, by and among the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a "Lender" and collectively as the
"Lenders"), WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as
the agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, "Agent"), MDC PARTNERS INC., a Canadian corporation
("Parent"), and MAXXCOM INC., a Delaware corporation ("Borrower"), and for
purposes of Sections 4, 5, 6 and 16 of this Agreement, each of the Subsidiaries
of Parent identified on the signature pages hereof.
 
The parties agree as follows:
 
1.
DEFINITIONS AND CONSTRUCTION.

 

 
1.1. 
Definitions.

 
Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.
 

 
1.2. 
Accounting Terms.

 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, however, that if Borrower notifies Agent that
Borrower requests an amendment to any provision hereof to eliminate the effect
of any Accounting Change occurring after the Closing Date or in the application
thereof on the operation of such provision (or if Agent notifies Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or in the application thereof, then Agent and Borrower agree
that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such Accounting Change with the intent
of having the respective positions of the Lenders and Borrower after such
Accounting Change conform as nearly as possible to their respective positions as
of the date of this Agreement and, until any such amendments have been agreed
upon, the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred.  When used herein, the term "financial
statements" shall include the notes and schedules thereto.  Whenever the term
"Parent" is used in respect of a financial covenant or a related definition, it
shall be understood to mean Parent and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise.
 

--------------------------------------------------------------------------------


 
1.3.         Code; PPSA.
 
Any terms used in this Agreement that are defined in (a) the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern and
(b) the PPSA shall be construed and defined as set forth in the PPSA unless
defined in the Code or otherwise defined herein.  Notwithstanding the foregoing,
and where the context so requires, (i) any term defined in this Agreement by
reference to the "Code", the "UCC" or the "Uniform Commercial Code" shall also
have any extended, alternative or analogous meaning given to such term in
applicable Canadian personal property security and other laws (including,
without limitation, the Personal Property Security Act of each applicable
province of Canada, the Civil Code of Quebec, the Bills of Exchange Act (Canada)
and the Depository Bills and Notes Act (Canada)), in all cases for the
extension, preservation or betterment of the security and rights of Agent,
(ii) all references in this Agreement to "Article 8" shall be deemed to refer
also to applicable Canadian securities transfer laws (including, without
limitation, the Securities Transfer Act, 2006 (Ontario)), and (iii) all
references in this Agreement to a financing statement, continuation statement,
amendment or termination statement shall be deemed to refer also to the
analogous documents used under applicable Canadian personal property security
laws.
 
1.4.         Construction.
 
Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and  "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or."  The words "hereof," "herein,"
"hereby," "hereunder," and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be.  Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, restatements, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, restatements, replacements, substitutions,
joinders, and supplements set forth herein).  The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization) of all Obligations other
than (x) unasserted contingent indemnification Obligations and (y) any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of this Agreement to be repaid or cash collateralized.  Any reference
herein to any Person shall be construed to include such Person's successors and
assigns.  Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record.
 
1.5.         Schedules and Exhibits.
 
All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.
 
-2-

--------------------------------------------------------------------------------


 
2.
LOAN AND TERMS OF PAYMENT.

 
2.1.        Revolver Advances.
 
(a)           Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances ("Advances")
to Borrower in an amount at any one time outstanding not to exceed such Lender's
Pro Rata Share of an amount equal to the lesser of (i) the Maximum Revolver
Amount less the Letter of Credit Usage at such time, and (ii) the Borrowing Base
less the Letter of Credit Usage at such time.
 
(b)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
 
(c)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves against the Borrowing Base in
such amounts, and with respect to such matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate, including reserves with respect
to (i) sums that Parent or its Subsidiaries are required to pay under any
Section of this Agreement or any other Loan Document (such as taxes,
assessments, employee wages (including accrued vacation pay and severance
obligations), insurance premiums, unpaid pension plan contributions or, in the
case of leased assets, rents or other amounts payable under such leases) and has
failed to pay, (ii) amounts owing by Parent or its Subsidiaries to any Person to
the extent secured by a Lien on, or trust over, any of the Collateral (other
than a Permitted Lien), which Lien or trust, in the Permitted Discretion of
Agent likely would have a priority superior to Agent's Liens (such as Liens or
trusts in favor of landlords, custom brokers, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral, and (iii) currency rate fluctuations; provided, that
(a) the amount of any such reserve shall bear a reasonable relationship to the
event, condition or circumstance that is the basis for the reserve as determined
by Agent in its Permitted Discretion and (b) Agent shall endeavor to provide
Borrower with notice of any reserve established pursuant to this Section 2.1(c),
but shall not be liable for the failure to do so.  Without limiting the
foregoing, Agent may establish (i) the Canadian Priority Payables Reserves, (ii)
the Bank Product Reserve,  and (iii) unless Agent has received a Collateral
Access Agreement with respect to the Loan Parties’ chief executive office
located at 950 Third Avenue, New York, New York  10022, a reserve in an amount
equal to 3 months rent payable under the lease for such property.
 
(d)           Notwithstanding anything contained in the Loan Documents to the
contrary, unless Required Lenders otherwise agree (i) Revolver Usage shall not
exceed the Maximum Revolver Usage at any time Borrowing Base I is in effect and
(ii) Revolver Usage shall not exceed the Maximum Revolver Usage at any time
Borrowing Base II is in effect unless Agent has completed a field examination
with respect to the Accounts in accordance with Agent's customary practices and
procedures and as otherwise required by the nature and circumstances of the
Accounts and the results thereof are reasonably satisfactory to Agent.
 
-3-

--------------------------------------------------------------------------------


 
2.2.        Revolver Increase.
 
Borrower may, prior to the fourth anniversary of the Closing Date, by written
notice to Agent (whereupon Agent shall promptly deliver a copy to each of the
Lenders), request up to three increases (in minimum increments of $5,000,000) to
the amount of the Maximum Revolver Amount to increase the Maximum Revolver
Amount to an amount not to exceed $100,000,000 at any time (any such increase, a
"Revolver Increase"); provided, that no such Revolver Increase shall be made if
(i) such Revolver Increase would be prohibited by the terms of the Senior
Unsecured Debt Documents, (ii) at the time that such Revolver Increase is to be
made (and after giving effect thereto) a Default or Event of Default shall
exist, (iii) Agent has not received commitments (satisfactory to Agent) from
Lenders (or their Affiliates) or other Persons acceptable to Agent to provide
Revolver Commitments which, in the aggregate, equal the amount of the requested
Revolver Increase, or (iv) Availability as of the date of the request by
Borrower is less than the Maximum Revolver Amount (after giving effect to the
proposed Revolver Increase).  Notwithstanding anything to the contrary herein,
no Lender shall have any obligation to increase its Revolver Commitment to
provide all or any portion of a Revolver Increase.  In the event Agent receives
Revolver Commitments in excess of the requested Revolver Increase, Agent shall
have the right to allocate the Revolver Increase among such Revolver Commitments
as Agent shall elect.  The notice from Borrower pursuant to this Section shall
set forth the requested amount of the Revolver Increase.  If Borrower's request
for the Revolver Increase satisfies all of the terms and conditions set forth
herein, Agent shall notify Borrower and each Lender of the date such Revolver
Increase is to be made (which date shall be within 15 days of the date each of
the foregoing conditions have been satisfied).  In connection with the Revolver
Increase and as a further condition to providing the Revolver Increase,
(A) Borrower shall pay to Agent any fees required to be paid pursuant to the Fee
Letter, (B) Loan Parties, Agent and Lenders shall execute such amendments,
agreements, instruments and documents, if any, as Agent shall reasonably request
to evidence the Revolver Increase and (C) any Person that becomes a Lender shall
execute a joinder to this Agreement as a Lender.
 
2.3.        Borrowing Procedures and Settlements.
 
(a)          Procedure for Borrowing.  Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent.  Such notice must be
received by Agent no later than 1:00 p.m. (Boston time) on the Business Day that
is the requested Funding Date specifying (i) the amount of such Borrowing,
(ii) whether the proceeds of such Borrowing are to be remitted to the Canadian
Designated Account or the US Designated Account, and (iii) the requested Funding
Date, which shall be a Business Day; provided, however, that if Swing Lender is
not obligated to make a Swing Loan as to a requested Borrowing, such notice must
be received by Agent no later than 12:00 p.m. (Boston time) on the Business Day
that is the requested Funding Date.  At Agent's election, in lieu of delivering
the above-described written request, any Authorized Person may give Agent
telephonic notice of such request by the required time.  In such circumstances,
Borrower agrees that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the request.
 
-4-

--------------------------------------------------------------------------------


 
(b)          Making of Swing Loans.  In the case of a request for an Advance and
so long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed 10% of the Maximum Revolver Amount, or (ii) Swing Lender, in its
sole discretion, shall agree to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make an Advance in the amount of such Borrowing
(any such Advance made solely by Swing Lender pursuant to this Section 2.3(b)
being referred to as a "Swing Loan" and such Advances being referred to
collectively as "Swing Loans") available to Borrower on the Funding Date
applicable thereto by transferring immediately available funds to the Canadian
Designated Account or US Designated Account, as designated by Borrower;
provided, that Swing Lender shall not be obligated to make a Swing Loan if it
provides at least one (1) day’s prior notice to Agent and Borrower that it
elects not to make such Swing Loan.  Each Swing Loan shall be deemed to be an
Advance hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own
account.  Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall
not make and shall not be obligated to make any Swing Loan if Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date.  Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan.  The Swing Loans shall be secured by Agent's Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.
 
(c)          Making of Loans.
 
(i)           In the event that Swing Lender is not obligated to make a Swing
Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m. (Boston
time) on the Business Day that is the requested Funding Date, by telecopy,
telephone, or other similar form of transmission, of the requested
Borrowing.  Each Lender shall make the amount of such Lender's Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent's Account, not later than 2:00 p.m. (Boston time) on the Funding Date
applicable thereto.  After Agent's receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Canadian Designated Account or US Designated Account,
as designated by Borrower; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
 
-5-

--------------------------------------------------------------------------------


 
(ii)           Unless Agent receives notice from a Lender prior to 2:00 p.m.
(Boston time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender's Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount.  If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period.  A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest
error.  If such amount is so made available, such payment to Agent shall
constitute such Lender's Advance on the date of Borrowing for all purposes of
this Agreement.  If such amount is not made available to Agent on the Business
Day following the Funding Date, Agent will notify Borrower of such failure to
fund and, upon demand by Agent, Borrower shall pay such amount to Agent for
Agent's account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing.  The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.
 
(iii)           Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by Borrower to Agent for the Defaulting Lender's benefit (or
any Collections or proceeds of Collateral that would otherwise be remitted
hereunder to the Defaulting Lender), and, in the absence of such transfer to the
Defaulting Lender, Agent shall transfer any such payments (A) first, to Swing
Lender to the extent of any Swing Loans that were made by Swing Lender and that
were required to be, but were not, repaid by the Defaulting Lender, (B) second,
to the Issuing Lender, to the extent of the portion of a Letter of Credit
Disbursement that was required to be, but was not, repaid by the Defaulting
Lender, (C) third, to each non-Defaulting Lender ratably in accordance with
their Revolver Commitments (but, in each case, only to the extent that such
Defaulting Lender's portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), and (D) to an escrow account
maintained by Agent, the proceeds of which shall be retained and may be made
available to be re-advanced to Borrower as if such Defaulting Lender had made
its portion of Advances (or other funding obligations) to Borrower.  Subject to
the foregoing, Agent may hold and, in its Permitted Discretion, re-lend to
Borrower for the account of such Defaulting Lender the amount of all such
payments received and retained by Agent for the account of such Defaulting
Lender.  Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents, such Defaulting Lender shall be deemed not to be a
"Lender" and such Lender's Revolver Commitment shall be deemed to be zero.  This
Section shall remain effective with respect to such Lender until (x) the
Obligations under this Agreement shall have been declared or shall have become
immediately due and payable, (y) the non-Defaulting Lenders, Agent, and Borrower
shall have waived such Defaulting Lender's default in writing, or (z) the
Defaulting Lender makes its Pro Rata Share of the applicable Advance and pays to
Agent all amounts owing by Defaulting Lender in respect thereof.  The operation
of this Section shall not be construed to increase or otherwise affect the
Revolver Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Loan Party of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender.  Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Revolver Commitment of such Defaulting Lender,
such substitute Lender to be reasonably acceptable to Agent.  In connection with
the arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including an assumption of
its Pro Rata Share of the Letters of Credit) without any premium or penalty of
any kind whatsoever; provided, however, that any such assumption of the Revolver
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups' or Borrower's rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.
 
-6-

--------------------------------------------------------------------------------


 
(d)          Protective Advances and Optional Overadvances.
 
(i)           Any contrary provision of this Agreement notwithstanding, Agent
hereby is authorized by Borrower and the Lenders, from time to time in Agent's
sole discretion, (A) after the occurrence and during the continuance of a
Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to, or for the benefit of, Borrower on behalf of the Lenders that
Agent, in its Permitted Discretion deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, or (2) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (any of the Advances described in this Section 2.3(d)(i) shall be
referred to as "Protective Advances").
 
(ii)           Any contrary provision of this Agreement notwithstanding, the
Lenders hereby authorize Agent or Swing Lender, as applicable, and either Agent
or Swing Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than 10% of the Maximum Revolver Amount,
and (B) after giving effect to such Advances, the outstanding Revolver Usage
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the Maximum Revolver Amount.  In
the event Agent obtains actual knowledge that the Revolver Usage exceeds the
amounts permitted by the immediately foregoing provisions, regardless of the
amount of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent reasonably determines
that prior notice would result in imminent harm to the Collateral or its value),
and the Lenders with Revolver Commitments thereupon shall, together with Agent,
jointly determine the terms of arrangements that shall be implemented with
Borrower intended to reduce, within a reasonable time, the outstanding principal
amount of the Advances to Borrower to an amount permitted by the preceding
sentence.  In such circumstances, if any Lender with a Revolver Commitment
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders.  In any event:  (x) if any unintentional
Overadvance remains outstanding for more than 30 days, unless otherwise agreed
to by the Required Lenders, Borrower shall immediately repay Advances in an
amount sufficient to eliminate all such unintentional Overadvances, and
(y) after the date all such Overadvances have been eliminated, there must be at
least 5 consecutive days before intentional Overadvances are made.  The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrower, which shall continue to be bound by the
provisions of Section 2.5.  Each Lender with a Revolver Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) for the amount of
such Lender's Pro Rata Share of any unintentional Overadvances by Agent reported
to such Lender, any intentional Overadvances made as permitted under this
Section 2.3(d)(ii), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses.
 
-7-

--------------------------------------------------------------------------------


 
(iii)           Each Protective Advance and each Overadvance shall be deemed to
be an Advance hereunder, except that no Protective Advance or Overadvance shall
be eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all
payments on the Protective Advances shall be payable to Agent solely for its own
account.  The Protective Advances and Overadvances shall be repayable on demand
(unless otherwise consented to by Required Lenders), secured by Agent's Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Advances that are Base Rate Loans.  The ability of Agent to make
Protective Advances is separate and distinct from its ability to make
Overadvances and its ability to make Overadvances is separate and distinct from
its ability to make Protective Advances.  For the avoidance of doubt, the
limitations on Agent's ability to make Protective Advances do not apply to
Overadvances and the limitations on Agent's ability to make Overadvances do not
apply to Protective Advances.  The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrower in any way.
 
(iv)           Notwithstanding anything contained in this Agreement or any other
Loan Document to the contrary:  (A) no Overadvance or Protective Advance may be
made by Agent if such Advance would cause the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the Maximum Revolver Amount; and (B) to the extent any
Protective Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, each such Protective Advance shall be for Agent's sole and
separate account and not for the account of any Lender.
 
(e)           Settlement.  It is agreed that each Lender's funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender's Pro
Rata Share of the outstanding Advances.  Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
 
-8-

--------------------------------------------------------------------------------


 
(i)           Agent shall request settlement ("Settlement") with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances, and (3) with
respect to Parent's or its Subsidiaries' Collections or payments received, as to
each by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (Boston
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the "Settlement
Date").  Such notice of a Settlement Date shall include a summary statement of
the amount of outstanding Advances, Swing Loans, and Protective Advances for the
period since the prior Settlement Date.  Subject to the terms and conditions
contained herein (including Section 2.3(c)(iii)):  (y) if a Lender's balance of
the Advances (including Swing Loans and Protective Advances) exceeds such
Lender's Pro Rata Share of the Advances (including Swing Loans and Protective
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
(Boston time) on the Settlement Date, transfer in immediately available funds to
a Deposit Account of such Lender (as such Lender may designate), an amount such
that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances (including Swing Loans and
Protective Advances), and (z) if a Lender's balance of the Advances (including
Swing Loans and Protective Advances) is less than such Lender's Pro Rata Share
of the Advances (including Swing Loans and Protective Advances) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. (Boston time) on the
Settlement Date transfer in immediately available funds to Agent's Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Advances (including Swing
Loans and Protective Advances).  Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans or Protective Advances and, together with
the portion of such Swing Loans or Protective Advances representing Swing
Lender's Pro Rata Share thereof, shall constitute Advances of such Lenders.  If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.
 
(ii)           In determining whether a Lender's balance of the Advances, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender's Pro Rata Share of the Advances, Swing Loans, and Protective Advances as
of a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received in good funds by Agent
with respect to principal, interest, fees payable by Borrower and allocable to
the Lenders hereunder, and proceeds of Collateral.
 
(iii)           Between Settlement Dates, Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Swing Lender or retain
for its own account, as applicable, any Collections or payments received by
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Advances, for application to the Protective Advances or
Swing Loans.  Between Settlement Dates, Agent, to the extent no Protective
Advances or Swing Loans are outstanding, may pay over to Swing Lender any
Collections or payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender's Pro Rata Share of the Advances.  If, as of any
Settlement Date, Collections or payments of Parent or its Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Agent for the accounts
of the Lenders, and Agent shall pay to the Lenders, to be applied to the
outstanding Advances of such Lenders, an amount such that each Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Advances.  During the period between Settlement Dates, Swing Lender
with respect to Swing Loans, Agent with respect to Protective Advances, and each
Lender (subject to the effect of agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Protective
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.
 
-9-

--------------------------------------------------------------------------------


 
(f)          Notation.  Agent, as a non-fiduciary agent for Borrower, shall
maintain a register showing the principal amount of the Advances, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.
 
(g)          Lenders' Failure to Perform.  All Advances (other than Swing Loans
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Revolver Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.
 
2.4.        Payments; Reductions of Revolver Commitments; Prepayments.
 
(a)          Payments by Borrower.
 
(i)           Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Agent's Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 2:00 p.m.
(Boston time) on the date specified herein.  Any payment received by Agent later
than 2:00 p.m. (Boston time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
 
(ii)           Unless Agent receives notice from Borrower prior to the date on
which any payment is due to the Lenders that Borrower will not make such payment
in full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
 
-10-

--------------------------------------------------------------------------------


 
(b)          Apportionment and Application.
 
(i)          So long as no Application Event has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent's separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Revolver Commitment or
Obligation to which a particular fee or expense relates.  All payments to be
made hereunder by Borrower shall be remitted to Agent and (subject to Section
2.4(b)(iv) and Section 2.4(d)) all such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing, to reduce the balance of the Advances outstanding
and, thereafter, to Borrower (to be wired to the US Designated Account) or such
other Person entitled thereto under applicable law.
 
(ii)          At any time that an Application Event has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
 
(A)           first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
 
(B)           second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,
 
(C)           third, to pay interest due in respect of all Protective Advances
until paid in full,
 
(D)           fourth, to pay the principal of all Protective Advances until paid
in full,
 
(E)           fifth, ratably to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
 
(F)           sixth, ratably to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
 
(G)           seventh, ratably to pay interest due in respect of the Advances
(other than Protective Advances) and the Swing Loans until paid in full,
 
(H)           eighth, ratably (i) to pay the principal of all Swing Loans until
paid in full, (ii) to pay the principal of all Advances until paid in full,
(iii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (which cash collateral shall be applied to the reimbursement of any
Letter of Credit Disbursement as and when such disbursement occurs and, if a
Letter of Credit expires undrawn, the cash collateral held by Agent in respect
of such Letter of Credit shall be reapplied pursuant to this Section 2.4(b)(ii),
beginning with tier (A) hereof), and (iv) ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral in an amount
up to the amount the Bank Product Providers reasonably determine to be the
credit exposure of Parent and its Subsidiaries in respect of Bank Product
Obligations (which cash collateral shall be applied, ratably, to the payment or
reimbursement of any amounts due and payable with respect to such Bank Product
Obligations as and when such amounts first become due and payable and, if any
such Bank Product Obligation is paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligation shall be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof),
 
-11-

--------------------------------------------------------------------------------


 
(I)           ninth, to pay any other Obligations (including being paid,
ratably, to the Bank Product Providers on account of all amounts then due and
payable in respect of Bank Product Obligations, with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral), and
 
(J)           tenth, to Borrower (to be wired to the US Designated Account) or
such other Person entitled thereto under applicable law.
 
(iii)         Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
 
(iv)         In each instance, so long as no Application Event has occurred and
is continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.
 
(v)          For purposes of Section 2.4(b)(ii), "paid in full" means payment in
cash of all amounts owing under the Loan Documents in accordance with the terms
of the Loan Documents, including loan fees, service fees, professional fees,
interest (and specifically including interest accrued after the commencement of
any Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding.
 
(vi)         In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in any other Loan
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other.  In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern.
 
(c)          Reduction of Revolver Commitments.  The Revolver Commitments shall
terminate on the Maturity Date.  Borrower may reduce the Revolver Commitments to
an amount (which may be zero) not less than the sum of (A) the Revolver Usage as
of such date, plus (B) the principal amount of all Advances not yet made as to
which a request has been given by Borrower under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.11(a).  Each such reduction shall be in
an amount which is not less than $5,000,000 (unless the Revolver Commitments are
being reduced to zero and the amount of the Revolver Commitments in effect
immediately prior to such reduction are less than $5,000,000), shall be made by
providing not less than 5 Business Days prior written notice by Borrower to
Agent and shall be irrevocable.  Once reduced, the Revolver Commitments may not
be increased.  Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its Pro
Rata Share thereof.
 
-12-

--------------------------------------------------------------------------------


 
(d)          Optional Prepayments.  Borrower may prepay the principal of any
Advance at any time in whole or in part.
 
(e)          Mandatory Prepayments.
 
(i)           In the event any Subsidiary of Parent desires to make Restricted
Junior Payments to its shareholders and employees and management personnel of
its shareholders pursuant to the terms of the shareholder agreements or similar
agreements between such Subsidiary and such shareholders, including without
limitation payments in respect of and pursuant to the Put Obligations, and (x) a
Default or Event of Default then exists or would otherwise arise as a result
thereof or (y) after giving effect to such Restricted Payment, Excess
Availability would be less than $15,000,000, Borrower agrees to prepay the
Obligations in full and terminate the Revolver Commitments prior to making such
payment.
 
(ii)           In the event any Loan Party desires to make payments in respect
of Earn-outs made pursuant to the terms of the definitive documentation for any
Permitted Acquisition and (x) a Default or Event of Default then exists or would
otherwise arise as a result thereof or (y) after giving effect to such
Restricted Payment, Excess Availability would be less than $15,000,000, Borrower
agrees to prepay the Obligations in full and terminate the Revolver Commitments
prior to making such payment.
 
2.5.         Overadvances.
 
If, at any time or for any reason, the amount of Revolving Usage is greater than
the least of (x) the Maximum Revolver Amount, (y) the Borrowing Base and (z) the
maximum amount of Revolver Usage permitted to be outstanding pursuant to the
limitations set forth in Section 2.1(d) (an "Overadvance"), Borrower shall
immediately pay to Agent, in cash, the amount of such excess, which amount shall
be used by Agent to reduce the Obligations in accordance with the priorities set
forth in Section 2.4(b); provided, however, that in the case of an Overadvance
that is caused solely as a result of a Protective Advance made by Agent,
Borrower shall have three (3) Business Days from the date of the initial
occurrence of such Overadvance to pay to Agent, in cash, the amount of such
excess.  Borrower promises to pay the Obligations (including principal,
interest, fees, costs, and expenses) in Dollars in full on the Maturity Date or,
if earlier, on the date on which the Obligations are declared due and payable
pursuant to the terms of this Agreement.
 
2.6.         Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.
 
(a)          Interest Rates.  Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) shall bear interest on the Daily Balance thereof as follows:
 
-13-

--------------------------------------------------------------------------------


 
(i)           if the relevant Obligation is a LIBOR Rate Loan, at a per annum
rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
 
(ii)           otherwise, at a per annum rate equal to the Base Rate plus the
Base Rate Margin.
 
(b)          Letter of Credit Fee.  Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(e)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.
 
(c)          Default Rate.  Upon the occurrence and during the continuation of
an Event of Default and at the election of the Required Lenders,
 
(i)           all Obligations (except for undrawn Letters of Credit and except
for Bank Product Obligations) shall bear interest on the Daily Balance thereof
at a per annum rate equal to 2 percentage points above the per annum rate
otherwise applicable hereunder, and
 
(ii)           the Letter of Credit fee provided for in Section 2.6(b) shall be
increased to 2 percentage points above the per annum rate otherwise applicable
hereunder.
 
(d)          Payment.  Except to the extent provided to the contrary in Section
2.10 or Section 2.12(a), (i) Letter of Credit fees, all other fees payable
hereunder or under any of the other Loan Documents, and all costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month at any time
that Obligations or Revolver Commitments are outstanding and (ii) (A) interest
in respect of each Base Rate Loan shall be due and payable, in arrears, on the
first day of each calendar quarter at any time Obligations are outstanding and
(B) interest in respect of each LIBOR Rate Loan shall be due and payable, in
arrears, on the last day of each Interest Period relating to such LIBOR Rate
Loan.  Borrower hereby authorizes Agent, from time to time without prior notice
to Borrower, to, and Agent shall (unless Agent otherwise provides written notice
to Borrower), charge all interest, Letter of Credit fees, and all other fees
payable hereunder or under any of the other Loan Documents (in each case, as and
when due and payable), all costs, expenses, and Lender Group Expenses payable
hereunder or under any of the other Loan Documents (in each case, as and when
incurred), all charges, commissions, fees, and costs provided for in Section
2.11(e) (as and when accrued or incurred), all fees and costs provided for in
Section 2.10 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document (including any amounts due and
payable to a Bank Product Provider in respect of a Bank Product) to the Loan
Account, which amounts thereafter shall constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate
Loans.  Any interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document not paid when due
shall be compounded by being charged to the Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans (unless and until converted into
LIBOR Rate Loans in accordance with the terms of this Agreement).
 
-14-

--------------------------------------------------------------------------------


 
(e)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue.  In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.  For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid hereunder or in
connection herewith is to be calculated on the basis of a 360-day year, the
yearly rate of interest to which the rate used in such calculation is equivalent
is the rate so used multiplied by the actual number of days in a calendar year
in which the same is to be ascertained, and divided by 360.  The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields.  The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.
 
(f)           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
 
2.7.         Crediting Payments.
 
The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent's Account or unless and until such payment item is
honored when presented for payment.  Should any payment item not be honored when
presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent's Account on a Business Day on or before
2:00 p.m. (Boston time).  If any payment item is received into Agent's Account
on a non-Business Day or after 2:00 p.m. (Boston time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.
 
2.8.         Designated Account.
 
Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d).  Borrower agrees to
establish and maintain the Canadian Designated Account with the Canadian
Designated Account Bank and the US Designated Account with the US Designated
Account Bank for the purpose of receiving the proceeds of the Advances requested
by Borrower and made by Agent or the Lenders hereunder.  Unless otherwise agreed
by Agent and Borrower, any Advance or Swing Loan requested by Borrower and made
by Agent or the Lenders hereunder shall be made to the Canadian Designated
Account or the US Designated Account, as designated by Borrower.
 
-15-

--------------------------------------------------------------------------------


 
2.9.         Maintenance of Loan Account; Statements of Obligations.
 
Agent shall maintain an account on its books in the name of Borrower (the "Loan
Account") on which Borrower will be charged with all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrower or for Borrower's account, the Letters of Credit issued or made by
Issuing Lender for Borrower's account, and with all other payment Obligations
hereunder or under the other Loan Documents (except for Bank Product
Obligations), including, accrued interest, fees and expenses, and Lender Group
Expenses.  In accordance with Section 2.7, the Loan Account will be credited
with all payments received by Agent from Borrower or for Borrower's
account.  Agent shall render monthly statements regarding the Loan Account to
Borrower, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 45 days after receipt thereof by Borrower, Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.
 
2.10.       Fees.
 
Borrower shall pay to Agent,
 
(a)           for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.
 
(b)           for the ratable account of those Lenders with Revolver
Commitments, on the first day of each month from and after the Closing Date up
to the first day of the month prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to 0.50% per annum times the result of
(i) the Maximum Revolver Amount, less (ii) the average Daily Balance of the
Revolver Usage during the immediately preceding month (or portion thereof).
 
2.11.       Letters of Credit.
 
(a)           Subject to the terms and conditions of this Agreement, upon the
request of Borrower made in accordance herewith, the Issuing Lender agrees to
issue, or to cause an Underlying Issuer, as Issuing Lender's agent, to issue, a
requested Letter of Credit.  If Issuing Lender, at its option, elects to cause
an Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will obligate itself to reimburse such Underlying Issuer (which
may include, among, other means, by becoming an applicant with respect to such
Letter of Credit or entering into undertakings which provide for reimbursements
of such Underlying Issuer with respect to such Letter of Credit; each such
obligation or undertaking, irrespective of whether in writing, a "Reimbursement
Undertaking") with respect to Letters of Credit issued by such Underlying
Issuer.  By submitting a request to Issuing Lender for the issuance of a Letter
of Credit, Borrower shall be deemed to have requested that Issuing Lender issue
or that an Underlying Issuer issue the requested Letter of Credit and to have
requested Issuing Lender to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit if it is to be issued by an Underlying Issuer
(it being expressly acknowledged and agreed by Borrower that Borrower is and
shall be deemed to be an applicant (within the meaning of Section 5-102(a)(2) of
the Code) with respect to each Underlying Letter of Credit).  Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension.  Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, (v) the Loan Party for whose account the Letter of Credit
is to be issued, and (vi) such other information (including, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit.  Borrower agrees that this Agreement
(along with the terms of the applicable application) will govern each Letter of
Credit and its issuance.  The Issuing Lender shall have no obligation to issue a
Letter of Credit or a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, if any of the following would result after
giving effect to the requested issuance:
 
-16-

--------------------------------------------------------------------------------


 
(i)           the Letter of Credit Usage would exceed the Borrowing Base less
the outstanding amount of Advances, or
 
(ii)          the Letter of Credit Usage would exceed $20,000,000, or
 
(iii)         the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances.
 
Borrower and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrower on the Closing Date.  Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars, Canadian
Dollars, Pounds Sterling, euros, Swedish Krona, or any other currency mutually
agreed to in good faith between the Borrower and Issuing Lender.  If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrower shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder, Borrower's obligation to pay
the amount of such Letter of Credit Disbursement to Issuing Lender shall be
discharged and replaced by the resulting Advance.  Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.11(b) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.
 
-17-

--------------------------------------------------------------------------------


 
(b)           Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Lender with a Revolver Commitment
agrees to fund its Pro Rata Share of any Advance deemed made pursuant to Section
2.11(a) on the same terms and conditions as if Borrower had requested the amount
thereof as an Advance and Agent shall promptly pay to Issuing Lender the amounts
so received by it from the Lenders.  By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment to a Letter of Credit or a
Reimbursement Undertaking increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender's Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit.  In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender's Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded to Borrower for any reason.  Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3.  If any
such Lender fails to make available to Agent the amount of such Lender's Pro
Rata Share of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
the Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.
 
(c)           Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group and each Underlying Issuer harmless from any loss, cost, Tax,
expense, or liability, and reasonable and documented attorneys fees incurred by
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
arising out of or in connection with any Reimbursement Undertaking or any Letter
of Credit; provided, however, that Borrower shall not be obligated hereunder to
indemnify for any loss, cost, expense, or liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of the Issuing Lender, any other member of the Lender Group,
or any Underlying Issuer.  Borrower agrees to be bound by the Underlying
Issuer's regulations and interpretations of any Letter of Credit or by Issuing
Lender's interpretations of any Reimbursement Undertaking even though this
interpretation may be different from Borrower's own, and Borrower understands
and agrees that none of the Issuing Lender, the Lender Group, or any Underlying
Issuer shall be liable for any error, negligence, or mistake, whether of
omission or commission, in following Borrower's instructions or those contained
in the Letter of Credit or any modifications, amendments, or supplements
thereto, other than to the extent that a court of competent jurisdiction finally
determines such error, negligence or mistake to have resulted from the gross
negligence or willful misconduct of the Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer.  Borrower understands that the
Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer.  Borrower hereby agrees to indemnify,
save, defend, and hold Issuing Lender and the other members of the Lender Group
harmless with respect to any loss, cost, expense (including reasonable and
documented attorneys fees), or liability incurred by them as a result of the
Issuing Lender's indemnification of an Underlying Issuer; provided, however,
that Borrower shall not be obligated hereunder to indemnify for any such loss,
cost, expense, or liability to the extent that it is caused by the gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Lender Group.  Borrower hereby acknowledges and agrees that none of the
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit other than to
the extent that a court of competent jurisdiction finally determines such
delays, errors or omissions to have resulted from the gross negligence or
willful misconduct of the Issuing Lender, any other member of the Lender Group,
or any Underlying Issuer.
 
-18-

--------------------------------------------------------------------------------


 
(d)           Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender's instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
 
(e)           Any and all issuance charges, usage charges, commissions, fees,
and costs incurred by the Issuing Lender relating to Underlying Letters of
Credit shall be Lender Group Expenses for purposes of this Agreement and shall
be reimbursable immediately by Borrower to Agent for the account of the Issuing
Lender; it being acknowledged and agreed by Borrower that, as of the Closing
Date, the usage charge imposed by the Underlying Issuer is 0.50% per annum times
the undrawn amount of each Underlying Letter of Credit, that such usage charge
may be changed from time to time, but in no event shall such per annum usage
charge be increased above 0.825%, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.
 
(f)           If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):
 
(i)           any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or
 
(ii)           there shall be imposed on the Issuing Lender, any other member of
the Lender Group, or Underlying Issuer any other condition regarding any Letter
of Credit or Reimbursement Undertaking,
 
-19-

--------------------------------------------------------------------------------


 
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(f) for
any such amounts incurred more than 180 days prior to the date on which the
demand for payment of such amounts is first made to Borrower; provided further,
however, that if an event or circumstance giving rise to such amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  The determination by Agent of
any amount due pursuant to this Section 2.11(f), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.
 
2.12.       LIBOR Option.
 
(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option,
subject to Section 2.12(b) below (the "LIBOR Option") to have interest on all or
a portion of the Advances be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrower no longer shall have the option to request that Advances bear interest
at a rate based upon the LIBOR Rate.
 
(b)           LIBOR Election.
 
(i)           Borrower may, at any time and from time to time, so long as
Borrower has not received a notice from Agent, after the occurrence and during
the continuance of an Event of Default, of the election of the Required Lenders
to terminate the right of Borrower to exercise the LIBOR Option during the
continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 2:00 p.m. (Boston time) at least 3 Business Days prior
to the commencement of the proposed Interest Period (the "LIBOR
Deadline").  Notice of Borrower's election of the LIBOR Option for a permitted
portion of the Advances pursuant to this Section shall be made by delivery to
Agent of a LIBOR Notice received by Agent before the LIBOR Deadline, or by
telephonic notice received by Agent before the LIBOR Deadline (to be confirmed
by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m.
(Boston time) on the same day).  Promptly upon its receipt of each such LIBOR
Notice, Agent shall provide a copy thereof to each of the affected
Lenders.  Each Interest Period shall be 3 months.
 
-20-

--------------------------------------------------------------------------------


 
(ii)           Each LIBOR Notice shall be irrevocable and binding on
Borrower.  In connection with each LIBOR Rate Loan, Borrower shall indemnify,
defend, and hold Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Agent or any Lender as a result of (A) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses").  A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12(b)(ii) shall be
conclusive absent manifest error.  Borrower shall pay such amount to Agent or
the Lender, as applicable, within 30 days of the date of its receipt of such
certificate.
 
(iii)           Borrower shall have not more than 5 LIBOR Rate Loans in effect
at any given time.  Borrower only may exercise the LIBOR Option for proposed
LIBOR Rate Loans of at least $1,000,000.
 
(c)          Conversion.  Borrower may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrower's and its
Subsidiaries' Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).
 
(d)          Special Provisions Applicable to LIBOR Rate.
 
(i)           The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs due to changes in applicable law occurring subsequent to the commencement
of the then applicable Interest Period, including changes in tax laws (except
changes of general applicability in corporate income tax laws) and changes in
the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor), excluding the Reserve Percentage, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBOR Rate.  In any such event, the affected
Lender shall give Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).
 
-21-

--------------------------------------------------------------------------------


 
(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
 
(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
 
2.13.       Capital Requirements.
 
(a)           If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender's or such holding company's capital
as a consequence of such Lender's Revolver Commitments hereunder to a level
below that which such Lender or such holding company could have achieved but for
such adoption, change, or compliance (taking into consideration such Lender's or
such holding company's then existing policies with respect to capital adequacy
and assuming the full utilization of such entity's capital) by any amount
reasonably deemed by such Lender to be material, then such Lender may notify
Borrower and Agent thereof.  Following receipt of such notice, Borrower agrees
to pay such Lender on demand the amount of such reduction of return of capital
as and when such reduction is determined, payable within 30 days after
presentation by such Lender of a statement in the amount and setting forth in
reasonable detail such Lender's calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error).  In determining such amount, such Lender may use
any reasonable averaging and attribution methods.  Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender pursuant to this
Section for any reductions in return incurred more than 180 days prior to the
date that such Lender notifies Borrower of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender's intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
-22-

--------------------------------------------------------------------------------


 
(b)           If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i) or amounts under Section 2.13(a) (any such Lender, an
"Affected Lender"), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.12(d)(i) or Section 2.13(a), as applicable, and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it.  Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by such Affected Lender in connection
with any such designation or assignment.  If, after such reasonable efforts,
such Affected Lender does not so designate a different one of its lending
offices or assign its rights to another of its offices or branches so as to
eliminate Borrower's obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, then
Borrower (without prejudice to any amounts then due to such Affected Lender
under Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to
the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.12(d)(i) or Section 2.13(a),
as applicable, may seek a substitute Lender reasonably acceptable to Agent to
purchase the Obligations owed to such Affected Lender and such Affected Lender's
Revolver Commitments hereunder (a "Replacement Lender"), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and Revolver Commitments, pursuant to an
Assignment and Acceptance Agreement, and upon such purchase by the Replacement
Lender, such Replacement Lender shall be deemed to be a "Lender" for purposes of
this Agreement and such Affected Lender shall cease to be a "Lender" for
purposes of this Agreement.
 
2.14.       Currencies.
 
The Advances and other Obligations (unless such other Obligations expressly
provide otherwise) shall be made and repaid in Dollars.
 
3.
CONDITIONS; TERM OF AGREEMENT.

 
3.1.         Conditions Precedent to the Effectiveness of this Agreement.
 
The effectiveness of this Agreement is subject to the fulfillment, to the
satisfaction of Agent and each Lender, of each of the conditions precedent set
forth on Schedule 3.1 (with such satisfaction, or waiver, of the conditions
precedent being deemed conclusive upon Agent’s notice to Borrower thereof).
 
3.2.         Conditions Precedent to all Extensions of Credit.
 
The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:
 
-23-

--------------------------------------------------------------------------------


 
(a)           the representations and warranties of any Loan Party contained in
this Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date); and
 
(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
 
3.3.         Maturity.
 
This Agreement shall continue in full force and effect for a term ending on
October 23, 2014 (the "Maturity Date").  The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.
 
3.4.         Effect of Maturity.
 
On the Maturity Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all Obligations
(including contingent reimbursement obligations of Borrower with respect to
outstanding Letters of Credit and including all Bank Product Obligations)
immediately shall become due and payable without notice or demand (and, as a
part of such Obligations becoming due and payable, Borrower shall immediately
and automatically be obligated to provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization).  No termination of
the obligations of the Lender Group (other than payment in full of the
Obligations and termination of the Revolver Commitments) shall relieve or
discharge any Loan Party of its duties, Obligations, or covenants hereunder or
under any other Loan Document and Agent's Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full and the Revolver Commitments have been terminated.  When all
of the Obligations have been paid in full and the Lender Group's obligations to
provide additional credit under the Loan Documents have been terminated
irrevocably, Agent will, at Borrower's sole expense, execute and deliver any
termination statements, lien releases, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Agent's Liens and
all notices of security interests and liens previously filed by Agent with
respect to the Obligations.
 
3.5.         Early Termination by Borrower.
 
Borrower has the option, at any time upon 10 Business Days prior written notice
to Agent, to terminate this Agreement and terminate the Revolver Commitments
hereunder by paying to Agent the Obligations (including (a) providing Letter of
Credit Collateralization with respect to the then existing Letter of Credit
Usage, and (b) providing Bank Product Collateralization with respect to the then
existing Bank Products), in full.
 
-24-

--------------------------------------------------------------------------------


 
4.
REPRESENTATIONS AND WARRANTIES.

 
In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
 
4.1.         Due Organization and Qualification; Subsidiaries.
 
(a)           Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) qualified
to do business in any jurisdiction where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
 
(b)           Set forth on Schedule 4.1(b) is, as of the Closing Date, a
complete and accurate description of the authorized capital Stock of Parent, by
class, and a description of the number of shares of each such class that are
issued and outstanding.  Other than as described on Schedule 4.1(b), there are
no subscriptions, options, warrants, or calls relating to any shares of Parent's
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument.  Parent is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.
 
(c)           Set forth on Schedule 4.1(c), is, as of the Closing Date, a
complete and accurate list of the Parent's direct and indirect Subsidiaries,
showing:  (i) the percentage ownership by Parent of the outstanding shares of
each class of common and preferred Stock of each of Parent’s direct
Subsidiaries, and (ii) the percentage ownership by each of Parent’s direct and
indirect Subsidiaries that are Loan Parties of the outstanding shares of each
class of common and preferred Stock of such Subsidiary’s direct
Subsidiaries.  All of the outstanding capital Stock of each such Subsidiary has
been validly issued and is fully paid and non-assessable.
 
(d)           Except as set forth on Schedule 4.1(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Parent's
Subsidiaries' capital Stock, including any put option or any right of conversion
or exchange under any outstanding security or other instrument.  Except as set
forth on Schedule 4.1(c), neither Parent nor any of its Subsidiaries is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of Parent's Subsidiaries' capital Stock or any security
convertible into or exchangeable for any such capital Stock.
 
-25-

--------------------------------------------------------------------------------


 
4.2.         Due Authorization; No Conflict.
 
(a)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
 
(b)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, provincial, or local law
or regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Loan Party or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
Loan Party's interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
 
4.3.         Governmental Consents.
 
The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.
 
4.4.         Binding Obligations; Perfected Liens.
 
(a)           Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except (i) as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors' rights generally and (ii) as the
availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before any proceeding
therefore may be brought.
 
(b)           Agent's Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title and as to
which Agent has not caused its Lien to be noted on the applicable certificate of
title, and (ii) any Deposit Accounts and Securities Accounts not subject to a
Control Agreement as permitted by Section 6.11, and subject only to the filing
of financing statements, the delivery to, and possession by, Agent of any
Collateral perfected only by means of possession, and the recordation of the
Mortgages, in each case, in the appropriate filing offices), and first priority
Liens, subject only to Permitted Liens.
 
-26-

--------------------------------------------------------------------------------


 
4.5.         Title to Assets; No Encumbrances.
 
Each of the Loan Parties has (i) good, sufficient and legal title to (in the
case of fee interests in Real Property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), and (iii) good
and marketable title to (in the case of all other personal property), all of
their respective assets reflected in their most recent financial statements
delivered pursuant to Section 5.1, in each case except for assets disposed of
since the date of such financial statements to the extent permitted hereby.  All
of such assets are free and clear of Liens except for Permitted Liens.
 
4.6.         Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
 
(a)           The full legal name (within the meaning of Section 9-503 of the
Code) of (and including any French or combined form of name) and jurisdiction of
organization of each Loan Party and each of its Subsidiaries is, as of the
Closing Date, set forth on Schedule 4.6(a).
 
(b)           The chief executive office of each Loan Party is, as of the
Closing Date, located at the address indicated on Schedule 4.6(b).
 
(c)           Each Loan Party's tax identification numbers and organizational
identification numbers are, as of the Closing Date, identified on Schedule
4.6(c).
 
(d)           To the knowledge of Borrower, no Loan Party and no Subsidiary of a
Loan Party holds, as of the Closing Date, any commercial tort claims, the Dollar
Equivalent amount of which exceeds $1,000,000 in amount, except as set forth on
Schedule 4.6(d).
 
4.7.         Litigation.
 
(a)           There are no actions, suits, or proceedings pending or, to the
knowledge of Borrower threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Change.
 
(b)           Schedule 4.7(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings that, as of the
Closing Date, is pending or, to the best knowledge of Borrower threatened in
writing against a Loan Party or any of its Subsidiaries that either individually
or in the aggregate could reasonably be expected to result in liability in an
amount to exceed $5,000,000, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the status, as of the Closing Date, with respect to
such actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties' and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.
 
-27-

--------------------------------------------------------------------------------


 
4.8.         Compliance with Laws.
 
No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.
 
4.9.         No Material Adverse Change.
 
All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by a Loan Party to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, the Loan Parties' and
their Subsidiaries' consolidated financial condition as of the date thereof and
results of operations for the period then ended.  Since June 30, 2009, no event,
circumstance, or change has occurred that has or could reasonably be expected to
result in a Material Adverse Change with respect to the Loan Parties and their
Subsidiaries.
 
4.10.       Fraudulent Transfer.
 
(a)           The Loan Parties, on a consolidated basis, are Solvent.
 
(b)           No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.
 
4.11.       Employee Benefits.
 
(a)           No Loan Party, none of their Subsidiaries, nor any of their ERISA
Affiliates maintains or contributes to any Benefit Plan;
 
(b)           Except as set forth in Schedule 4.11, as of the Closing Date,
overtime pay, vacation pay, premiums for unemployment insurance, health and
welfare insurance premiums, accrued wages, salaries and commissions, severance
pay and employee benefit plan payments have been fully paid by each Canadian
Loan Party as they have become due in the normal course or, in the case of
accrued unpaid overtime pay or accrued unpaid vacation pay for Canadian
Employees, has been accurately accounted for in the books and records of each
Canadian Loan Party or has been reported pursuant to the collateral reporting
obligation pursuant to Section 5.2;
 
(c)           No improvements to any Canadian Pension Plan or Canadian Employee
Plan have been promised, except such improvements as, as of the Closing Date,
are disclosed on, Schedule 4.11;
 
 
-28-

--------------------------------------------------------------------------------

 
 
(d)           No Canadian Loan Party, as of the Closing Date, provides a
Canadian Pension Plan to any Canadian Employees or other retirement plan or
other non-pension benefits to retired Canadian Employees or to beneficiaries or
dependents of retired Canadian Employees, except as disclosed on Schedule 4.11;
 
(e)           The Canadian Loan Parties have administered any Canadian Pension
Plans and the Canadian Employee Plans in accordance with their terms and with
applicable law, as of the Closing Date, except where any default could  not
reasonably be expected to result in a Material Adverse Change to a Canadian Loan
Party.
 
(f)           Except as disclosed in Schedule 4.11:
 
(i)           No Canadian Loan Party is, as of the Closing Date, (i) a party to
any collective bargaining agreement, contract or legally binding commitment to
any trade union or employee organization or group in respect of or affecting
Canadian Employees or (ii) currently the subject of any union reorganization
effort or any labor negotiation; and
 
(ii)           There is no complaint, inquiry or other investigation by any
regulatory or other administrative authority or agency with regard to or in
relation to any Canadian Employee or the termination of any Canadian Employee.
 
(g)           All contributions, assessments, premiums, fees, taxes, penalties
or fines in relation to the Canadian Employees have, as of the Closing Date,
been duly paid and there is no outstanding liability of any kind in relation to
the employment of the Canadian Employees or the termination of employment of any
Canadian Employee; and
 
(h)           Each Canadian Loan Party is, as of the Closing Date, in compliance
with all requirements of Canadian Employee Benefits Legislation and health and
safety, workers compensation, employment standards, labor relations, health
insurance, employment insurance, protection of personal information, human
rights laws and any Canadian federal, provincial or local counterparts or
equivalents in each case, as applicable to the Canadian Employees and as amended
from time to time.
 
4.12.       Environmental Condition.
 
Except as set forth on Schedule 4.12, (a) to Borrower's knowledge, no Loan
Party's nor any of its Subsidiaries' properties or assets has ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation of any applicable Environmental
Law that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, (b) to Borrower's knowledge, no Loan
Party's nor any of its Subsidiaries' properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change,
(c) no Loan Party nor any of its Subsidiaries has received notice that a Lien
arising under any Environmental Law has attached to any revenues or to any Real
Property owned or operated by a Loan Party or its Subsidiaries other than Liens
to the extent the liability secured thereby does not exceed $500,000 in the
aggregate for all such Liens, and (d) no Loan Party nor any of its Subsidiaries
nor any of their respective facilities or operations is subject to any
outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

 
-29-

--------------------------------------------------------------------------------

 
 
4.13.       Intellectual Property.
 
Each Loan Party and its Subsidiaries own, or hold licenses in, all trademarks,
trade names, copyrights, patents, and licenses that are necessary to the conduct
of its business as currently conducted, and attached hereto as Schedule 4.13 is,
as of the Closing Date, a true, correct, and complete listing of all material
trademarks, trade names, copyrights, patents, licenses, industrial designs and
any other form of intellectual property and registrations or applications
therefore as to which Parent or one of its Subsidiaries is the owner or is an
exclusive licensee.
 
4.14.       Leases.
 
Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed possession
under all leases material to their business and to which they are parties or
under which they are operating, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Loan Party or its Subsidiaries exists under any of them.
 
4.15.       Deposit Accounts and Securities Accounts.
 
Set forth on Schedule 4.15 is, as of the Closing Date, a listing of all of the
Loan Parties' and their Subsidiaries' Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.
 
4.16.       Complete Disclosure.
 
All factual information taken as a whole (other than forward-looking information
and projections and information of a general economic nature and general
information about Loan Parties' industry) furnished by or on behalf of a Loan
Party or its Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement or the other Loan
Documents, and all other such factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Loan Parties' industry) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided.  The Projections
delivered to Agent on September 22, 2009 represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, Borrower's good faith estimate, on the date such Projections are
delivered, of the Loan Parties' and their Subsidiaries' future performance for
the periods covered thereby based upon assumptions believed by Borrower to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such Projections are subject to uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, that no
assurances can be given that such Projections will be realized, and that actual
results may differ in a material manner from such Projections).

 
-30-

--------------------------------------------------------------------------------

 
 
4.17.       Material Contracts.
 
Set forth on Schedule 4.17 is, as of the Closing Date, a reasonably detailed
description of the Material Contracts of each Loan Party.  Except for matters
which, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Change, each Material Contract (other than those
that have expired at the end of their normal terms) (a) is in full force and
effect and is binding upon and enforceable against the applicable Loan Party
and, to Borrower's knowledge, each other Person that is a party thereto in
accordance with its terms, (b) has not been otherwise amended or modified (other
than amendments or modifications permitted by Section 6.7(b)), and (c) is not in
default due to the action or inaction of the applicable Loan Party.
 
4.18.       Patriot Act.
 
To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the "Patriot Act").  No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
4.19.       Indebtedness.
 
Set forth on Schedule 4.19 is a true and complete list of all Indebtedness of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date that is to remain outstanding immediately after giving effect
to the closing hereunder on the Closing Date and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing
Date.
 
4.20.       Payment of Taxes.
 
Except as otherwise permitted under Section 5.5, all federal and state income
tax returns and reports, and all other tax returns and reports in excess of
$500,000, of each Loan Party and its Subsidiaries required to be filed by any of
them have been timely filed, and all such taxes due and payable, whether shown
on such tax returns or not, and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable.  Each Loan Party and each of its Subsidiaries have made
adequate provision in accordance with GAAP for all taxes not yet due and
payable.  Borrower knows of no proposed tax assessment against a Loan Party or
any of its Subsidiaries that is not being actively contested by such Loan Party
or such Subsidiary diligently, in good faith, and by appropriate proceedings;
provided such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

 
-31-

--------------------------------------------------------------------------------

 
 
4.21.       Margin Stock.
 
No Loan Party is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  No part of the proceeds of the Advances made to Borrower will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock.
 
4.22.       Governmental Regulation.
 
No Loan Party is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  No Loan
Party is a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940.
 
4.23.       OFAC.
 
To Borrower's knowledge, no Loan Party nor any of its Subsidiaries is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC.  To Borrower's knowledge, no Loan Party nor
any of its Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity,
(b) has of its assets located in Sanctioned Entities, or (c) derives its
revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  To Borrower's knowledge, the proceeds of any Advance will
not be used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity.
 
4.24.       Employee and Labor Matters.
 
Except as could not reasonably be expected to result in a Material Adverse
Change, there is (i) no unfair labor practice complaint pending or, to the
knowledge of Borrower, threatened against Parent or its Subsidiaries before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against Parent or its Subsidiaries which arises out of or under any
collective bargaining agreement, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
Parent or its Subsidiaries, or (iii) to the knowledge of Borrower, no union
representation question existing with respect to the employees of Parent or its
Subsidiaries and no union organizing activity taking place with respect to any
of the employees of Parent or its Subsidiaries.  Except as could not reasonably
be expected to result in a Material Adverse Change, none of Parent or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied.  The hours worked and payments made to employees of
Parent or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.  All material payments due from
Parent or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Parent, except where the failure to do so could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.

 
-32-

--------------------------------------------------------------------------------

 
 
4.25.       Parent as a Holding Company.
 
Parent is a holding company and does not have any material liabilities (other
than liabilities arising under the Loan Documents), own any material assets
(other than the Stock of its Subsidiaries) or engage in any operations or
business (other than the ownership of its Subsidiaries and business or
operations incidental thereto).
 
4.26.       Senior Unsecured Debt Documents.
 
Borrower has delivered to Agent a complete and correct copy of the Senior
Unsecured Debt Documents, including all schedules and exhibits thereto.  The
execution, delivery and performance of each of the Senior Unsecured Debt
Documents has been duly authorized by all necessary action on the part of each
Loan Party a party thereto.  Each Senior Unsecured Debt Document is the legal,
valid and binding obligation of each Loan Party a party thereto, enforceable
against such Loan Party in accordance with its terms, in each case, except (i)
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting generally the
enforcement of creditors' rights and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefor may be
brought.  Loan Parties are not in default in the performance or compliance with
any provisions thereof.  All representations and warranties made by Loan Parties
in the Senior Unsecured Debt Documents and in the certificates delivered in
connection therewith are true and correct in all material respects.
 
4.27.       Convertible Subordinated Debt Documents.
 
Borrower has delivered to Agent a complete and correct copy of the Convertible
Subordinated Debt Documents, including all schedules and exhibits thereto.  The
subordination provisions with respect to the Convertible Subordinated Debt
contained in Convertible Subordinated Debt Documents are legal, valid and
binding obligations of each Person a party thereto, and enforceable against such
Person in accordance with their terms.  Loan Parties are not in default in the
performance or compliance with any provisions thereof.  As of the Closing Date,
the outstanding principal amount owing under the Convertible Subordinated Debt
Documents is Cdn$45,000,000.  The Obligations constitute "Senior Indebtedness"
under the Convertible Subordinated Debt Documents.

 
-33-

--------------------------------------------------------------------------------

 
 
4.28.       Location.
 
The tangible assets of the Loan Parties are not stored with a bailee,
warehouseman, or similar party and, as of the Closing Date, are located only at,
or in-transit between or to, the locations identified on Schedule 4.28.
 
4.29.       Existing Obligations Pertaining to Acquisitions.
 
Set forth on Schedule 4.29 is a true and complete list of all Earn-outs,
holdbacks and principal payments in respect of Indebtedness, owing by any Loan
Party pursuant to any Acquisition consummated prior to the Closing Date, and
such Schedule accurately sets forth the estimated aggregate amount of such
Earn-outs, holdbacks and principal payments owing as of the Closing Date.
 
4.30.       Withholding and Remittances.
 
Each Loan Party has withheld and remitted all required amounts within the
prescribed periods to the appropriate Governmental Authorities and in particular
has deducted, remitted and paid all Canada Pension Plan contributions,
provincial pension plan contributions, workers’ compensation assessments,
employment insurance premiums, employer health taxes, municipal real estate
taxes, excise taxes and has charged and remitted all sales, use, goods and
services, harmonized sales or similar taxes and other taxes payable under
applicable law by them, and, furthermore, have withheld from each payment made
to any of its present or former employees, officers and directors, and to all
persons who are non-residents of Canada for the purposes of the Income Tax Act
(Canada) all amounts required by law to be withheld, including without
limitation all payroll deductions required to be withheld and has remitted such
amounts to the proper Governmental Authority within the time required under
applicable law.
 
5.
AFFIRMATIVE COVENANTS.

 
Each Loan Party covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations, the Loan Parties
shall and shall cause each of their Subsidiaries to comply with each of the
following:
 
5.1.         Financial Statements, Reports, Certificates.
 
Deliver to Agent each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein.  In addition,
each Loan Party agrees that neither it nor any Subsidiary will have a fiscal
year different from that of Parent.  In addition, Parent agrees to maintain a
system of accounting that enables Parent to produce financial statements in
accordance with GAAP.  Each Loan Party shall also (a) keep a reporting system
that shows all additions, sales, claims, returns, and allowances with respect to
its and its Subsidiaries' sales, and (b) maintain its billing systems/practices
as approved by Agent prior to the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent.

 
-34-

--------------------------------------------------------------------------------

 
 
5.2.         Collateral Reporting.
 
Provide Agent with each of the reports set forth on Schedule 5.2 at the times
specified therein.  In addition, at any time on or after the Borrowing Base
Trigger Date, Borrower agrees to use commercially reasonable efforts in
cooperation with Agent to facilitate and implement a system of electronic
collateral reporting in order to provide electronic reporting of each of the
items set forth on such Schedule.
 
5.3.         Existence.
 
Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
maintain and preserve in full force and effect its existence (including being in
good standing in its jurisdiction of organization) and all rights and
franchises, licenses and permits material to its business; provided, however,
that no Loan Party or any of its Subsidiaries shall be required to preserve any
such right or franchise, licenses or permits if such Person's board of directors
(or similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or to
the Lenders.
 
5.4.         Maintenance of Properties.
 
Except as could not reasonably be expected to result in a Material Adverse
Change, maintain and preserve all of its assets that are necessary or useful in
the proper conduct of its business in good working order and condition, ordinary
wear, tear, and casualty excepted and Permitted Dispositions excepted, and
comply with the provisions of all leases to which it is a party as lessee, so as
to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.
 
5.5.         Taxes.
 
Cause all federal, province and state taxes, and all other assessments and taxes
in excess of $500,000, imposed, levied, or assessed against any Loan Party or
its Subsidiaries, or any of their respective assets or in respect of any of its
income, businesses, or franchises to be paid in full, before delinquency or
before the expiration of any extension period, except to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest
and so long as, in the case of an assessment or tax that has or may become a
Lien against any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such
assessment or tax.  Each Loan Party will and will cause each of its Subsidiaries
to make timely payment, remittance or deposit of all federal and state tax
payments, and all other tax payments in excess of $500,000, and all withholding
taxes and other withholdings required of it and them by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, Canada
Pension Plan, provincial pension plans, employer health tax, Canadian employment
insurance, and local, state, provincial and federal income taxes and excise
taxes, and will, upon request, furnish Agent with proof reasonably satisfactory
to Agent indicating that each Loan Party and its Subsidiaries have made such
payments or deposits.

 
-35-

--------------------------------------------------------------------------------

 
 
5.6.         Insurance.
 
At Borrower's expense, each Loan Party shall maintain and shall cause each of
its Subsidiaries to maintain insurance respecting such Loan Parties' and its
Subsidiaries' assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses.  Each Loan Party also
shall maintain (and cause each of its Subsidiaries to maintain) business
interruption, general liability, product liability insurance, director's and
officer's liability insurance, fiduciary liability insurance, and employment
practices liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation.  All such policies of insurance
shall be with responsible and reputable insurance companies acceptable to Agent
and in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and
in any event in amount, adequacy and scope reasonably satisfactory to
Agent.  All property insurance policies covering the Collateral are to be made
payable to Agent for the benefit of Agent and the Lenders, as their interests
may appear, in case of loss, pursuant to a standard loss payable endorsement
with a standard non contributory "lender" or "secured party" clause and are to
contain such other provisions as Agent may reasonably require to fully protect
the Lenders' interest in the Collateral and to any payments to be made under
such policies.  All proceeds of insurance shall be paid to Agent and applied to
the Obligations as provided in Section 2.4(b); provided that, so long as (A) no
Default or Event of Default shall have occurred and is continuing or would
result therefrom, (B) Borrower shall have given Agent prior written notice of
Borrower's intention to apply such monies to the costs of replacement of the
properties or assets that are the subject of the casualty giving rise to such
proceeds, (C) the monies are held in a Deposit Account in which Agent has a
perfected first-priority security interest, and (D) Parent or its Subsidiaries,
as applicable, complete such replacement, purchase, or construction within 270
days after the initial receipt of such monies, then the Loan Party whose assets
were the subject of such casualty shall have the option to apply such monies to
the costs of replacement of the assets that are the subject of such casualty
unless and to the extent that such applicable period shall have expired without
such replacement being completed, in which case, any amounts remaining in the
cash collateral account shall be paid to Agent and applied in accordance with
Section 2.4(b).  All certificates of property and general liability insurance
are to be delivered to Agent, with the loss payable (but only in respect of
Collateral) and additional insured endorsements in favor of Agent and shall
provide for not less than 30 days prior written notice to Agent of the exercise
of any right of cancellation.  If any Loan Party or any of its  Subsidiaries
fails to maintain such insurance, Agent may arrange for such insurance, but at
Borrower's expense and without any responsibility on Agent's part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Borrower shall give Agent prompt notice
of any loss the Dollar Equivalent amount of which exceeds $1,000,000 covered by
its casualty or business interruption insurance.  Upon the occurrence and during
the continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

 
-36-

--------------------------------------------------------------------------------

 
 
5.7.         Inspection.
 
Permit Agent and each of its duly authorized representatives or agents to visit
any of its properties and inspect any of its assets or books and records, to
conduct appraisals and valuations, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent may designate and, so long as no Default or Event of
Default exists, with reasonable prior notice to Borrower.
 
5.8.         Compliance with Laws.
 
Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.
 
5.9.         Environmental.
 
Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Change:
 
(a)           keep any property either owned or operated by Parent or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
 
(b)           comply with Environmental Laws and provide to Agent documentation
of such compliance which Agent reasonably requests,
 
(c)           promptly notify Agent of any release of which Borrower has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by Parent or its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law, and
 
(d)           promptly, but in any event within 10 Business Days of its receipt
thereof, provide Agent with written notice of any of the following:  (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Parent or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Parent or its Subsidiaries, and (iii) written notice of an environmental
violation, citation, or other environmental administrative order from a
Governmental Authority.
 
5.10.       Disclosure Updates.
 
Promptly and in no event later than 15 days after obtaining knowledge thereof,
notify Agent if any written information, exhibit, or report furnished to the
Lender Group contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made.  The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

 
-37-

--------------------------------------------------------------------------------

 
 
5.11.       Formation of Subsidiaries.
 
At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary (or any Minority-Owned Entity in
connection with a Permitted Acquisition) after the Closing Date, such Loan Party
shall (a) within 20 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) cause any such new Subsidiary (other
than any Immaterial Subsidiary until such time as such Subsidiary is no longer
an Immaterial Subsidiary and Agent has provided Borrower with notice thereof)
(or such new Minority-Owned Entity in connection with a Permitted Acquisition)
to provide to Agent a guaranty of the Obligations, together with such other
security documents (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary (or such new Minority-Owned Entity in connection
with a Permitted Acquisition) with an appraisal or Loan Party’s good-faith
estimate of the current value of such real property in excess of $500,000), as
well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary (or Minority-Owned Entity in connection with a
Permitted Acquisition) to secure the guaranty of the Obligations); provided that
such guaranty and such security documents shall not be required to be provided
to Agent with respect to any Subsidiary of Parent (or any Minority-Owned Entity)
that is a CFC if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such guaranty,
executing any security documents or perfecting the security interests created
thereby are unreasonably excessive (as determined by Agent in consultation with
Borrower) in relation to the benefits of Agent and the Lenders of the security
or guarantee afforded thereby, (b) within 20 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent a pledge agreement and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary (or such new Minority-Owned Entity in connection
with a Permitted Acquisition) reasonably satisfactory to Agent to secure the
Obligations; provided that only 65% of the total outstanding voting Stock of any
first tier Subsidiary of Parent (or Minority-Owned Entity in connection with a
Permitted Acquisition) that is a CFC (and none of the Stock of any Subsidiary of
such CFC) shall be required to be pledged if pledging a greater amount would
result in adverse tax consequences or the costs to the Loan Parties of providing
such pledge or perfecting the security interests created thereby are
unreasonably excessive (as determined by Agent in consultation with Borrower) in
relation to the benefits of Agent and the Lenders of the security or guarantee
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary (or such
Minority-Owned Entity)), and (c) within 20 days of such formation or acquisition
(or such later date as permitted by Agent in its sole discretion) provide to
Agent all other documentation, including, unless waived by Agent, one or more
opinions of counsel reasonably satisfactory to Agent, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
requirement to provide a mortgage in accordance with the terms of this Section
5.11).  Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall be a Loan Document.

 
-38-

--------------------------------------------------------------------------------

 
 
5.12.       Further Assurances.
 
At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, Security Agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (collectively, the "Additional
Documents") that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to (x) create, perfect, and continue perfected or to
better perfect Agent's Liens under the Loan Documents (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), (y)
subject to the terms of the Loan Documents, to create and perfect Liens in favor
of Agent in any Real Property acquired by Parent or its Subsidiaries after the
Closing Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that the
foregoing shall not apply to any Subsidiary of Parent that is a CFC if providing
such documents would result in adverse tax consequences or the costs to the Loan
Parties of providing such documents are unreasonably excessive (as determined by
Agent in consultation with Borrower) in relation to the benefits of Agent and
the Lenders of the benefits afforded thereby.  To the maximum extent permitted
by applicable law, each of Parent and Borrower authorizes Agent to execute any
such Additional Documents in the applicable Loan Party's or its Subsidiary's
name, as applicable, and authorizes Agent to file such executed Additional
Documents in any appropriate filing office.  In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as Agent
may reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Parent and its Subsidiaries and all of the outstanding capital Stock of
Parent's Subsidiaries (subject to exceptions and limitations contained in the
Loan Documents with respect to CFCs).
 
5.13.       Lender Meetings.
 
Within 90 days after the close of each fiscal year of Parent, at the request of
Agent or of the Required Lenders and upon reasonable prior notice, hold a
meeting (at a mutually agreeable location and time or, at the option of Agent,
by conference call) with all Lenders who choose to attend such meeting at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of Parent and its Subsidiaries and the projections
presented for the current fiscal year of Parent.
 
5.14.       Locations.
 
Keep each Loan Parties' tangible assets only at the locations identified on
Schedule 4.28 and their chief executive offices only at the locations identified
on Schedule 4.6(b); provided, however, that Loan Parties may move any tangible
assets to other locations so long as (a) Borrower provides written notice to
Agent not less than 10 days prior to the date on which such tangible assets are
moved to such new location or such chief executive office is relocated, (b) such
new location is within the country of its previous location, and (c) in the case
of a change of chief executive office, at the time of such written notification,
Borrower uses reasonable efforts to provide Agent a Collateral Access Agreement
with respect thereto.

 
-39-

--------------------------------------------------------------------------------

 
 
5.15.      Canadian Pension and Benefit Plans.
 
(a)           The Canadian Loan Parties will cause to be delivered to Agent,
promptly upon Agent's written request, acting reasonably, a copy of each
Canadian Employee Plan and of any Canadian Pension Plan, and, if applicable,
related trust agreements or other funding instruments and all amendments
thereto.
 
(b)           The Canadian Loan  Parties shall administer the Canadian Employee
Plans and any Canadian Pension Plan in accordance with their terms and with
applicable law, including Canadian Employee Benefits Legislation, provided that
any Canadian Loan Party may amend a Canadian Employee Plan or any Canadian
Pension Plan as permitted under the terms of such plan and applicable law,
provided that such amendment does not constitute a Material Adverse Change with
respect to such Canadian Loan Party.
 
(c)           The Canadian Loan Parties will cause all reports and disclosures
required by any Canadian Pension Plan or the applicable Canadian Employee
Benefits Legislation to be filed and distributed as required.
 
(d)           Each applicable Canadian Loan Party shall perform in all material
respects all obligations (including (if applicable), funding, investment and
administration obligations) required to be performed by such Canadian Loan Party
in connection with any applicable Canadian Pension Plan and Canadian Employee
Plan and the funding therefor; make and pay all current service and, as
applicable, special payments relating to solvency deficiencies under any
applicable Canadian Pension Plan and pay all premiums required to be made or
paid by it in accordance with the terms of each applicable Canadian Employee
Plan and the Canadian Employee Benefits Legislation and withhold by way of
authorized payroll deductions or otherwise collect and pay into the applicable
Canadian Pension Plan all employee contributions required to be withheld or
collected by it in accordance with the terms of any applicable Canadian Pension
Plan or Canadian Employee Plan and the Canadian Employee Benefits Legislation;
and ensure that, to the extent that such Canadian Loan Party has any Canadian
Pension Plan which is a defined benefit pension plan, that such plan is fully
funded, both on an ongoing basis and on a solvency basis (using actuarial
methods and assumptions which are consistent with the actuarial valuations last
filed with the applicable Governmental Authorities and which are consistent with
GAAP).
 
5.16.      Convertible Subordinated Debt.
 
Within 60 days of the Closing Date, Agent shall have received evidence, in form
and substance reasonably satisfactory to Agent, that the Convertible
Subordinated Debt has been paid in full and all obligations thereunder have been
terminated.
 
5.17.      Certain Notices.
 
Delivery of the following notices to Agent:
 
(a)           In the event at any time after the Closing Date Schedule 4.1(b)
does not accurately reflect a complete and accurate description of the
authorized capital Stock of Parent, by class, and a description of the number of
shares of each such class that are issued and outstanding, Borrower shall, at
the time Borrower provides to Agent its monthly reports as required under
Schedule 5.1, deliver an updated Schedule 4.1(b) to Agent containing such
information as is necessary to make such schedule accurate as of the last day of
the most recently ended month;

 
-40-

--------------------------------------------------------------------------------

 
 
(b)           In the event at any time after the Closing Date Schedule 4.1(c)
does not accurately reflect a complete and accurate list of the Parent’s direct
and indirect Subsidiaries, showing:  (i) the percentage ownership by Parent of
the outstanding shares of each class of common and preferred Stock of each of
Parent’s direct Subsidiaries, and (ii) the percentage ownership by each of
Parent’s direct and indirect Subsidiaries that are Loan Parties of the
outstanding shares of each class of common and preferred Stock of such
Subsidiary’s direct Subsidiaries, Borrower shall, at the time Borrower provides
to Agent its monthly reports as required under Schedule 5.1, deliver an updated
Schedule 4.1(c) to Agent containing such information as is necessary to make
such schedule accurate as of the last day of the most recently ended month;
 
(c)           In the event at any time after the Closing Date Schedule 4.6(a)
does not accurately reflect the full legal name (within the meaning of Section
9-503 of the Code) of (and including any French or combined form of name) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries,
Borrower shall, within 20 days of the date such schedule becomes inaccurate,
deliver an updated Schedule 4.6(a) to Agent containing such information as is
necessary to make such schedule accurate as of the date such schedule is
delivered;
 
(d)           In the event at any time after the Closing Date Schedule 4.6(b)
does not accurately reflect the chief executive office of each Loan Party,
Borrower shall, within 20 days of the date such schedule becomes inaccurate,
deliver an updated Schedule 4.6(b) to Agent containing such information as is
necessary to make such schedule accurate as of the date such schedule is
delivered;
 
(e)           In the event at any time after the Closing Date Schedule 4.6(c)
does not accurately reflect each Loan Party's tax identification numbers and
organizational identification numbers, Borrower shall, within 20 days of the
date such schedule becomes inaccurate, deliver an updated Schedule 4.6(c) to
Agent containing such information as is necessary to make such schedule accurate
as of the date such schedule is delivered;
 
(f)           In the event at any time after the Closing Date Schedule 4.7(b)
does not accurately set forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings that is pending or, to the best
knowledge of Borrower threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in liability of an amount to exceed $5,000,000, Borrower
shall, at the time Borrower provides to Agent its monthly reports as required
under Schedule 5.1, deliver an updated Schedule 4.7(b) to Agent containing such
information as is necessary to make such schedule accurate as of the last day of
the most recently ended month;
 
(g)           In the event at any time after the Closing Date the disclosures
set forth on Schedule 4.11 are not true and accurate, in all material respects,
and are incomplete by omitting to state any fact necessary to make such
information not misleading, Borrower shall, at the time Borrower provides to
Agent its quarterly financial statements as required under Schedule 5.1, deliver
an updated Schedule 4.11 to Agent containing such information as is necessary to
make such schedule accurate as of the last day of the most recently ended fiscal
quarter;

 
-41-

--------------------------------------------------------------------------------

 
 
(h)           In the event at any time after the Closing Date, Schedule 4.17
does not accurately reflect a reasonably detailed description of the Material
Contracts of each Loan Party and its Subsidiaries, Borrower shall, at the time
Borrower provides to Agent its quarterly financial statements as required under
Schedule 5.1, deliver an updated Schedule 4.17 to Agent containing such
information as is necessary to make such schedule accurate as of the last day of
the most recently ended fiscal quarter;
 
(i)            In the event at any time after the Closing Date, Schedule 4.28
does not accurately reflect the locations of all tangible assets of the Loan
Parties and their Subsidiaries, Borrower shall, within 20 days of the date such
schedule becomes inaccurate, deliver an updated Schedule 4.28 to Agent
containing such information as is necessary to make such schedule accurate as of
the date such schedule is delivered;
 
(j)            In the event any Subsidiary of Parent desires to make any
Restricted Junior Payment, or series of Restricted Junior Payments in a fiscal
quarter, to its shareholders and employees and management personnel of its
shareholders pursuant to the terms of the shareholder agreements or similar
agreements between such Subsidiary and such shareholders (including without
limitation any payment or series of payments in respect of and pursuant to the
Put Obligations) that exceeds $5,000,000, Borrower shall provide at least 15
days prior written notice thereof to Agent; and
 
(k)           In the event any Loan Party desires to make any payment, or series
of payments in a fiscal quarter, in respect of Earn-outs made pursuant to the
terms of the definitive documentation for any Permitted Acquisition that exceeds
$5,000,000, Borrower shall provide at least 15 days prior written notice thereof
to Agent.
 
6.
NEGATIVE COVENANTS.

 
Each Loan Party covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations, the Loan Parties
will not and will not permit any of their Subsidiaries to do any of the
following:
 
6.1.         Indebtedness.
 
Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.
 
6.2.         Liens.
 
Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

 
-42-

--------------------------------------------------------------------------------

 
 
6.3.         Restrictions on Fundamental Changes.
 
(a)           Other than in order to consummate a Permitted Acquisition or in
connection with clause (s) of the definition of Permitted Investment, enter into
any merger, consolidation, reorganization, amalgamation or recapitalization, or
reclassify its Stock, except for (i) any merger or amalgamation between Loan
Parties, provided that Borrower must be the surviving entity of any such merger
to which it is a party and no merger or amalgamation may occur between Parent
and Borrower, (ii) any merger between Loan Parties and Subsidiaries of Parent
that are not Loan Parties so long as such Loan Party is the surviving entity of
any such merger, and (iii) any merger between Subsidiaries of Parent that are
not Loan Parties,
 
(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Stock) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving, or (iii) the
liquidation or dissolution of a Subsidiary of Parent that is not a Loan Party
(other than any such Subsidiary the Stock of which (or any portion thereof) is
subject to a Lien in favor of Agent) so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of Parent
that is not liquidating or dissolving, or
 
(c)           Suspend or go out of a substantial portion of its or their
business, except with respect to an Immaterial Subsidiary or as permitted
pursuant to clauses (a) or (b) above or in connection with the transactions
permitted pursuant to Section 6.4.
 
6.4.         Disposal of Assets.
 
Other than Permitted Dispositions, Permitted Investments, or transactions
expressly permitted by Sections 6.3 and 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of any of Parent's or its Subsidiaries
assets.
 
6.5.         Change Name.
 
Except as permitted under Section 6.3, change Parent's or any of its
Subsidiaries' name, organizational identification number, jurisdiction of
organization or organizational identity; provided, however, that Parent or any
of its Subsidiaries may change their names upon at least 10 days prior written
notice to Agent of such change.
 
6.6.         Nature of Business.
 
Make any change in the nature of its or their business as described in Schedule
6.6 or acquire any properties or assets that are not reasonably related to the
conduct of such business activities; provided, however, that the foregoing shall
not prevent Parent and its Subsidiaries from engaging in any business that is
reasonably related or ancillary to its or their business.

 
-43-

--------------------------------------------------------------------------------

 
 
6.7.         Prepayments and Amendments.
 
(a)           Except in connection with Earn-outs and Refinancing Indebtedness
permitted by Section 6.1,
 
(i)           optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances, and (C)
the Convertible Subordinated Debt to the extent necessary to comply with Section
5.16, or
 
(ii)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions.
 
(b)           Except with respect to Earn-outs and the Obligations, directly or
indirectly, amend, modify, or change any of the terms or provisions of any
agreement, instrument, document, indenture, or other writing evidencing or
concerning Permitted Indebtedness (other than (x)  Permitted Intercompany
Advances and (y) Indebtedness permitted under clauses (c), (e), (f), (h), (i),
(j), (k), (l), (m), (r) and (s) of the definition of Permitted Indebtedness) if
(1) such amendment, modification or change would shorten the final maturity or
average life to maturity of, or require any payment to be made earlier than the
date originally scheduled on, such Permitted Indebtedness, (2) would increase
the interest rate applicable to such Permitted Indebtedness, (3) would change
the subordination provision, if any, of such Permitted Indebtedness, or (4)
would otherwise be adverse to the Lenders or the issuer of such Permitted
Indebtedness in any material respect; provided that, notwithstanding the
foregoing, (A) the Senior Unsecured Debt Documents shall not amended, modified
or supplemented to (1) increase the maximum principal amount of the Senior
Unsecured Debt; provided that, the maximum principal amount of the Senior
Unsecured Debt may be increased so long as (x) after giving effect to such
increase the aggregate principal amount of the Senior Unsecured Debt outstanding
does not exceed $425,000,000 at any time and (y) TTM EBITDA for the most
recently ended fiscal month for which Agent has received a monthly report
pursuant to Schedule 5.1  prior to such increase is equal to or greater than
$75,000,000, (2) increase the rate of interest on any of the Senior Unsecured
Debt, (3) change the dates upon which payments of principal or interest on the
Senior Unsecured Debt are due, (4) change or add any event of default or any
covenant with respect to the Senior Unsecured Debt, (5) change any redemption or
prepayment provisions of the Senior Unsecured Debt, (6) alter the subordination
provisions with respect to the Senior Unsecured Debt, including, without
limitation, subordinating the Senior Unsecured Debt to any other indebtedness,
(7) take any liens or security interests in any assets of any Loan Party, or
(8) change or amend any other term of the Senior Unsecured Debt Documents if
such change or amendment would result in an Event of Default, increase the
obligations of any Loan Party or confer additional material rights on any holder
of the Senior Unsecured Debt in a manner adverse to any Loan Party, Agent or any
Lenders and (B) the Convertible Subordinated Debt Documents shall not be
amended, modified or changed in any manner.

 
-44-

--------------------------------------------------------------------------------

 
 
(c)           Directly or indirectly, amend, modify, or change any of the terms
or provisions of
 
(i)           any Material Contract except to the extent that the effect
thereof, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change, or
 
(ii)           the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.
 
6.8.         Change of Control.
 
Cause, permit, or suffer, directly or indirectly, any Change of Control.
 
6.9.         Restricted Junior Payments.
 
Make any Restricted Junior Payment; provided, that (a) any Subsidiary of Parent
may declare and pay dividends to a Loan Party (other than Parent), (b) any
Subsidiary of Parent may pay dividends to Parent (i) in amounts necessary to pay
customary expenses of the Parent in the ordinary course of its business as a
public holding company (including salaries and related reasonable and customary
expenses incurred by employees of the Parent) and (ii) in amounts necessary to
pay taxes when due and owing by Parent, (c) any Subsidiary of Parent may make
Restricted Junior Payments to its shareholders and employees and management
personnel of its shareholders pursuant to the terms of the shareholder
agreements or similar agreements between such Subsidiary and such shareholders,
including without limitation payments in respect of and pursuant to the Put
Obligations, (d) the Parent and the Borrower may make any purchase, repurchase
or redemption of options, stock appreciation rights, restricted stock units
and/or restricted stock of Parent or any of its Subsidiaries to satisfy any
applicable tax withholding obligations of directors, officers or employees of
Parent or such Subsidiary up to an amount not exceed $1,000,000 in any fiscal
year so long as any such purchase, repurchase or redemption is permitted
pursuant to the underlying equity incentive plan or restricted stock or
restricted stock unit grant, (e) any Loan Party may make payments in respect of
Earn-outs made pursuant to the terms of the definitive documentation for any
Permitted Acquisition, and (f) so long as (i) no Default or Event of Default
exists or would otherwise arise as a result thereof and (ii) Excess
Availability, after giving effect thereto, exceeds $15,000,000 (or, if a
Revolver Increase has been made in accordance with Section 2.2, an amount equal
to $15,000,000 plus 40% of the aggregate amount of Revolver Increases), Parent
and its Subsidiaries may make Restricted Junior Payments in any fiscal year
ending on or after December 31, 2009, not otherwise permitted pursuant to
clauses (a) through (e) above, up to an amount not to exceed 50% of Excess Cash
Flow for the immediately prior fiscal year (provided, that for the fiscal year
ending on December 31, 2009, such amount shall not exceed the lesser of (x)
$10,000,000 and (y) 50% of Excess Cash Flow for the fiscal year ending on
December 31, 2008).
 
6.10.       Accounting Methods.
 
Modify or change its fiscal year or its method of accounting (other than as may
be required to conform to GAAP).

 
-45-

--------------------------------------------------------------------------------

 
 
6.11.       Investments; Controlled Investments.
 
(a)           Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.
 
(b)           Other than (i) with respect to Deposit Accounts located in the
United States, an aggregate Dollar Equivalent amount of not more than $2,000,000
at any one time, in the case of Parent and its Subsidiaries, (ii) with respect
to Deposit Accounts located outside the United States, an aggregate Dollar
Equivalent amount of not more than $5,000,000 at any one time, in the case of
Parent and its Subsidiaries (provided, that in addition thereto, Parent and its
Subsidiaries may maintain in any Deposit Account in Sweden an aggregate Dollar
Equivalent amount of not more than $8,000,000 at any one time for a period of
not more than 5 consecutive days, so long as such deposits are used to make
payments in respect of contingent Earn-outs), (iii) amounts deposited into
Deposit Accounts specifically and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for Parent's or its
Subsidiaries' employees, (iv) amounts up to $500,000 deposited into Deposit
Accounts specifically and exclusively used for the payment of sales taxes by
Parent's or its Subsidiaries', (v) Deposit Accounts of any Loan Party or any
Subsidiary of Parent which was the target of a Permitted Acquisition, for a
period of no more than 45 consecutive Business Days after the consummation of
such Permitted Acquisition, and (vi) with respect to segregated Deposit Accounts
specifically and exclusively used to hold only designated media and
production-related advances made to a Loan Party by a customer of such Loan
Party (and in which no Loan Party has any interest), make, acquire, or permit to
exist Permitted Investments consisting of cash, Cash Equivalents, or amounts
credited to Deposit Accounts or Securities Accounts unless Parent or its
Subsidiary, as applicable, and the applicable bank or securities intermediary
have entered into Control Agreements with Agent governing such Permitted
Investments in order to perfect (and further establish) Agent's Liens in such
Permitted Investments.  Except as provided in Section 6.11(b)(i) and (ii),
Parent shall not and shall not permit its Subsidiaries to establish or maintain
any Deposit Account or Securities Account unless Agent shall have received a
Control Agreement in respect of such Deposit Account or Securities
Account.  Notwithstanding the foregoing, the aggregate Dollar Equivalent amount
of cash or Cash Equivalents of Parent and its Subsidiaries maintained or
accumulated outside the United States and Canada shall not exceed $7,500,000 at
any one time; provided, that in addition thereto, Parent and its Subsidiaries
may maintain in any Deposit Account in Sweden an aggregate Dollar Equivalent
amount of not more than $8,000,000 at any one time for a period of not more than
5 consecutive days, so long as such deposits are used to make payments in
respect of contingent Earn-outs.
 
6.12.       Transactions with Affiliates.
 
Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of Parent or any of its Subsidiaries except for:
 
(a)           transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Parent or its Subsidiaries, on the one
hand, and any Affiliate of Parent or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Parent or its
Subsidiaries, the aggregate Dollar Equivalent amount of which is in excess of
$2,500,000 for any single transaction or series of related transactions, and
(ii) are no less favorable, taken as a whole, to Parent or its Subsidiaries, as
applicable, than would be obtained in an arm's length transaction with a
non-Affiliate,

 
-46-

--------------------------------------------------------------------------------

 
 
(b)           any customary indemnity provided for the benefit of current or
former directors (or comparable managers) of Parent or its applicable
Subsidiary,
 
(c)           any customary payment of reasonable compensation, severance, or
employee benefit arrangements to current or former key employees, key officers,
and outside directors of Parent and its Subsidiaries in the ordinary course of
business and consistent with industry practice,
 
(d)           transactions among Borrower and other Loan Parties,
 
(e)           transactions permitted by Section 6.3 or Section 6.9, or any
Permitted Intercompany Advance, and
 
(f)            the issuance of Stock (other than Prohibited Stock) of Parent to
any Permitted Holder or to any director, officer, employee or consultant of
Parent or any of its Subsidiaries.
 
6.13.       Use of Proceeds.
 
Use the proceeds of the Advances for any purpose other than (a) on the Closing
Date, (i) to repay, in full, the outstanding principal, accrued interest, and
accrued fees and expenses owing under or in connection with the Existing Credit
Facility, and (ii) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for its lawful and permitted purposes.
 
6.14.       Parent as Holding Company.
 
Permit Parent to incur any liabilities (other than liabilities arising under the
Loan Documents), own or acquire any assets (other than the Stock of its
Subsidiaries) or engage itself in any operations or business, except in
connection with or incidental to its Subsidiaries and its and their rights and
obligations under the Loan Documents.
 
7.
FINANCIAL COVENANTS.

 
Each of Parent and Borrower covenants and agrees that, until termination of all
of the Revolver Commitments and payment in full of the Obligations, Parent and
Borrower will comply with each of the following financial covenants:
 
(a)           Minimum EBITDA.  Achieve EBITDA, measured on a quarter-end basis,
of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

 
-47-

--------------------------------------------------------------------------------

 
 
Applicable Amount
 
Applicable Period
     
$50,000,000
 
For the 12 month period ending
December 31, 2009 and for the 12 month period
ending on the last day of each calendar quarter thereafter



; provided, that, concurrently with the closing of each Permitted Acquisition,
the EBITDA level set forth above shall be increased by an amount equal to 100%
of Pro Forma EBITDA attributable to any Loan Party or any Subsidiary of Parent
acquired in such Permitted Acquisition for the 12 months preceding the date of
consummation of such Permitted Acquisition.
 
(b)           Fixed Charge Coverage Ratio.  Have a Fixed Charge Coverage Ratio,
measured on a quarter-end basis, of at least the required amount set forth in
the following table for the applicable period set forth opposite thereto:
 
Applicable Ratio
 
Applicable Period
     
1.25:1.0
 
For the 12 month period ending
December 31, 2009 and for the 12 month period
ending on the last day of each calendar quarter thereafter



(c)           Senior Leverage Ratio.  Have a Senior Leverage Ratio, measured on
a quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:
 
Applicable Ratio
 
Applicable Date
     
2.0:1.0
 
For the 12 month period ending
December 31, 2009 and for the 12 month period
ending on the last day of each calendar quarter thereafter



(d)           Capital Expenditures.  If the Capital Expenditure Trigger Date has
occurred during any fiscal year, Parent and its Subsidiaries shall not make,
during the remainder of such fiscal year after the Capital Expenditure Trigger
Date, Capital Expenditures in an amount that would exceed the greater of (x) $0
and (y) $10,000,000 less the amount of Capital Expenditures made in such fiscal
year prior to the Capital Expenditure Trigger Date; provided, however, that:
 
(i)            concurrently with the closing of each Permitted Acquisition, the
maximum amount of the Capital Expenditures (other than Call Center Capital
Expenditures) permitted to be made in any fiscal year as set forth above shall
be increased by an amount equal to 10% of Pro Forma EBITDA attributable to any
Loan Party or any Subsidiary of Parent acquired in such Permitted Acquisition;
provided further, that the aggregate amount of such increases permitted under
this Section 7(d)(i) shall not exceed $1,000,000;

 
-48-

--------------------------------------------------------------------------------

 
 
(ii)           to the extent the Capital Expenditure Trigger Date has occurred,
if the amount of the Capital Expenditures permitted to be made in any fiscal
year as set forth above is greater than the actual amount of the Capital
Expenditures actually made in such fiscal year (the amount by which such
permitted Capital Expenditures for such fiscal year exceeds the actual amount of
Capital Expenditures for such fiscal year, the "Excess Amount"), then the lesser
of (x) such Excess Amount and (y) 25% of the amount set forth above for the next
succeeding fiscal year (such lesser amount referred to as the "Carry-Over
Amount") may be carried forward to the next succeeding fiscal year (the
"Succeeding Fiscal Year"); provided further that the Carry-Over Amount
applicable to a particular Succeeding Fiscal Year may not be used in that fiscal
year until the amount permitted above to be expended in such fiscal year has
first been used in full and the Carry-Over Amount applicable to a particular
Succeeding Fiscal Year may not be carried forward to another fiscal year; and
 
(iii)          so long as (A) Borrower delivers to Agent, at least 30 days prior
to the initial allocation of such Capital Expenditures as Call Center Capital
Expenditures for each Call Center developed after the Closing Date, financial
projections in form and substance reasonably acceptable to Agent demonstrating
that (1) the EBITDA for such Call Center resulting from such Capital
Expenditures in the first two years (or the first year, in the case the related
customer contract has a term less than three years) following the initial date
of the revenue generating operations of such Call Center exceeds 100% of the
amount of such Capital Expenditures, (2) such Call Center shall be profitable
within three months after the initial date of its revenue generating operations,
and (3) the anticipated build-out period of such Call Center, (B) as soon as
available, Agent shall have received a certificate from Borrower certifying
that, with respect to each Call Center developed after the Closing Date, (1) the
EBITDA for such Call Center resulting from the corresponding Call Center Capital
Expenditures in the first two years (or the first year, in the case the related
customer contract has a term less than three years) following the initial date
of the revenue generating operations of such Call Center exceeded 100% of the
amount of such Capital Expenditures, and (2) such Call Center became profitable
within three months after the initial date of its revenue generating operations,
and (C) Accent Marketing shall have entered into contracts with its customers in
connection with such Call Centers for a term of not less than three years (or
two years, so long as the EBITDA for such Call Centers resulting from such
Capital Expenditures in the first year following the initial date of the revenue
generating operations of such Call Center exceeds 100% of the amount of such
Capital Expenditures) after the initial date of the revenue generating
operations of such Call Center and which require such customers to make minimum
payments to support the financial projections delivered to Agent pursuant to
clause (A) above, Accent Marketing may make additional Capital Expenditures in
connection with the development, construction, ownership and operation of Call
Centers developed after the Closing Date ("Call Center Capital Expenditures") in
an aggregate amount not to exceed $5,000,000 in any fiscal year; provided
however, that if the amount of the Call Center Capital Expenditures permitted to
be made in any fiscal year as set forth above is greater than the actual amount
of the Call Center Capital Expenditures actually made in such fiscal year (the
amount by which such permitted Call Center Capital Expenditures for such fiscal
year exceeds the actual amount of Call Center Capital Expenditures for such
fiscal year, the "Call Center Excess Amount"), then the lesser of (x) such Call
Center Excess Amount and (y) 25% of the amount set forth above for the next
Succeeding Fiscal Year (such lesser amount referred to as the "Call Center
Carry-Over Amount") may be carried forward to the next Succeeding Fiscal Year;
provided further, that the Call Center Carry-Over Amount applicable to a
particular Succeeding Fiscal Year may not be used in that fiscal year until the
amount permitted above to be expended in such fiscal year has first been used in
full and the Call Center Carry-Over Amount applicable to a particular Succeeding
Fiscal Year may not be carried forward to another fiscal year; provided further,
that in no event shall Call Center Capital Expenditures exceed more than
$15,000,000 in the aggregate during the term of this Agreement.

 
-49-

--------------------------------------------------------------------------------

 
 
8.
EVENTS OF DEFAULT.

 
Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
 
8.1.         If Borrower fails to pay when due and payable, or when declared due
and payable, (a) all or any portion of the Obligations consisting of interest,
fees, or charges due the Lender Group, reimbursement of Lender Group Expenses,
or other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;
 
8.2.         If any Loan Party:
 
(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 5.1, 5.2, 5.3, 5.6, 5.7, 5.10, 5.11, 5.15, 5.16
or 5.17 of this Agreement, (ii) Sections 6.1 through 6.14 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 6 of the US Security
Agreement or Section 6 of the Canadian Security Agreement;
 
(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.4, 5.5, 5.8, 5.12, 5.13 and 5.14 of this
Agreement and such failure continues for a period of 15 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
a Loan Party or (ii) the date on which written notice thereof is given to
Borrower by Agent; or
 
(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of a Loan Party or (ii) the date on which written notice thereof is
given to Borrower by Agent;
 
8.3.         If one or more judgments, orders, or awards for the payment of
money involving an aggregate Dollar Equivalent amount of $3,000,000, or more
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
is entered or filed against a Loan Party or any of its Subsidiaries, or with
respect to any of their respective assets, and either (a) there is a period of
30 consecutive days at any time after the entry of any such judgment, order, or
award during which (1) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

 
-50-

--------------------------------------------------------------------------------

 
 
8.4.          If an Insolvency Proceeding is commenced by a Loan Party or any of
its Subsidiaries;
 
8.5.          If an Insolvency Proceeding is commenced against a Loan Party or
any of its Subsidiaries and any of the following events (or analogous events
under other applicable laws) occur:  (a) such Loan Party or such Subsidiary
consents to the institution of such Insolvency Proceeding against it, (b) the
petition commencing the Insolvency Proceeding is not timely controverted,
(c) the petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein;
 
8.6.          If a Loan Party or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business affairs of Parent and its Subsidiaries,
taken as a whole;
 
8.7.          If there is an "Event of Default" (as defined in the Senior
Unsecured Debt Documents); if there is an "Event of Default" (as defined in the
Convertible Subordinated Debt Documents); or if there is a default in one or
more other agreements to which a Loan Party is a party with one or more third
Persons relative to a Loan Party's Indebtedness involving an aggregate Dollar
Equivalent amount of $3,000,000 or more, and such default (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
such Loan Party's or its Subsidiary's obligations thereunder;
 
8.8.          If any warranty, representation, certificate, statement, or Record
made herein or in any other Loan Document or delivered in writing to Agent or
any Lender in connection with this Agreement or any other Loan Document proves
to be untrue in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the date of
issuance or making or deemed making thereof;
 
8.9.          If the obligation of any Guarantor under the Guaranty is limited
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);
 
8.10.        If any Security Agreement or any other Loan Document that purports
to create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on the Collateral covered thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under this
Agreement, or (b) as the result of an action or failure to act on the part of
Agent; or

 
-51-

--------------------------------------------------------------------------------

 

8.11.       The validity or enforceability of any Loan Document shall at any
time for any reason (other than solely as the result of an action or failure to
act on the part of Agent) be declared to be null and void, or a proceeding shall
be commenced by a Loan Party, or by any Governmental Authority having
jurisdiction over a Loan Party, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny that
such Loan Party has any liability or obligation purported to be created under
any Loan Document.
 
9.
RIGHTS AND REMEDIES.

 
9.1.         Rights and Remedies.
 
Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall, in each case by
written notice to Borrower and in addition to any other rights or remedies
provided for hereunder or under any other Loan Document or by applicable law, do
any one or more of the following on behalf of the Lender Group:
 
(a)           declare the Obligations, whether evidenced by this Agreement or by
any of the other Loan Documents immediately due and payable, whereupon the same
shall become and be immediately due and payable, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by Borrower; and
 
(b)           declare the Revolver Commitments terminated, whereupon the
Revolver Commitments shall immediately be terminated together with any
obligation of any Lender hereunder to make Advances and the obligation of the
Issuing Lender to issue Letters of Credit.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolver Commitments shall automatically terminate and
the Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Parent and Borrower.
 
9.2.         Remedies Cumulative.
 
The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative.  The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity.  No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver.  No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.
 
10.
WAIVERS; INDEMNIFICATION.

 
10.1.       Demand; Protest; etc.
 
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which such Loan
Party may in any way be liable.

 
-52-

--------------------------------------------------------------------------------

 
 
10.2.       The Lender Group's Liability for Collateral.
 
Borrower hereby agrees that:  (a) so long as Agent complies with its
obligations, if any, under the Code or PPSA, as applicable, the Lender Group
shall not in any way or manner be liable or responsible for:  (i) the
safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.
 
10.3.       Indemnification.
 
Borrower shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an "Indemnified Person")
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable and documented fees and
disbursements of attorneys, experts, or consultants and all other reasonable
costs and expenses actually incurred in connection therewith or in connection
with the enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrower shall not be
liable for costs and expenses (including attorneys fees) of any Lender (other
than WFF) incurred in advising, structuring, drafting, reviewing, administering
or syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of the Loan Parties' compliance with the terms of the
Loan Documents (provided, however, that the indemnification in this clause (a)
shall not extend to (i) disputes solely between or among the Lenders or
(ii) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to disputes between or among Agent on the one hand, and
one or more Lenders, or one or more of their Affiliates, on the other hand),
(b) with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by Parent or any of its Subsidiaries or any Environmental
Actions, Environmental Liabilities or Remedial Actions related in any way to any
such assets or properties of Parent or any of its Subsidiaries (each and all of
the foregoing, the "Indemnified Liabilities").  The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 
-53-

--------------------------------------------------------------------------------

 
 
11.
NOTICES.

 
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Parent or Borrower or Agent, as the case may be, they shall be sent
to the respective address set forth below:
 
If to Parent or Borrower:
 
c/o MDC PARTNERS INC.
   
950 Third Avenue, 5th Floor
   
New York, New York 10022
   
Attn:  Chief Financial Officer
   
Telephone No.: (646) 429-1818
   
Fax No. (212) 937-4365
     
If to Agent:
 
WELLS FARGO FOOTHILL, LLC
   
One Boston Place, Suite 1800
   
Boston, Massachusetts  02108
   
Attn:  Business Finance Portfolio Manager
   
Fax No.(617) 523-1697
     
with copies to:
 
GOLDBERG KOHN BELL BLACK
   
ROSENBLOOM & MORITZ, LTD.
   
55 East Monroe Street, Suite 3300
   
Chicago, Illinois  60603
   
Attn:  Gary Zussman, Esq.
   
Fax No. (312) 332-2196

 
Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).

 
-54-

--------------------------------------------------------------------------------

 
 
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 
(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  EACH OF PARENT AND BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
 
(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT
AND BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.  EACH OF PARENT AND BORROWER AND EACH MEMBER OF
THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 
-55-

--------------------------------------------------------------------------------

 
 
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 
13.1.       Assignments and Participations.
 
(a)           With the prior written consent of Borrower, which consent of
Borrower shall not be unreasonably withheld, delayed or conditioned, and shall
not be required (1) if an Event of Default has occurred and is continuing, or
(2) in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender and with the prior written
consent of Agent, which consent of Agent shall not be unreasonably withheld,
delayed or conditioned, and shall not be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than individuals)
of a Lender, any Lender may assign and delegate to one or more assignees (each,
an "Assignee"; provided, however, that no Loan Party, Affiliate of a Loan Party,
Equity Sponsor, or Affiliate of Equity Sponsor shall be permitted to become an
Assignee) all or any portion of the Obligations, the Revolver Commitments and
the other rights and obligations of such Lender hereunder and under the other
Loan Documents, in a minimum amount (unless waived by Agent) of $5,000,000
(except such minimum amount shall not apply to (x) an assignment or delegation
by any Lender to any other Lender or an Affiliate of any Lender or (y) a group
of new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000); provided, however, that Borrower and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with Section
13.1(b), and (iii) unless waived by Agent, the assigning Lender or Assignee has
paid to Agent for Agent's separate account a processing fee in the amount of
$3,500.
 
(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender's rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, however, that nothing contained herein shall
release any assigning Lender from obligations that survive the termination of
this Agreement, including such assigning Lender's obligations under Section 15
and Section 17.9(a); and provided, for greater certainty that both the assigning
Lender and the Assignee shall be entitled to rely on the provisions of Section
16.

 
-56-

--------------------------------------------------------------------------------

 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
 
(d)           Immediately upon Agent's receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments arising therefrom.  The
Revolver Commitment allocated to each Assignee shall reduce such Revolver
Commitments of the assigning Lender pro tanto.
 
(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Revolver Commitment, and
the other rights and interests of that Lender (the "Originating Lender")
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender shall remain a "Lender" for all purposes of this Agreement
and the other Loan Documents and the Participant receiving the participating
interest in the Obligations, the Revolver Commitments, and the other rights and
interests of the Originating Lender hereunder shall not constitute a "Lender"
hereunder or under the other Loan Documents and the Originating Lender's
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrower, Agent, and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender's
rights and obligations under this Agreement and the other Loan Documents,
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has the right to approve any amendment to, or any consent or
waiver with respect to, this Agreement or any other Loan Document, except to the
extent such amendment to, or consent or waiver with respect to this Agreement or
of any other Loan Document would (A) extend the final maturity date of the
Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums, and (v) all amounts payable by
Borrower hereunder and under the other Loan Documents shall be determined as if
such Lender had not sold such participation (except where applicable for
purposes of Section 16), except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement.  The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrower, the
Collections of Borrower or its Subsidiaries, the Collateral, or otherwise in
respect of the Obligations.  No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

 
-57-

--------------------------------------------------------------------------------

 
 
(f)           In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to Parent and its
Subsidiaries and their respective businesses.
 
(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
 
(h)           Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of Borrower, shall maintain (or cause to be
maintained) a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
participant’s interest in the Swing Loans or other obligations under this
Agreement (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
(i)            The Agent, acting for this purpose as a non-fiduciary agent of
Borrower, shall maintain, or cause to be maintained, a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the commitment of, and principal amount of the
Swing Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and
Borrower, Agent and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by Borrower and any Lenders, at any reasonable time
and from time to time upon reasonable prior notice.

 
-58-

--------------------------------------------------------------------------------

 
 
13.2.       Successors.
 
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that no Loan Party a
party hereto may assign this Agreement or any rights or duties hereunder without
the Lenders' prior written consent and any prohibited assignment shall be
absolutely void ab initio.  No consent to assignment by the Lenders shall
release Borrower from their Obligations.  A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1.
 
14.
AMENDMENTS; WAIVERS.

 
14.1.       Amendments and Waivers.
 
(a)           No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by Parent or
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and the Loan Parties that are party thereto and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, however, that no such waiver,
amendment, consent or other modification shall, unless in writing and signed by
all of the Lenders directly affected thereby and the Loan Parties that are party
thereto, do any of the following:
 
(i)            increase the amount of or extend the expiration date of any
Revolver Commitment of any Lender,
 
(ii)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
 
(iii)          reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
 
(iv)         amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
 
(v)          other than as permitted by Section 15.11, release Agent's Lien in
and to any of the Collateral,
 
(vi)         change the definition of "Required Lenders" or "Pro Rata Share",

 
-59-

--------------------------------------------------------------------------------

 
 
(vii)        contractually subordinate any of Agent's Liens,
 
(viii)       other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
 
(ix)          amend any of the provisions of Section 2.4(b)(i) or (ii),
 
(x)           amend Section 13.1(a) to permit a Loan Party or an Affiliate of a
Loan Party to be permitted to become an Assignee, or
 
(xi)          change the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Balance Sheet Billed Accounts,
Eligible Balance Sheet Unbilled Accounts and Eligible Accounts) that are
materially used in such definition to the extent that any such change results in
more credit being made available to Borrower based upon the Borrowing Base, but
not otherwise, or the definition of Maximum Revolver Amount.
 
(b)           No amendment, waiver, modification, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrower (and shall not
require the written consent of any of the Lenders), and (ii) any provision of
Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,
 
(c)           No amendment, waiver, modification, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrower, and the Required Lenders,
 
(d)           No amendment, waiver, modification, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders,
 
(e)           Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Parent or Borrower, shall not
require consent by or the agreement of Parent or Borrower.

 
-60-

--------------------------------------------------------------------------------

 
 
14.2.       Replacement of Certain Lenders.
 
(a)           If (i) any action to be taken by the Lender Group or Agent
hereunder requires the unanimous consent, authorization, or agreement of any
Lender directly adversely affected thereby and if such action has received the
consent, authorization, or agreement of the Required Lenders but not such
greater number of the Lenders as may be required by Section 14.1 or (ii) any
Lender makes a claim for compensation under Section 16, then Borrower or Agent,
upon at least 5 Business Days prior irrevocable notice, may permanently replace
any Lender (a "Holdout Lender") that failed to give its consent, authorization,
or agreement or made a claim for compensation (a "Tax Lender") with one or more
Replacement Lenders, and the Holdout Lender or Tax Lender, as applicable, shall
have no right to refuse to be replaced hereunder.  Such notice to replace the
Holdout Lender or Tax Lender, as applicable, shall specify an effective date for
such replacement, which date shall not be later than 15 Business Days after the
date such notice is given.
 
(b)           Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Letters of Credit) without any premium or penalty of any kind whatsoever.  If
the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance.  The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 13.1.  Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Revolver Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender's Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of such Letters
of Credit.
 
14.3.       No Waivers; Cumulative Remedies.
 
No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent's and each Lender's rights thereafter to require
strict performance by the Loan Parties of any provision of this
Agreement.  Agent's and each Lender's rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that Agent or any Lender may have.

 
-61-

--------------------------------------------------------------------------------

 
 
15.
AGENT; THE LENDER GROUP.

 
15.1.       Appointment and Authorization of Agent.
 
Each Lender hereby designates and appoints WFF as its agent under this Agreement
and the other Loan Documents and each Lender hereby irrevocably authorizes Agent
to execute and deliver each of the other Loan Documents on its behalf and to
take such other action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to Agent by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental
thereto.  Agent agrees to act as agent for and on behalf of the Lenders (and the
Bank Product Providers) on the conditions contained in this Section 15.  Any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender (or Bank Product Provider), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent.  Without
limiting the generality of the foregoing, the use of the term "agent" in this
Agreement or the other Loan Documents with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties.  Each
Lender hereby further authorizes (and by its acceptance of the benefits of the
Loan Documents, each Bank Product Provider shall be deemed to authorize) Agent
to act as the secured party under each of the Loan Documents that create a Lien
on any item of Collateral.  Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan
Documents.  Without limiting the generality of the foregoing, or of any other
provision of the Loan Documents that provides rights or powers to Agent, Lenders
agree that Agent shall have the right to exercise the following powers as long
as this Agreement remains in effect:  (a) maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, the Collections of Parent and its Subsidiaries, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Parent and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Parent
and its Subsidiaries, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
 
15.2.       Delegation of Duties.
 
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  Agent shall not be responsible for the negligence or misconduct of any
agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct.  Upon the occurrence and
continuance of an Event of Default, Agent reserves the right to execute any of
its duties under this Agreement or any other Loan Document by or through agents,
including but not limited to, appointing a Canadian agent to hold, realize or
enforce any Loan Document.

 
-62-

--------------------------------------------------------------------------------

 
 
15.3.       Liability of Agent.
 
None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders (or Bank Product Providers) for any recital, statement,
representation or warranty made by Parent or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Parent or its Subsidiaries or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to Lenders
(or Bank Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of Parent or its Subsidiaries.
 
15.4.       Reliance by Agent.
 
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrower or counsel to any Lender), independent accountants and other
experts selected by Agent.  Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable.  If Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders (and, of it
so elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).
 
15.5.       Notice of Default or Event of Default.
 
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a "notice of default."  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

 
-63-

--------------------------------------------------------------------------------

 
 
15.6.       Credit Decision.
 
Each Lender (and Bank Product Provider) acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Parent
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider).  Each Lender represents (and by its acceptance of the
benefits of the Loan Documents, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower.  Each Lender also represents (and by its acceptance of the
benefits of the Loan Documents, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document.  Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender (or Bank Product Provider) with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.  Each Lender acknowledges (and by its acceptance
of the benefits of the Loan Documents, each Bank Product Provider shall be
deemed to acknowledge) that Agent does not have any duty or responsibility,
either initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent's or its Affiliates' or
representatives' possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

 
-64-

--------------------------------------------------------------------------------

 
 
15.7.       Costs and Expenses; Indemnification.
 
Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrower is obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise.  Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Parent and its Subsidiaries
received by Agent to reimburse Agent for such out-of-pocket costs and expenses
prior to the distribution of any amounts to Lenders (or Bank Product
Providers).  In the event Agent is not reimbursed for such costs and expenses by
Parent or its Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender's Pro Rata Share thereof.  Whether or not
the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit
hereunder.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's Pro Rata Share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower.  The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.
 
15.8.       Agent in Individual Capacity.
 
WFF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Parent and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though WFF were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group.  The other members of the Lender Group
acknowledge (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, WFF or its Affiliates may receive information regarding Parent or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders (or Bank Product
Providers), and the Lenders acknowledge (and by its acceptance of the benefits
of the Loan Documents, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms "Lender" and "Lenders" include WFF in its
individual capacity.

 
-65-

--------------------------------------------------------------------------------

 
 
15.9.       Successor Agent.
 
Agent may resign as Agent upon 30 days prior written notice to the Lenders
(unless such notice is waived by the Required Lenders) and Borrower (unless such
notice is waived by Borrower; provided, that if an Event of Default exists,
Agent shall not be required to provide such notice to Borrower) and without any
notice to the Bank Product Providers.  If Agent resigns under this Agreement,
the Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
the Lenders (and the Bank Product Providers).  If, at the time that Agent's
resignation is effective, it is acting as the Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans.  If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent.  If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned).  In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term "Agent"
shall mean such successor Agent and the retiring Agent's appointment, powers,
and duties as Agent shall be terminated.  After any retiring Agent's resignation
hereunder as Agent, the provisions of this Section 15 and Section 16 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.  If no successor Agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent's notice of
resignation, the retiring Agent's resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.
 
15.10.     Lender in Individual Capacity.
 
Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Parent and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers).  The
other members of the Lender Group acknowledge (and by its acceptance of the
benefits of the Loan Documents, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Parent or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Parent or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge (and
by its acceptance of the benefits of the Loan Documents, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

 
-66-

--------------------------------------------------------------------------------

 
 
15.11.     Collateral Matters.
 
(a)           The Lenders hereby irrevocably authorize (and by its acceptance of
the benefits of the Loan Documents, each Bank Product Provider shall be deemed
to authorize) Agent to release any Lien on any Collateral (i) upon the
termination of the Revolver Commitments and payment and satisfaction in full by
Borrower of all Obligations, (ii) constituting property being sold or disposed
of if a release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Parent or its Subsidiaries owned
no interest at the time Agent's Lien was granted nor at any time thereafter,
(iv) constituting property leased to Parent or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement, or (v) to the extent the Collateral is owned by any Guarantor, upon
the release of such Guarantor from its obligations under the Guaranty.  The
Lenders hereby irrevocably authorize (and by its acceptance of the benefits of
the Loan Documents, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to credit bid and
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted by Agent under the
provisions of the Code or PPSA, as applicable, including pursuant to Sections
9-610 or 9-620 of the Code, at any sale thereof conducted under the provisions
of the Bankruptcy Code, including Section 363 of the Bankruptcy Code (US law),
or at any sale or foreclosure conducted by Agent (whether by judicial action or
otherwise) in accordance with applicable law.  Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers).  Upon request by
Agent or Borrower at any time, the Lenders will (and is so requested, the Bank
Product Providers will) confirm in writing Agent's authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent's opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
any Loan Party, including, the proceeds of any sale, all of which shall continue
to constitute part of the Collateral.  The Lenders further hereby irrevocably
authorize (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to authorize) Agent, at its option and in
its sole discretion, to subordinate any Lien granted to or held by Agent under
any Loan Document to the holder of any Permitted Lien on such property if such
Permitted Lien secures Permitted Purchase Money Indebtedness.

 
-67-

--------------------------------------------------------------------------------

 

(b)           Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by Parent or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that Agent's Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent's own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise provided herein.
 
15.12.     Restrictions on Actions by Lenders; Sharing of Payments.
 
(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Parent or its Subsidiaries or
any deposit accounts of Parent or its Subsidiaries now or hereafter maintained
with such Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.
 
(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
15.13.     Agency for Perfection.
 
Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by its acceptance of the benefits of
the Loan Documents, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent's Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control.  Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent's request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent's instructions.

 
-68-

--------------------------------------------------------------------------------

 
 
15.14.     Payments by Agent to the Lenders.
 
All payments to be made by Agent to the Lenders (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent.  Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.
 
15.15.     Concerning the Collateral and Related Loan Documents.
 
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
(and by its acceptance of the benefits of the Loan Documents, each Bank Product
Provider shall be deemed to agree) that any action taken by Agent in accordance
with the terms of this Agreement or the other Loan Documents relating to the
Collateral and the exercise by Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders (and such Bank Product Provider).
 
15.16.     Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.
 
By becoming a party to this Agreement, each Lender:
 
(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Parent or its Subsidiaries (each a "Report" and collectively,
"Reports") prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,
 
(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Parent and
its Subsidiaries and will rely significantly upon Parent's and its Subsidiaries'
books and records, as well as on representations of Loan Parties' personnel,
 
(d)           agrees to keep all Reports and other material, non-public
information regarding Parent and its Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

 
-69-

--------------------------------------------------------------------------------

 

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower,
Agent promptly shall provide a copy of same to such Lender, and (z) any time
that Agent renders to Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.
 
15.17.     Several Obligations; No Liability.
 
Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Revolver Commitments, to make an amount of
such credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Revolver Commitments.  Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender.  Except as provided in Section
15.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group.  No Lender shall be responsible to Borrower or
any other Person for any failure by any other Lender (or Bank Product Provider)
to fulfill its obligations to make credit available hereunder, nor to advance
for such Lender (or Bank Product Provider) or on its behalf, nor to take any
other action on behalf of such Lender (or Bank Product Provider) hereunder or in
connection with the financing contemplated herein.

 
-70-

--------------------------------------------------------------------------------

 
 
16.
WITHHOLDING TAXES.

 
(a)           All payments made by any Loan Party hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes, and in the
event any deduction or withholding of Taxes is required, the Loan Parties shall
comply with the next sentence of this Section 16(a).  If any Taxes are so levied
or imposed or are required to be deducted or withheld, Loan Parties agree to
deduct and withhold, and to timely pay and remit, the full amount of such Taxes
to the applicable Governmental Authority in accordance with applicable laws, and
to pay such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement, any note, or Loan Document, including any
amount paid pursuant to this Section 16(a) after withholding or deduction for or
on account of any Taxes, will not be less than the amount provided for herein;
provided, however, that Borrower shall not be required to increase any such
amounts if the increase in such amount payable results from Agent's or such
Lender's own willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction).  Borrower will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by Loan Parties.
 
(b)           Loan Parties agree to pay, in accordance with applicable law, any
present or future stamp, value added or documentary taxes or any other excise or
property taxes, charges, or similar levies (each an "Other Tax" and
collectively, "Other Taxes") that arise from any payment made hereunder or under
any of the other Loan Documents or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document.
 
(c)           Each Loan Party shall indemnify and hold harmless each Lender
(including for purposes of this section any Participant) and Agent for the full
amount of Taxes and Other Taxes imposed on or paid by such Person and any
liability (including penalties, interest and expenses) arising from or with
respect to such taxes, whether or not they were correctly or legally
asserted.  Payment under this indemnification shall be made within 30 days from
the date Agent or the relevant Lender makes written demand for it.  A
certificate containing reasonable detail as to the amount of such Taxes or Other
Taxes submitted to a Loan Party by Agent or the relevant Lender shall be
conclusive evidence, absent manifest error, of the amount due from such Loan
Party to Agent or such Lender.
 
(d)           If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:
 
(i)           if such Lender or Participant is entitled to claim an exemption
from United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B)
of the IRC), or (III) a controlled foreign corporation related to Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
 
(ii)           if such Lender or Participant is entitled to claim an exemption
from, or a reduction of, withholding tax under a United States tax treaty, a
properly completed and executed copy of IRS Form W-8BEN;

 
-71-

--------------------------------------------------------------------------------

 
 
(iii)          if such Lender or Participant is entitled to claim that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI;
 
(iv)          if such Lender or Participant is entitled to claim that interest
paid under this Agreement is exempt from United States withholding tax because
such Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
 
(v)           a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
 
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
 
(e)           If a Lender or Participant claims an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, however, that nothing in this Section 16(e) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns).
 
(f)           If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender's or such Participant's documentation provided pursuant to Section 16(d)
or 16(e) as no longer valid.  With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(d)
or 16(e), if applicable.  Loan Parties agrees that each Participant shall be
entitled to the benefits of this Section 16 with respect to its participation in
any portion of the Revolver Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto.

 
-72-

--------------------------------------------------------------------------------

 

(g)           If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction.  If the forms or other
documentation required by Section 16(d) or 16(e) are not delivered to Agent (or,
in the case of a Participant, to the Lender granting the participation), then
Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.
 
(h)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
 
(i)            If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by Loan
Parties or with respect to which Loan Parties have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrower (but only
to the extent of payments made, or additional amounts paid, by Loan Parties
under this Section 16 with respect to Taxes giving rise to such a refund), net
of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such a refund); provided, that Borrower, upon the request of Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges, imposed by the relevant Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to any Loan Party or any other Person or to require
Agent or any Lender to depart from its customary practices and positions with
respect to its taxes.
 
17.
GENERAL PROVISIONS.

 
17.1.       Effectiveness.
 
This Agreement shall be binding and deemed effective when executed by Parent,
Borrower, each other Loan Party whose signature is provided for on the signature
pages hereof, Agent, and each Lender whose signature is provided for on the
signature pages hereof, and shall be deemed delivered in the State of New York.

 
-73-

--------------------------------------------------------------------------------

 
 
17.2.       Section Headings.
 
Headings and numbers have been set forth herein for convenience only.  Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
 
17.3.       Interpretation.
 
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or Parent or Borrower, whether under any rule
of construction or otherwise.  On the contrary, this Agreement has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
 
17.4.       Severability of Provisions.
 
Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.
 
17.5.       Bank Product Providers.
 
Each Bank Product Provider shall be deemed a third party beneficiary hereof and
of the provisions of the other Loan Documents for purposes of any reference in a
Loan Document to the parties for whom Agent is acting.  Agent hereby agrees to
act as agent for such Bank Product Providers and, by virtue of providing a Bank
Product, each Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent; it being understood and agreed that the rights and
benefits of each Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider's being a beneficiary of the Liens and
security interests (and, if applicable, guarantees) granted to Agent and the
right to share in payments and collections out of the Collateral as more fully
set forth herein. In connection with any such distribution of payments and
collections, Agent shall be entitled to assume no amounts are owing to any Bank
Product Provider unless such Bank Product Provider has provided written
notification to Agent of the amount that is owing to it and such notification is
received by Agent a reasonable period of time prior to the making of such
distribution.
 
17.6.       Debtor-Creditor Relationship.
 
The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor.  No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

 
-74-

--------------------------------------------------------------------------------

 
 
17.7.       Counterparts; Electronic Execution.
 
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
17.8.       Revival and Reinstatement of Obligations.
 
If the incurrence or payment of the Obligations by Borrower or Guarantors or the
transfer to the Lender Group of any property should for any reason subsequently
be asserted, or declared, to be void or voidable under any applicable law
relating to creditors' rights, including provisions of the applicable law
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a "Voidable
Transfer"), and if the Lender Group is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable
advice of its counsel, then, as to any such Voidable Transfer, or the amount
thereof that the Lender Group is required or elects to repay or restore, and as
to all reasonable costs, expenses, and attorneys fees of the Lender Group
related thereto, the liability of Borrower and Guarantors automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

 
-75-

--------------------------------------------------------------------------------

 
 
17.9.       Confidentiality.
 
(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that non-public information furnished by or on behalf of
Parent and its Subsidiaries which is (x) identified in writing by Parent or such
Subsidiary as being confidential at the time such information is furnished or
(y) of the type that is customarily considered to be confidential in nature
("Confidential Information") shall be treated by Agent and the Lenders in a
confidential manner in accordance with its customary procedures for handling
confidential information of this nature, and shall not be disclosed by Agent and
the Lenders to Persons who are not parties to this Agreement, except:  (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group ("Lender Group Representatives"), (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing party agrees to provide Borrower with prior notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior notice to Borrower pursuant
to the terms of the applicable statute, decision, or judicial or administrative
order, rule, or regulation and (y) any disclosure under this clause (iv) shall
be limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance by Borrower or as requested or
required by any Governmental Authority pursuant to any subpoena or other legal
process, provided, that, (x) prior to any disclosure under this clause (v) the
disclosing party agrees to provide Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the subpoena or other legal process and (y) any disclosure under this
clause (v) shall be limited to the portion of the Confidential Information as
may be required by such governmental authority pursuant to such subpoena or
other legal process, (vi) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent, the Lenders, or the Lender Group Representatives or
Subsidiaries or Affiliates of any member of the Lender Group including the Bank
Product Providers), (vii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that any such
assignee, participant, or pledgee shall have agreed in writing to receive such
information hereunder subject to the terms of this Section, (viii) in connection
with any litigation or other adversary proceeding involving parties hereto which
such litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (viii) with respect to litigation
involving any Person (other than Borrower, Agent, any Lender, any of their
respective Affiliates, or their respective counsel), the disclosing party agrees
to provide Borrower with prior notice thereof, and (ix) after the occurrence and
during the continuance of an Event of Default, in connection with, and to the
extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
 
(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services.
 
17.10.     Lender Group Expenses.
 
Borrower agrees to pay any and all Lender Group Expenses promptly after demand
therefore by Agent and agrees that its obligations contained in this Section
17.10 shall survive payment or satisfaction in full of all other Obligations.
 
17.11.     USA PATRIOT Act.
 
Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrower that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender to identify Borrower in accordance with the Patriot Act.

 
-76-

--------------------------------------------------------------------------------

 
 
17.12.     Integration.
 
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.
 
17.13.     Determinations; Judgment Currency.
 
(a)           This is an international financial transaction in which the
specification of a currency and payment is of the essence.  Dollars shall be the
currency of account in the case of all payments pursuant to or arising under
this Agreement or under any other Loan Document, and all such payments shall be
made to Agent's Account in immediately available funds.  To the fullest extent
permitted by applicable law, the Obligations of Borrower to Agent and the
Lenders under this Agreement and under the other Loan Documents shall not be
discharged by any amount paid in any currency other than Dollars or in any other
manner than to Agent's Account to the extent that the amount so paid after
conversion under this Agreement and transfer to Agent's Account does not yield
the amount of Dollars with respect to Obligations owing to Lenders due under
this Agreement and under the other Loan Documents.  If, for the purposes of
obtaining or enforcing judgment against Borrower in any court in any
jurisdiction in connection with this Agreement or any Loan Document, it becomes
necessary to convert into any other currency (such other currency being referred
to as the "Judgment Currency") an amount due under this Agreement or any Loan
Document in Dollars, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding (a) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that would give effect to such conversion being made on such date,
or (b) the date on which the judgment is given, in the case of any proceeding in
the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 17.13 being hereinafter referred to
as the "Judgment Conversion Date").
 
(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection (a) above, there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, Borrower shall pay such additional amount (if any
and in any event not a lesser amount) as may be necessary to ensure that the
amount actually received in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of Dollars
which could have been purchased with the amount of the Judgment Currency
stipulated in the judgment or judicial order at the rate of exchange prevailing
on the Judgment Conversion Date.  The term "rate of exchange" in this Section
means the spot rate of exchange at which Agent would, on the relevant date at or
about 10:30 a.m. (New York time), be prepared to sell Dollars against the
Judgment Currency.
 
(c)           Any amount due from Borrower under this Section 17.13 shall not be
affected by judgment being obtained for any other amounts due under or in
respect of this Agreement or any Loan Document.
 
(d)           Where any amount is denominated in Dollars under this Agreement
but requires for its determination an amount which is determined in another
currency, Agent shall determine the applicable exchange rate in its sole
Permitted Discretion.

 
-77-

--------------------------------------------------------------------------------

 
 
17.14.     Senior Indebtedness.
 
For the avoidance of doubt, the Obligations constitute "Senior Indebtedness"
under the Convertible Subordinated Debt Documents.
 
[Signature pages to follow.]

 
-78-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


MDC PARTNERS INC., a federal company
organized under the laws of Canada
   
By:
/s/ Robert E. Dickson
Name:
 Robert E. Dickson
Title:
 Managing Director
   
By:
/s/ Glenn Gibson
Name:
 Glenn Gibson
Title:
 Senior Vice President



MAXXCOM INC.,
a Delaware corporation
   
By:
/s/ Mitchell Gendel
Name:
 Mitchell Gendel
Title:
 Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
 Michael Sabatino
Title:
 Authorized Signatory

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


for purposes of Sections 4, 5, 6 and 16 of this Agreement:
 
ACCENT MARKETING SERVICES, L.L.C.,
a Delaware limited liability company
 
ADRENALINA LLC,
a Delaware limited liability company
 
ATTENTION PARTNERS LLC,
a Delaware limited liability company
 
BRUCE MAU DESIGN (USA) LLC,
a Delaware limited liability company
 
COLLE & MCVOY LLC,
a Delaware limited liability company
 
COLLE & MCVOY, INC.,
a Minnesota corporation
 
COMPANY C COMMUNICATIONS, INC.,
a Delaware corporation
 
COMPANY C COMMUNCATIONS LLC,
a Delaware limited liability company
 
CPB ACQUISITION INC.,
a Delaware corporation
 
CRISPIN PORTER & BOGUSKY LLC,
a Delaware limited liability company
 
DOTGLU LLC,
a Delaware limited liability company
 
FLETCHER MARTIN LLC,
a Delaware limited liability company
 
HELLO ACQUISITION INC.,
a Delaware corporation
 
HL GROUP PARTNERS LLC,
a Delaware limited liability company

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


HW ACQUISITION LLC,
a Delaware limited liability company
 
KBP HOLDINGS LLC,
a Delaware limited liability company
 
KIRSHENBAUM BOND & PARTNERS LLC,
a Delaware limited liability company
 
KIRSHENBAUM BOND & PARTNERS WEST LLC,
a Delaware limited liability company
 
MARGEOTES FERTITTA POWELL LLC,
a Delaware limited liability company
 
MAXXCOM (USA) FINANCE COMPANY,
a Delaware corporation
 
MAXXCOM (USA) HOLDINGS INC.,
a Delaware corporation
 
MDC ACQUISITION INC.,
a Delaware Corporation
 
MDC CORPORATE (US) INC.,
a Delaware corporation
 
MDC TRAVEL, INC.,
a Delaware corporation
 
MDC/KBP ACQUISITION INC.,
a Delaware corporation
 
MF+P ACQUISITION CO.,
a Delaware corporation
 
MONO ADVERTISING, LLC,
a Delaware limited liability company
 
NORTHSTAR RESEARCH GP LLC,
a Delaware limited liability company
 
NORTHSTAR RESEARCH HOLDINGS USA LP,
a Delaware limited partnership
 
NORTHSTAR RESEARCH PARTNERS (USA) LLC,
a Delaware limited liability company

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


REDSCOUT LLC,
a Delaware limited liability company
 
SKINNY NYC LLC,
a Delaware limited liability company
 
SOURCE MARKETING LLC,
a New York limited liability company
 
TARGETCOM LLC,
a Delaware limited liability company
 
TC ACQUISITION INC.,
a Delaware corporation
 
TRACK 21 LLC,
a Delaware limited liability company
 
TRAFFIC GENERATORS, LLC,
a Georgia limited liability company
 
TREND CORE, LLC,
a Delaware limited liability company
 
VITROROBERTSON LLC,
a Delaware limited liability company
 
YAMAMOTO MOSS MACKENZIE, INC.,
a Delaware corporation
 
ZG ACQUISITION INC.,
a Delaware corporation
 
ZIG (USA) LLC,
a Delaware limited liability company
 
ZYMAN GROUP, LLC,
a Delaware limited liability company



By:
/s/ Mitchell Gendel
Name:
 Mitchell Gendel
Title:
 Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
 Michael Sabatino
Title:
 Authorized Signatory

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 



 
HELLO DESIGN, LLC,
 
a California limited liability company
       
By:
/s/ Mitchell Gendel
 
Name:
 Mitchell Gendel
 
Title:
 Authorized Signatory
       
By:
/s/ David Lai
 
Name:
 David Lai
 
Title:
 Authorized Signatory

 

 
ASHTON POTTER CANADA INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Managing Director
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Director




 
MAXXCOM INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Executive Vice-President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------


 

 
HENDERSON BAS, an Ontario general partnership,
by the members of its management committee
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Member
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Member




 
COMPUTER COMPOSITION OF CANADA INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Director




 
BRUCE MAU DESIGN INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Director

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------


 

 
BRUCE MAU HOLDINGS LTD.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Treasurer

 

 
ALLARD JOHNSON COMMUNICATIONS INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Richard Brott
 
Name:
 Richard Brott
 
Title:
 Director




 
TREE CITY INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Director

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------


 

 
VERITAS COMMUNICATIONS INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Director




 
656712 ONTARIO LIMITED,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Director

 

 
NORTHSTAR RESEARCH HOLDINGS CANADA
INC., an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Gavin Swartzman
 
Name:
 Gavin Swartzman
 
Title:
 Director

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------


 

 
NORTHSTAR RESEARCH PARTNERS INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Gavin Swartzman
 
Name:
 Gavin Swartzman
 
Title:
 Director




 
X CONNECTIONS INC., an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Director
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Director




 
STUDIO PICA INC., a federal company organized
 
under the laws of Canada
       
By:
/s/ Richard Brott
 
Name:
 Richard Brott
 
Title:
 Director
       
By:
/s/ Terry Johnson
 
Name:
 Terry M. Johnson
 
Title:
 Director

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------





 
ZIG INC., an Ontario corporation
     
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Authorized Signatory
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Authorized Signatory




 
ACCUMARK COMMUNICATIONS INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Authorized Signatory
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Authorized Signatory




 
MAXXCOM (NOVA SCOTIA) CORP.,
 
a Nova Scotia corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Authorized Signatory
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Authorized Signatory

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------





 
BRYAN MILLS IRADESSO CORP.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
 Robert E. Dickson
 
Title:
 Authorized Signatory
       
By:
/s/ Glenn Gibson
 
Name:
 Glenn Gibson
 
Title:
 Authorized Signatory

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------





 
WELLS FARGO FOOTHILL, LLC,
 
a Delaware limited liability company, as Agent and as a
Lender
       
By:
/s/ Samantha Alexander
 
Name:
 Samantha Alexander
 
Title:
 Vice President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------


 
Schedule 1.1


As used in the Agreement, the following terms shall have the following
definitions:
 
"Accent Marketing" means Accent Marketing, L.L.C., a Delaware limited liability
company, including it direct or indirect wholly-owned operating Subsidiaries.
 
"Account" means an account (as that term is defined in the Code).
 
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
 
"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions)
 
"ACH Transactions" means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Parent or its Subsidiaries.
 
"Acquired Indebtedness" means Indebtedness of a Person whose assets or Stock is
acquired by Parent or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) is either Purchase Money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
 
"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of assets of (or any division or business line of) any other
Person, or (b) the purchase or other acquisition (whether by means of a merger,
amalgamation, consolidation, or otherwise) by a Person or its Subsidiaries of
Stock of any other Person.
 
"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.
 
"Advances" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
 
"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.
 
 
Schedule 3.1 – Page 1

--------------------------------------------------------------------------------

 
 
"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement:  (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
 
"Agent" has the meaning specified therefor in the preamble to the Agreement.
 
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
 
"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1.
 
"Agent's Liens" means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents.
 
"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.
 
"Applicable Excess Availability Amount" means $25,000,000; provided, that if a
Revolver Increase has been made in accordance with Section 2.2 of the Agreement,
Applicable Excess Availability Amount means an amount equal to $25,000,000 plus
40% of the aggregate amount of Revolver Increases.
 
"Application Event" means the occurrence of (a) a failure by Borrower to repay
all of the Obligations on the Maturity Date, or (b) an Event of Default and the
election by Agent or the Required Lenders to require that payments and proceeds
of Collateral be applied pursuant to Section 2.4(b)(ii) of the Agreement.
 
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
 
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
 
"Authorized Person" means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
Agent.
 
"Availability" means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).
 
"Bank Product" means any financial accommodation extended to Parent or its
Subsidiaries by a Bank Product Provider (other than pursuant to the Agreement)
including:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards (including so-called "procurement cards" or
"P-cards"), (e) ACH Transactions, (f) cash management, including controlled
disbursement, accounts or services, or (g) transactions under Hedge Agreements.
 
Schedule 1.1 – Page 2

--------------------------------------------------------------------------------


 
"Bank Product Agreements" means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
 
"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount reasonably determined by
Agent as sufficient to satisfy the reasonably estimated credit exposure with
respect to the then existing Bank Product Obligations.
 
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all obligations of Borrower to reimburse an Underlying Issuer in respect of
Underlying Letters of Credit, and (c) all amounts that Parent or its
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Parent or its Subsidiaries.
 
"Bank Product Provider" means Wells Fargo or any of its Affiliates.
 
"Bank Product Reserve" means, as of any date of determination, the amount of
reserves that Agent has established (based upon the Bank Product Providers'
reasonable and good faith determination of the credit exposure of Parent and its
Subsidiaries in respect of Bank Products; provided, that Agent shall have no
obligation to establish a Bank Product Reserve) in respect of Bank Products then
provided or outstanding.
 
"Bankruptcy Code" means (i) title 11 of the United States Code, (ii) the
Bankruptcy and Insolvency Act (Canada), (iii) the Companies' Creditors
Arrangement Act (Canada), (iv) Winding-up and Restructuring Act (Canada), and/or
(v) any similar legislation in a relevant jurisdiction, in each case as
applicable and as in effect from time to time.
 
"Base LIBOR Rate" means the greater of (a) 1.50 percent per annum, and (b) the
rate per annum rate appearing on Bloomberg L.P.'s (the "Service") Page
BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service) 2
Business Days prior to the commencement of the requested Interest Period, for a
term and in an amount comparable to the Interest Period (which Interest Period
shall be 3 months) and the amount of the LIBOR Rate Loan requested (whether as
an initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.
 
Schedule 1.1 – Page 3

--------------------------------------------------------------------------------


 
"Base Rate" means the greater of (a) the Federal Funds Rate plus ½% and (b) the
rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
 
"Base Rate Loan" means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.
 
"Base Rate Margin" means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
applicable margin set forth in the following table that corresponds to the most
recent TTM EBITDA calculation delivered to Agent pursuant to Section 5.1 of the
Agreement (the "TTM EBITDA Calculation"); provided, however, that for the period
from the Closing Date through the date Agent receives the TTM EBITDA Calculation
in respect of the testing period ending December 31, 2009, the Base Rate Margin
shall be at the margin in the row styled "Level IV":
 
Level
 
TTM EBITDA Calculation
 
Base Rate Margin
 
I
 
If TTM EBITDA is greater than or equal to $85,000,000
 
2.25 percentage points
 
II
 
If TTM EBITDA is less than $85,000,000 but greater than or equal to $75,000,000
 
2.50 percentage points
 
III
 
If TTM EBITDA is less than $75,000,000 but greater than or equal to $65,000,000
 
2.75 percentage points
 
IV
  
If TTM EBITDA is less than $65,000,000
  
3.00 percentage points
 



Except as set forth in the foregoing proviso and in the last sentence of this
definition, the Base Rate Margin shall be based upon the most recent TTM EBITDA
Calculation, which will be calculated as of the end of each fiscal
quarter.  Except as set forth in the foregoing proviso, the Base Rate Margin
shall be re-determined quarterly on the first day of the month following the
date of delivery to Agent of the certified calculation of the TTM EBITDA
pursuant to Section 5.1 of the Agreement for the most recently ended fiscal
quarter; provided, however, that if Borrower fails to provide such certification
when such certification is due, the Base Rate Margin shall be set at the margin
in the row styled "Level IV" as of the first day of the month following the date
on which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Base Rate Margin shall be set
at the margin based upon the calculations disclosed by such certification.  In
the event that the information regarding the TTM EBITDA contained in any
certificate delivered pursuant to Section 5.1 of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Base Rate Margin for any period (a "Base Rate Period") than the Base
Rate Margin actually applied for such Base Rate Period, then (i) Borrower shall
immediately deliver to Agent a correct certificate for such Base Rate Period,
(ii) the Base Rate Margin shall be determined as if the correct Base Rate Margin
(as set forth in the table above) were applicable for such Base Rate Period, and
(iii) Borrower shall immediately deliver to Agent full payment in respect of the
accrued additional interest as a result of such increased Base Rate Margin for
such Base Rate Period, which payment shall be promptly applied by Agent to the
affected Obligations.  Notwithstanding anything contained herein to the
contrary, if an Event of Default exists, the Base Rate Margin shall be set at
the margin in the row styled "Level IV" until such Event of Default is waived.
 
Schedule 1.1 – Page 4

--------------------------------------------------------------------------------


 
"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an "employer" (as defined in Section 3(5) of ERISA) within the past six years.
 
"Board of Directors" means the board of directors (or comparable managers) of
any Loan Party or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).
 
"Borrower" has the meaning specified therefor in the preamble to the Agreement.
 
"Borrowing" means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.
 
"Borrowing Base" means, as of any date of determination prior to the Borrowing
Base Trigger Date, Borrowing Base I, and as of any date of determination on and
after the Borrowing Base Trigger Date, Borrowing Base II.
 
"Borrowing Base I" means, as of any date of determination, the Dollar Equivalent
of the result of:
 
(a)           80% of the amount of Eligible Balance Sheet Billed Accounts, plus
 
(b)           50% of Eligible Balance Sheet Unbilled Accounts, minus
 
(c)           the sum of (i) $5,000,000 and (ii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(c) of the Agreement;
 
provided, that the aggregate Availability attributable to Eligible Balance Sheet
Billed Accounts and Eligible Balance Sheet Unbilled Availability of Foreign Loan
Parties shall not exceed the Dollar Equivalent of $7,500,000.
 
"Borrowing Base II" means, as of any date of determination the Dollar Equivalent
of the result of:
 
(a)           85% of the amount of Eligible Accounts, less the amount, if any,
of the Dilution Reserve, minus
 
(b)           the aggregate amount of reserves, if any, established by Agent
under Section 2.1(c) of the Agreement.
 
Schedule 1.1 – Page 5

--------------------------------------------------------------------------------


 
"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1;
provided, that on and after the Borrowing Base Trigger Date, "Borrowing Base
Certificate" means a certificate in the form of Exhibit B-2.
 
"Borrowing Base Trigger Date" means the date set forth in a written notice by
Agent to Borrower and identified as the "Borrower Base Trigger Date", which date
shall be on or after any date that Borrower fails to maintain Excess
Availability of at least the Applicable Excess Availability Amount.
 
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Massachusetts,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term "Business Day" also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.
 
"Call Centers" means a current or new facility established by Accent Marketing
for the purpose of providing customer care services including but not limited to
in-bound and outbound customer care service, database marketing, analytical
services related to customer relationship management and other related
activities.
 
"Call Center Capital Expenditures" has the meaning specified therefor in Section
7(d)(iii).
 
"Canadian Designated Account" means the Deposit Account identified on Schedule
D-1.
 
"Canadian Designated Account Bank" has the meaning specified therefor in
Schedule D-1.
 
"Canadian Dollars" or "Cdn$" means the lawful currency of Canada.
 
"Canadian Employee" means any employee or former employee of a Canadian Loan
Party.
 
“Canadian Employee Benefits Legislation” means the Canada Pension Plan (Canada),
the Pension Benefits Act (Ontario), the Employment Pension Plan Act (Alberta),
the Pension Benefits Act (Nova Scotia), the Quebec Pension Plan and any Canadian
federal, provincial or local counterparts or equivalents, in each case, as
applicable and as amended from time to time.
 
“Canadian Employee Plan” means any employee benefit, health, welfare,
supplemental unemployment benefit, bonus, pension, supplemental pension, profit
sharing, retiring allowance, severance, deferred compensation, stock
compensation, stock purchase, unit purchase, retirement, life, hospitalization
insurance, medical, dental, disability or other employee group or similar
benefit or employment plans or supplemental arrangements applicable to the
Canadian Employees.
 
"Canadian Loan Party" means a Loan Party organized under the laws of Canada or a
province thereof.
 
Schedule 1.1 – Page 6

--------------------------------------------------------------------------------


 
"Canadian Pension Plan" means any pension plan required to be registered under
the Income Tax Act (Canada) or any Canadian federal or provincial law and or
contributed to by a Canadian Loan Party for its Canadian Employees or former
Canadian Employees, including any pension benefit plan within the meaning of the
Pension Benefits Act (Ontario), the Employment Pension Plan Act (Alberta) and
the Pension Benefits Act (Nova Scotia), but excluding the Canada Pension Plan
maintained by the Government of Canada and the Quebec Pension Plan.
 
"Canadian Priority Payables Reserves" means reserves (determined from time to
time by Agent in its Permitted Discretion) for:  (a) the amount past due and
owing by any Canadian Loan Party, or the accrued amount for which such Canadian
Loan Party has an obligation to remit, to a Governmental Authority or other
Person pursuant to any applicable law, rule or regulation, in respect of
(i) goods and services taxes, sales taxes, employee income taxes, municipal
taxes and other taxes payable or to be remitted or withheld, (ii) workers'
compensation, (iii) vacation or holiday pay, and (iv) other like charges and
demands, to the extent, in each case, that any Governmental Authority or other
Person may claim a lien, security interest, hypothec, trust or other claim
ranking or capable of ranking in priority to or pari passu with one or more of
the Liens granted in the Loan Documents; and (b) the aggregate amount of any
other liabilities of any Canadian Loan Party (i) in respect of which a trust has
been or may be imposed on any Collateral to provide for payment, or (ii) in
respect of unpaid pension plan contributions, or (iii) which are secured by a
lien, security interest, pledge, charge, right or claim on any Collateral; in
each case, pursuant to any applicable law, rule or regulation and which such
lien, trust, security interest, hypothec, pledge, charge, right or claim ranks
or, in the judgment of Agent, is capable of ranking in priority to or pari passu
with one or more of the Liens granted in the Loan Documents (such as liens,
trusts, security interests, hypothecs, pledges, charges, rights or claims in
favor of employees, landlords, warehousemen, customs brokers, carriers,
mechanics, materialmen, labourers, or suppliers, or liens, trusts, security
interests, hypothecs, pledges, charges, rights or claims for ad valorem, excise,
sales, or other taxes, where given priority under applicable law); in each case
net of the aggregate amount of all restricted cash held or set aside for the
payment of such obligations.
 
"Canadian Security Agreement" means the general security agreement, dated as of
even date with the Agreement, in form and substance reasonably satisfactory to
Agent, executed and delivered by each of the Canadian Loan Parties to Agent.
 
"Capital Expenditures" means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.
 
"Capital Expenditure Trigger Date" means the date set forth in a written notice
by Agent to Borrower and identified as the "Capital Expenditure Trigger Date",
which date shall be on or after the last day of any consecutive 30 day period
during which the daily average Excess Availability is less than $15,000,000 (or,
if a Revolver Increase has been made in accordance with Section 2.2 of the
Agreement, an amount equal to $15,000,000 plus 40% of the aggregate amount of
Revolver Increases).
 
Schedule 1.1 – Page 7

--------------------------------------------------------------------------------


 
"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
"Cash Equivalents" means, collectively Domestic Cash Equivalents and Foreign
Cash Equivalents.
 
"CFC" means a controlled foreign corporation (as that term is defined in the
IRC).
 
"Change of Control" means that (a) any "person" or "group" (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
30%, or more, of the Stock of Parent having the right to vote for the election
of members of the Board of Directors, (b) a majority of the members of the Board
of Directors do not constitute Continuing Directors, or (c) Parent ceases to
own, directly or indirectly, more than 50% of (i) the Stock of Crispin Porter or
(ii) the Stock of Crispin Porter having the right to vote for the election of
members of the Board of Directors
 
"Closing Date" means the date of the making of the initial Advance (or other
extension of credit) hereunder.
 
"Code" means the New York Uniform Commercial Code, as in effect from time to
time; provided that, where the context so requires, any term defined by
reference to the "Code" shall also have any extended, alternative or analogous
meaning given to such term in the applicable PPSA and all other laws, in all
cases for the extension, preservation or betterment of the security and rights
of Agent and the Lender Group.
 
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
 
"Collateral Access Agreement" means a landlord waiver in form and substance
reasonably satisfactory to Agent.
 
"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer or chief accounting officer
of Borrower to Agent.
 
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.
 
"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent and whose initial assumption of
office resulted from such contest or the settlement thereof.
 
Schedule 1.1 – Page 8

--------------------------------------------------------------------------------


 
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).  For the avoidance of doubt, for any
Canadian bank account, such term shall also refer to a "Blocked Account
Agreement" with respect to such bank account notwithstanding that the execution
and delivery of such agreement is not a perfection requirement.
 
"Convertible Subordinated Debt" means the Indebtedness in an amount not to
exceed Cdn$45,000,000 owing by Parent to the "Debentureholders" (as defined in
Convertible Trust Indenture) pursuant to the Convertible Subordinated Debt
Documents.
 
"Convertible Subordinated Debt Documents" means the Convertible Trust Indenture,
the  "Debentures" (as defined in the Convertible Trust Indenture), and all other
agreements, instruments and documents evidencing the Convertible Subordinated
Debt, as the same may be amended, modified or supplemented from time to time in
accordance with the terms thereof.
 
"Convertible Trust Indenture" means that certain Trust Indenture dated as of
June 28, 2005 between Parent and Computershare Trust Company Canada, as the same
may be amended, modified or supplemented from time to time in accordance with
the terms thereof
 
"Copyright Security Agreement" has the meaning specified therefor in the
Security Agreements.
 
"Crispin Porter" means Crispin Porter & Bogusky LLC, a Delaware limited
liability company.
 
"Currency Exchange Rate" means, with respect to a currency, the rate determined
by Agent as the spot rate for the purchase of such currency with another
currency.
 
"Daily Balance" means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
 
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
"Defaulting Lender" means any Lender that fails to make any Advance (or other
extension of credit, including the failure to make available to Agent amounts
required pursuant to a Settlement or to make payment in connection with a Letter
of Credit Disbursement) that it is required to make hereunder on the date that
it is required to do so hereunder.
 
Schedule 1.1 – Page 9

--------------------------------------------------------------------------------


 
"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).
 
"Deposit Account" means any deposit account (as that term is defined in the
Code).
 
"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Loan Parties'
Accounts during such period, by (b) Loan Parties' gross billings with respect to
Accounts during such period.
 
"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
 
"Dollar Equivalent" means, as of any date of determination, (a) as to any amount
denominated in Dollars, the amount thereof as of such date of determination, and
(b) as to any amount denominated in another currency, the equivalent amount
thereof in Dollars as determined by Agent on the basis of the Currency Exchange
Rate for the purchase of Dollars with such currency in effect on such date of
determination.
 
"Dollars" or "$" means United States dollars.
 
"Domestic Cash Equivalents" means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or, in the case of a
Canadian Loan Party only, Canada, or issued by any agency thereof and backed by
the full faith and credit of the United States, or in the case of a Canadian
Loan Party only , Canada, in each case maturing within 1 year from the date of
acquisition thereof, (b) marketable direct obligations issued or fully
guaranteed by any state of the United States or, in the case of a Canadian Loan
Party only, any province or territory of Canada, or any political subdivision of
any such state, province or territory or any public instrumentality thereof
maturing within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's") or, in the case of a Canadian Loan Party only, Domain Board Rating
Services ("DBRS"), (c) commercial paper maturing no more than 270 days from the
date of creation thereof and, at the time of acquisition, having a rating of at
least A-1 from S&P or at least P-1 from Moody's or, in the case of a Canadian
Loan Party only, DBRS, (d) certificates of deposit, time deposits, overnight
bank deposits or bankers' acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank or, in the case of a Canadian Loan Party only, any bank
listed on Schedule I of the Bank Act (Canada), in each case having at the date
of acquisition thereof combined capital and surplus of not less than the Dollar
Equivalent of $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof, or, in
the case of a Canadian Loan Party only, Canada or any province or territory
thereof, in each case so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation or the Canadian
Deposit Insurance Corporation, as the case may be, (f) repurchase obligations of
any commercial bank satisfying the requirements of clause (d) of this definition
or recognized securities dealer having combined capital and surplus of not less
than the Dollar Equivalent of $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, (h) tax exempt securities
rated A or higher by Moody’s or A+ or higher by S&P or DBRS, and (g) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.
 
Schedule 1.1 – Page 10

--------------------------------------------------------------------------------


 
"Earn-outs" means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that may be
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the underlying target, in each case, to the extent that such deferred
payment would be included as part of such purchase price.
 
 “EBITDA” means, respect to Parent for any fiscal period, the Net Income of
Parent and its Subsidiaries for such period, minus the Excluded Non-Loan Party
EBITDA for such period, plus without duplication, (i) the sum of the following
amounts of Parent and its Subsidiaries for such period and to the extent
deducted in determining Net Income of Parent for such period: (a) Interest
Expense, (b) Income Tax Expense, (c) depreciation expense, and (d) amortization
expense, and (ii) to the extent not included in determining consolidated Net
Income of Parent for such period, cash distributions received from
Minority-Owned Entities. For the purposes of calculating EBITDA for any period
of 12 months (each, a "Reference Period"), if at any time during such Reference
Period (and after the Closing Date), Parent or any of its Subsidiaries shall
have made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrower and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.
 
"Eligible Accounts" means those Accounts of any Loan Party (including for the
avoidance of doubt, any Minority-Owned Entity that is a Loan Party) in the
ordinary course of its business, that arise out of a Loan Party's sale of goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent's Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date.  In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash.  Eligible Accounts shall not include
the following:
 
(a)           Accounts that the Account Debtor has failed to pay within 90 days
of original invoice date or Accounts with selling terms of more than 30 days,
 
Schedule 1.1 – Page 11

--------------------------------------------------------------------------------


 
(b)           Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,
 
(c)           Accounts with respect to which the Account Debtor is an Affiliate
of a Loan Party or an employee or agent of a Loan Party or any Affiliate of a
Loan Party,
 
(d)           Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
 
(e)           Accounts that are not payable in Dollars or Canadian Dollars,
 
(f)            Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States or Canada, or
(ii) is not organized under the laws of the United States or any state thereof
or Canada or any province thereof, or (iii) is the government of any foreign
country or sovereign state (which, for the avoidance of doubt, shall not include
Canada), or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (z) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent,
 
(g)           Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which a Loan
Party has complied, to the reasonable satisfaction of Agent, with the Assignment
of Claims Act, 31 USC §3727), or (ii) any state of the United States; or
Accounts with respect to which the Account Debtor is a Canadian Governmental
Authority unless any applicable assignment of claims statute, including the
Financial Administration Act (Canada), has been complied with,
 
(h)           Accounts with respect to which the Account Debtor is a creditor of
a Loan Party, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff, or dispute,
 
(i)            Accounts with respect to an Account Debtor (other than Microsoft
Corporation or Sprint/United Management Company) whose total obligations owing
to the Loan Parties, taken as a whole, exceed 15% (such percentage, as applied
to a particular Account Debtor, being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; Accounts with respect to
Microsoft Corporation if the total obligations owing to the Loan Parties, taken
as a whole, exceed 20% (such percentage, as applied to Microsoft Corporation,
being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of Microsoft, Inc. deteriorates) of all Eligible Accounts, to
the extent of the obligations owing by such Microsoft Corporation in excess of
such percentage; and Accounts with respect to Sprint/United Management Company
if the total obligations owing to the Loan Parties, taken as a whole, exceed 20%
(such percentage, as applied to Sprint/United Management Company, being subject
to reduction by Agent in its Permitted Discretion if the creditworthiness of
Sprint/United Management Company deteriorates) of all Eligible Accounts, to the
extent of the obligations owing by such Sprint/United Management Company in
excess of such percentage; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing
percentages shall be reasonably determined by Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,
 
Schedule 1.1 – Page 12

--------------------------------------------------------------------------------


 
(j)            Accounts with respect to which the Account Debtor is subject to
an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
which Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
 
(k)           Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor's financial
condition,
 
(l)            Accounts that are not subject to a valid and perfected first
priority Agent's Lien,
 
(m)           Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,
 
(n)           Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,
 
(o)           following the occurrence of the Borrowing Base Trigger
Date, Accounts acquired pursuant to a Permitted Acquisition unless Agent has
completed a field examination with respect to the business and assets of the
Permitted Acquisition in accordance with Agent's customary procedures and
practices and as otherwise required by the nature and circumstances of the
business of the Permitted Acquisition, the scope and results of which are
satisfactory to Agent; provided, that any Accounts of the Permitted Acquisition
shall only be Eligible Accounts to the extent that Agent has so completed such
field examination with respect thereto and the criteria for Eligible Accounts
otherwise set forth herein are satisfied with respect thereto in accordance with
this Agreement; or
 
(p)           Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by a
Loan Party of the subject contract for goods or services.
 
"Eligible Balance Sheet Billed Accounts" means, as of any date of determination,
Accounts of Loan Parties (including for the avoidance of doubt, any
Minority-Owned Entity that is a Loan Party) arising in the ordinary course of
business from the sale of goods or the rendition of services that have been
billed to the Account Debtors thereof and are not unpaid more than 90 days past
invoice date; provided, that Accounts of a Loan Party that is not a US Loan
Party or a Canadian Loan Party shall not be considered Eligible Balance Sheet
Billed Accounts unless Agent has a perfected first priority Lien on such
Accounts.
 
Schedule 1.1 – Page 13

--------------------------------------------------------------------------------


 
"Eligible Balance Sheet Unbilled Accounts" means, as of any date of
determination, Accounts of Loan Parties (including for the avoidance of doubt,
any Minority-Owned Entity that is a Loan Party) arising in the ordinary course
of business from the sale of goods or the rendition of services that have not
been billed to the Account Debtors thereof and do not remain unbilled for more
than 30 days from the date of sale of goods or rendition of services giving rise
to such Accounts; provided, that Accounts of a Loan Party that is not a US Loan
Party or a Canadian Loan Party shall not be considered Eligible Balance Sheet
Unbilled Accounts unless Agent has a perfected first priority Lien on such
Accounts.
 
"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Parent, any Subsidiary of Parent, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Parent, any
Subsidiary of Parent, or any of their predecessors in interest.
 
"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the protection of the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.
 
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
"Equipment" means equipment (as that term is defined in the Code).
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).
 
Schedule 1.1 – Page 14

--------------------------------------------------------------------------------


 
"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
 
"Excess Availability" means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all then outstanding and
unpaid trade payables of Parent and its Subsidiaries which are more than sixty
(60) days past due and all book overdrafts of Parent and its Subsidiaries in
excess of historical practices with respect thereto, in each case as determined
by Agent in its Permitted Discretion.
 
"Excess Cash Flow" means, for any fiscal year and with respect to Parent and its
Subsidiaries determined on a consolidated basis, (a) EBITDA for such fiscal
year, minus (b) the sum of (i) the cash portion of Interest Expense paid during
such fiscal year, (ii) the cash portion of portion of Taxes paid during such
fiscal year, (iii) Capital Expenditures made during such fiscal year (excluding
amounts related to Capital Leases), and (iv) all principal payments of
Indebtedness made during such fiscal year (including payments related to Capital
Leases).
 
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
 
"Excluded Non-Loan Party EBITDA" means, for any period, the amount by which
EBITDA for such period attributable to Subsidiaries of Parent that are not Loan
Parties, exceeds 10% of EBITDA for such period.
 
"Existing Credit Facility" means that certain Financing Agreement dated as of
June 18, 2007 among Parent, Maxxcom US, the other Subsidiaries of Parent party
thererto, the lenders from time to time party thereto, Fortress Credit Corp. and
Wells Fargo Foothill, Inc., as has been amended, modified, or supplemented.
 
"Existing Letters of Credit" means the letters of credit listed on Schedule P-5.
 
"Fee Letter" means that certain fee letter, dated as of even date with the
Agreement, between Borrower and Agent, in form and substance reasonably
satisfactory to Agent.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 
Schedule 1.1 – Page 15

--------------------------------------------------------------------------------


 
"Fixed Charges" means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period (other than (i) any payment in
respect of Earn-outs and (ii) any prepayment fee incurred in connection with the
prepayment in full of the Existing Credit Facility), and (c) all federal, state,
and local income taxes paid or due and payable during such period.
 
"Fixed Charge Coverage Ratio" means, with respect to Parent for any period, the
ratio of (i) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (ii) Fixed Charges for such period.
 
"Foreign Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United Kingdom or any European Union Central
Bank or issued by any agency thereof and backed by the full faith and credit of
the United Kingdom or  any European Union Central Bank, in each case maturing
within 1 year from the date of acquisition thereof, (b) marketable direct
obligations issued or fully guaranteed by any state, province or territory of
the United Kingdom or  any European Union Central Bank, or any political
subdivision of any such state, province, territory or country or any public
instrumentality thereof maturing within 1 year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody's, (c) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United Kingdom or any European Union Central Bank, in each case having at
the date of acquisition thereof combined capital and surplus of not less than
the Dollar Equivalent of $250,000,000, (d) Deposit Accounts maintained with
(i) any bank that satisfies the criteria described in clause (c) above, or
(ii) any other bank organized under the laws of the United Kingdom so long as
the full amount maintained with any such other bank is insured by the Financial
Services Compensation Scheme, (e) repurchase obligations of any commercial bank
satisfying the requirements of clause (c) of this definition or recognized
securities dealer having combined capital and surplus of not less than the
Dollar Equivalent of $250,000,000, having a term of not more than seven days,
with respect to securities satisfying the criteria in clauses (a) or (c) above,
(f) debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (c) above, and (g) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (f) above.
 
"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
 
"Foreign Loan Party" means a Loan Party that is not a US Loan Party or a
Canadian Loan Party.
 
"Funding Date" means the date on which a Borrowing occurs.
 
"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
 
Schedule 1.1 – Page 16

--------------------------------------------------------------------------------


 
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
 
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
"Governmental Authority" means any federal, state, provincial, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative power, or functions of or pertaining to government.
 
"Guarantors" means (a) each Subsidiary of Parent (other than Borrower) that has
guarantied any of the Obligations or that is required to guaranty any of the
Obligations pursuant to Section 5.11), (b) Parent, and (c) each other Person
that becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement, and "Guarantor" means any one of them.
 
"Guaranty" means, collectively, that certain general continuing guaranty, dated
as of even date with the Agreement, executed and delivered by each US Loan Party
(other than Borrower) in favor of Agent, for the benefit of the Lender Group and
the Bank Product Providers, that certain guaranty, dated as of even date with
the Agreement, executed and delivered by each Canadian Loan Party in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, each
in form and substance reasonably satisfactory to Agent, and any other guaranty,
in form and substance reasonably satisfactory to Agent, from time to time
executed and delivered by a Loan Party in favor of Agent, for the benefit of the
Lender Group and the Bank Product Group.
 
"Hazardous Materials" means (a) substances that are defined or listed as, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, flammability, carcinogenicity, reproductive toxicity,
or "EP toxicity", (b) oil, petroleum, or petroleum derived substances, natural
gas, natural gas liquids, synthetic gas, drilling fluids, produced waters, and
other wastes associated with the exploration, development, or production of
crude oil, natural gas, or geothermal resources, (c) any explosives or any
radioactive materials, (d) asbestos in any form or electrical equipment that
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of 50 parts per million, and (e) any other substance which
the storage, manufacture, disposal, treatment, generation, use, transportation,
remediation, release into or concentration in the environment of is prohibited,
controlled, regulated or licensed by any Governmental Authority under any
Environmental Law.
 
"Hedge Agreement" means any and all agreements or documents now existing or
hereafter entered into by Parent or any of its Subsidiaries that provide for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Parent's or any of its Subsidiaries'
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.
 
Schedule 1.1 – Page 17

--------------------------------------------------------------------------------


 
"Holdout Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
“Immaterial Subsidiary” means, at any time, any Subsidiary of Parent the annual
EBITDA of which is less than $250,000, provided that the aggregate annual EBITDA
of all Subsidiaries of Parent that would otherwise constitute Immaterial
Subsidiaries shall not exceed $1,500,000.
 
 “Income Tax Expense” means, with respect to any Person for any period, the
provision for U.S. federal, state, local, franchise and similar taxes and
non-U.S. income taxes payable by Parent and its Subsidiaries for such period as
determined on a consolidated basis in accordance with GAAP.
 
"Indebtedness" means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person, irrespective of whether such obligation or liability
is assumed, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices), (f) all obligations
owing under Hedge Agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Prohibited Stock,
(h) Earn-outs, and (i) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (g) above.  For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (d) above shall be the lower of the amount of the obligation and the
fair market value of the assets of such Person securing such obligation.
 
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.
 
"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state, province or
federal bankruptcy or insolvency law, each as now and hereinafter in effect, any
successors to such statutes, and any similar laws in any jurisdiction including
without limitation any laws relating to assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief, and any laws permitting debtor to obtain a stay or compromise of the
claims of its creditors.
 
Schedule 1.1 – Page 18

--------------------------------------------------------------------------------


 
"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent, each of the other Loan Parties, and Agent, the form and substance of
which is reasonably satisfactory to Agent.
 
"Interest Expense" means, with respect to any Person for any period, the result
of the gross interest expense of such Person for such period determined in
accordance with GAAP (including, without limitation, interest expense paid to
Affiliates of such Person), less (a) gains for such period on all obligations
owing under Hedge Agreements (to the extent not included in interest income
above and to the extent not deducted in the calculation of gross interest
expense), plus (b) the sum of (i) losses for such period under Hedge Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedge Agreements (to the extent
not included in gross interest expense), in each case, determined in accordance
with GAAP.
 
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 3 months thereafter; provided, however, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 3 months after the
date on which the Interest Period began, as applicable, and (d) Borrower may not
elect an Interest Period which will end after the Maturity Date.
 
"Inventory" means inventory (as that term is defined in the Code).
 
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, moving, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), or acquisitions of Indebtedness, Stock,
or all or substantially all of the assets of such other Person (or of any
division or business line of such other Person), including any Acquisition, and
any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.
 
"IRC" means the Internal Revenue Code of 1986, as amended.
 
Schedule 1.1 – Page 19

--------------------------------------------------------------------------------


 

"Issuing Lender" means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender's sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit or
Reimbursement Undertakings pursuant to Section 2.11 of the Agreement.
 
"Lender" and "Lenders" have the respective meanings set forth in the preamble to
the Agreement, includes the Issuing Lender, and shall include any other Person
made a party to the Agreement pursuant to the provisions of Section 13.1 of the
Agreement.
 
"Lender Group" means each of the Lenders (including the Issuing Lender) and
Agent, or any one or more of them.
 
"Lender Group Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group's transactions with the Loan Parties under any
of the Loan Documents, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles and all similar searches and inquires conducted in Canada),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) contained in the Agreement or the Fee Letter),
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) reasonable and documented out-of-pocket costs and
expenses incurred by Agent in the disbursement of funds to Borrower or other
members of the Lender Group (by wire transfer or otherwise), (d) documented
out-of-pocket charges paid or incurred by Agent resulting from the dishonor of
checks payable by or to any Loan Party, (e) reasonable and documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable and documented out-of-pocket audit
fees and expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable and documented out-of-pocket costs and expenses of third party
claims or any other suit paid or incurred by the Lender Group in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or the Lender Group's relationship with Parent or any of
its Subsidiaries, (h) Agent's reasonable and documented costs and expenses
(including reasonable attorneys fees) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating, or amending the Loan Documents, and (i) Agent's and each Lender's
reasonable and documented costs and expenses (including reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
"workout," a "restructuring," or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.
 
 
Schedule 1.1 – Page 20

--------------------------------------------------------------------------------

 
 
"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of the Agreement.
 
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
 
"Letter of Credit" means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.
 
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) causing the Letters of Credit to be returned to the Issuing
Lender, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its reasonable discretion) in an amount equal to 105% of the then
existing Letter of Credit Usage (it being understood that the Letter of Credit
fee and all usage charges set forth in the Agreement will continue to accrue
while the Letters of Credit are outstanding and that any such fees that accrue
must be an amount that can be drawn under any such standby letter of credit).
 
"Letter of Credit Disbursement" means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
 
"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
 
"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
 
"LIBOR Notice" means a written notice in the form of Exhibit L-1.
 
"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.
 
"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage.  The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.
 
"LIBOR Rate Loan" means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 
Schedule 1.1 – Page 21

--------------------------------------------------------------------------------

 

"LIBOR Rate Margin" means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
applicable margin set forth in the following table that corresponds to the most
recent TTM EBITDA calculation delivered to Agent pursuant to Section 5.1 of the
Agreement (the "TTM EBITDA Calculation"); provided, however, that for the period
from the Closing Date through the date Agent receives the TTM EBITDA Calculation
in respect of the testing period ending December 31, 2009, the LIBOR Rate Margin
shall be at the margin in the row styled "Level IV":
 
Level
 
TTM EBITDA Calculation
 
LIBOR Rate Margin
         
I
 
If TTM EBITDA is greater than or equal to $85,000,000
 
2.50 percentage points
         
II
 
If TTM EBITDA is less than $85,000,000 but greater than or equal to $75,000,000
 
2.75 percentage points
         
III
 
If TTM EBITDA is less than $75,000,000 but greater than or equal to $65,000,000
 
3.00 percentage points
         
IV
 
If TTM EBITDA is less than $65,000,000
 
3.25 percentage points



Except as set forth in the foregoing proviso and the last sentence of this
definition, the LIBOR Rate Margin shall be based upon the most recent TTM EBITDA
Calculation, which will be calculated as of the end of each fiscal
quarter.  Except as set forth in the foregoing proviso, the LIBOR Rate Margin
shall be re-determined quarterly on the first day of the month following the
date of delivery to Agent of the certified calculation of the TTM EBITDA
pursuant to Section 5.1 of the Agreement for the most recently ended fiscal
quarter; provided, however, that if Borrower fails to provide such certification
when such certification is due, the LIBOR Rate Margin shall be set at the margin
in the row styled "Level IV" as of the first day of the month following the date
on which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the LIBOR Rate Margin shall be set
at the margin based upon the calculations disclosed by such certification.  In
the event that the information regarding the TTM EBITDA contained in any
certificate delivered pursuant to Section 5.1 of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher LIBOR Rate Margin for any period (a "LIBOR Rate Period") than the
LIBOR Rate Margin actually applied for such LIBOR Rate Period, then (i) Borrower
shall immediately deliver to Agent a correct certificate for such LIBOR Rate
Period, (ii) the LIBOR Rate Margin shall be determined as if the correct LIBOR
Rate Margin (as set forth in the table above) were applicable for such LIBOR
Rate Period, and (iii) Borrower shall immediately deliver to Agent full payment
in respect of the accrued additional interest as a result of such increased
LIBOR Rate Margin for such LIBOR Rate Period, which payment shall be promptly
applied by Agent to the affected Obligations.  Notwithstanding anything
contained herein to the contrary, if an Event of Default exists, the LIBOR Rate
Margin shall be set at the margin in the row styled "Level IV" until such Event
of Default is waived.

 
Schedule 1.1 – Page 22

--------------------------------------------------------------------------------

 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 
"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
 
"Loan Documents" means the Agreement, the Bank Product Agreements, any Borrowing
Base Certificate, the Control Agreements, the Copyright Security Agreement, the
Fee Letter, the Guaranty, the Intercompany Subordination Agreement, the Letters
of Credit, the Mortgages, the Security Agreements, the Trademark Security
Agreement, any note or notes executed by Borrower in connection with the
Agreement and payable to any member of the Lender Group, any letter of credit
application entered into by Borrower in connection with the Agreement, and any
other agreement entered into, now or in the future, by Parent or any of its
Subsidiaries and any member of the Lender Group in connection with the
Agreement.
 
"Loan Party" means Borrower or any Guarantor.
 
"Management Services Agreement" means that certain Management Services
Agreement, dated as of  April 27, 2008, among Parent, Nadal Management, Inc. and
Miles Nadal, as amended from time to time.
 
"Margin Stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
"Material Adverse Change" means (a) a material adverse change in the business,
operations, assets or condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole, (b) a material impairment of Loan Parties'
ability, taken as a whole, to perform their obligations under the Loan Documents
to which they are parties or of the Lender Group's ability to enforce the
Obligations, or (c) a material impairment of the enforceability or priority of
Agent's Liens with respect to the Collateral as a result of an action or failure
to act on the part of Parent or its Subsidiaries.
 
"Material Contract" means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$5,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that have a
term of less than 90 days or by their terms may be terminated by such Person or
Subsidiary in the ordinary course of its business upon less than 60 days notice
without penalty or premium), and (ii) any other contracts or agreements, the
loss of which could reasonably be expected to result in a Material Adverse
Change.
 
"Maturity Date" has the meaning specified therefor in Section 3.3 of the
Agreement.

 
Schedule 1.1 – Page 23

--------------------------------------------------------------------------------

 
 
"Maximum Revolver Amount" means $75,000,000, increased as provided in Section
2.2 and decreased by the amount of reductions in the Revolver Commitments made
in accordance with Section 2.4(c) of the Agreement.
 
"Maximum Revolver Usage" means, as of any date of determination, the amount by
which the lesser of (a) the Maximum Revolver Amount and (b) Borrowing Base I,
exceeds the Applicable Excess Availability Amount.
 
"Minority-Owned Entity" means any Person in which the Parent owns, directly or
indirectly, less than 50% of the Stock thereof.
 
"Moody's" has the meaning specified therefor in the definition of Domestic Cash
Equivalents.
 
"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.
 
“Net Income” means, with respect to any Person for any period, the result of the
net income (loss) attributable to the Person for such period, determined in
accordance with GAAP, but excluding from the determination of Net Income
(without duplication) (a) any extraordinary or non recurring gains or losses or
gains or losses from Permitted Dispositions, (b) restructuring charges, (c) any
tax refunds, net operating losses or other net tax benefits, (d) effects of
discontinued operations, (e) interest income (including interest paid-in-kind),
(f) non-cash impairment charges, (g) non-cash stock based compensation expenses,
(h) any adjustment (positive or negative) relating to the deferred purchase
price of property (including, without limitation, deferred consideration from a
Permitted Acquisition) arising from Permitted Acquisitions or Permitted
Investments, (i) any third party expenses directly related to Permitted
Acquisitions, and (j) other non-operating income and expenses determined in
accordance with GAAP (including, without limitation, the net income (loss) from
Minority-Owned Entities).
 
"Obligations" means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement or
indemnification obligations with respect to Reimbursement Undertaking or with
respect to Letters of Credit, premiums, liabilities (including all amounts
charged to the Loan Account pursuant to the Agreement), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, covenants, and duties of any kind and description owing by Borrower
to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other expenses or other
amounts that Borrower is required to pay or reimburse by the Loan Documents or
by law or otherwise in connection with the Loan Documents, and (b) all Bank
Product Obligations.  Any reference in the Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 
Schedule 1.1 – Page 24

--------------------------------------------------------------------------------

 
 
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.
 
"Overadvance" has the meaning specified therefor in Section 2.5 of the
Agreement.
 
"Parent" has the meaning specified therefor in the preamble to the Agreement.
 
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 
"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.
 
"Patriot Act" has the meaning specified therefor in Section 4.18 of the
Agreement.
 
"Payoff Date" means the first date on which all of the Obligations are paid in
full and the Revolver Commitments of the Lenders are terminated.
 
"Permitted Acquisition" means any Acquisition so long as:
 
(a)           no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition shall not be hostile,
 
(b)           no Indebtedness will be incurred, assumed, or would exist with
respect to Parent or any Subsidiary of Parent as a result of such Acquisition
(other than Acquired Indebtedness), and no Liens will be incurred, assumed, or
would exist with respect to the assets of Parent or any Subsidiary of Parent as
a result of such Acquisition other than Permitted Liens,
 
(c)           to the extent the purchase consideration payable in respect of the
proposed Acquisition exceeds $1,000,000, at least 10 days prior to the
anticipated closing date of such proposed Acquisition (and, if the purchase
consideration payable in respect of the proposed Acquisition exceeds $5,000,000,
at least 30 days prior to the anticipated closing date of such proposed
Acquisition), Borrower shall have provided Agent with written confirmation,
supported by reasonably detailed calculations, that on a pro forma basis
(including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
Acquisition had been accomplished on the first day of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrower and Agent) created by adding the historical combined financial
statements of Parent (including the combined financial statements of any other
Person or assets that were the subject of a prior Permitted Acquisition during
the relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed Acquisition, Parent and its
Subsidiaries on a consolidated basis, would have been in compliance with the
financial covenants in Section 7 of the Agreement for the 4 fiscal quarter
period ended immediately prior to the proposed date of consummation of such
proposed Acquisition,

 
Schedule 1.1 – Page 25

--------------------------------------------------------------------------------

 
 
(d)           to the extent the purchase consideration payable in respect of the
proposed Acquisition exceeds $1,000,000, at least 10 days prior to the
anticipated closing date of such proposed Acquisition, Borrower has provided
Agent with its due diligence package relative to such proposed Acquisition,
including all memoranda and presentations delivered to the board of directors of
Parent, or, if such memoranda or presentations are not available, a summary, in
form and substance satisfactory to Agent and consistent with past practices of
Parent, describing the rationale for such Acquisition in reasonable detail,
 
(e)           Borrower shall have Availability plus Qualified Cash in an amount
equal to or greater than $15,000,000 (or, if a Revolver Increase has been made
in accordance with Section 2.2 of the Agreement, an amount equal to $15,000,000
plus 40% of the aggregate amount of Revolver Increases) immediately after giving
effect to the consummation of the proposed Acquisition,
 
(f)           the proportional share of EBITDA, for the 12 month period most
recently ended, of the Person to be acquired shall not exceed 20% of TTM EBITDA
(calculated on a pro forma basis after giving effect to the proposed
Acquisition),
 
(g)           to the extent the purchase consideration payable in respect the
proposed Acquisition exceeds $1,000,000, at least 10 days prior to the
anticipated closing date of such proposed Acquisition (and, if the purchase
consideration payable in respect of the proposed Acquisition exceeds $5,000,000,
at least 30 days prior to the anticipated closing date of such proposed
Acquisition), Borrower shall have provided Agent with written notice of such
proposed Acquisition, and, in any event, promptly following the closing date of
the Acquisition, Borrower shall provide Agent with a copy of the executed
acquisition agreement and executed counterparts of all other agreements,
instruments or other documents pursuant to which such Acquisition has been
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents executed or delivered in connection
therewith,
 
(h)           the assets being acquired (other than a de minimis amount of
assets in relation to Parent's and its Subsidiaries' total assets), or the
Person whose Stock is being acquired, are useful in or engaged in, as
applicable, the business of Parent or any of its Subsidiaries or a business
reasonably related thereto, and
 
(i)           upon consummation of the proposed Acquisition, the Person to be
acquired shall be a direct Subsidiary of a Loan Party; provided, that a Loan
Party may acquire less than 50% of the outstanding capital stock having ordinary
voting power to elect a majority of the Board of Directors (or appoint other
comparable managers) of such Person to the extent that (i) the cash portion of
the purchase consideration payable in respect of all such Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed $20,000,000 in the aggregate and (ii) the non-cash portion of
the purchase consideration payable in respect of all such Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed $50,000,000 in the aggregate.

 
Schedule 1.1 – Page 26

--------------------------------------------------------------------------------

 
 
"Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
"Permitted Dispositions" means:
 
(a)           sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,
 
(b)           sales of Inventory to buyers in the ordinary course of business,
 
(c)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents,
 
(d)           the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
 
(e)           the granting of Permitted Liens,
 
(f)            the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
 
(g)           any involuntary loss, damage or destruction of property,
 
(h)           any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,
 
(i)            the leasing or subleasing of assets of Parent or its Subsidiaries
in the ordinary course of business,
 
(j)            the sale or issuance of Stock (other than Prohibited Stock) of
Parent,
 
(k)           the lapse of registered patents, trademarks and other intellectual
property of Parent and its Subsidiaries to the extent not economically desirable
in the conduct of their business and so long as such lapse is not materially
adverse to the interests of the Lenders,
 
(l)            the making of a Restricted Junior Payment that is expressly
permitted to be made pursuant to the Agreement,
 
(m)          the making of a Permitted Investment,
 
(n)           the sale or disposition of non-core assets listed on Schedule P-4
hereto in an arm's length transaction, upon fair and reasonable terms and, other
than with respect to certain artwork listed on Schedule P-4, to a person that is
not an Affiliate of a Loan Party, and

 
Schedule 1.1 – Page 27

--------------------------------------------------------------------------------

 
 
 (p)          dispositions of assets (other than Accounts, intellectual
property, licenses, Stock of Subsidiaries of Parent or Material Contracts) not
otherwise permitted in clauses (a) through (o) above so long as no Event of
Default exists and made at fair market value and the aggregate fair market value
of all assets disposed of in all such dispositions since the Closing Date
(including the proposed disposition) would not exceed the Dollar Equivalent of
$5,000,000.
 
"Permitted Holders" means the Persons identified on Schedule P-6.
 
"Permitted Indebtedness" means:
 
(a)           Indebtedness evidenced by the Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,
 
(b)           Indebtedness not otherwise permitted under this definition of
Permitted Indebtedness and set forth on Schedule P-3 and any Refinancing
Indebtedness in respect of such Indebtedness,
 
(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,
 
(d)           guarantees of Indebtedness of any Loan Party permitted under this
Agreement,
 
(e)           endorsement of instruments or other payment items for deposit,
 
(f)            Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; (iii) unsecured guarantees with respect to Indebtedness of Parent
or one of its Subsidiaries, to the extent that the Person that is obligated
under such guaranty could have incurred such underlying Indebtedness; and (iv)
any Refinancing Indebtedness in respect of Indebtedness incurred under clauses
(i) through (iii) above,
 
(g)           unsecured Indebtedness of Parent that is incurred on the date of
the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is 12 months after the
Maturity Date, (iv) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Agent, and
(v) the only interest that accrues with respect to such Indebtedness is payable
in kind,
 
(h)           (i) Acquired Indebtedness in an amount not to exceed $5,000,000
outstanding at any one time and (ii) any Refinancing Indebtedness in respect of
Indebtedness referred to in the foregoing subclause (i),

 
Schedule 1.1 – Page 28

--------------------------------------------------------------------------------

 
 
(i)            Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, bid and appeal bonds and similar obligations,
 
(j)            Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Parent or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,
 
(k)           the incurrence by Parent or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate or foreign currency risk associated with Parent's and its
Subsidiaries' operations and not for speculative purposes,
 
(l)            unsecured Indebtedness incurred in respect of netting services,
overdraft protection, employee credit card programs, automatic clearinghouse
arrangements, other cash management and other like services, in each case,
incurred in the ordinary course of business,
 
(m)          contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation of
Parent or the applicable Loan Party incurred in connection with the consummation
of one or more Permitted Acquisitions,
 
(n)           Earn-outs,
 
(o)           Indebtedness composing Permitted Investments,
 
(p)           Indebtedness in respect of the Senior Unsecured Debt (including
any guarantee) in an aggregate principal amount not to exceed $225,000,000;
provided that, the principal amount of such Indebtedness may be increased so
long as (x) after giving effect to such increase the aggregate principal amount
of such Indebtedness outstanding does not exceed $425,000,000 at any time and
(y) TTM EBITDA for the most recently ended fiscal month for which Agent has
received a monthly report pursuant to Schedule 5.1  prior to such increase is
equal to or greater than $75,000,000,
 
(p)           Subject to Section 5.16 of the Agreement, Indebtedness in respect
of the Convertible Subordinated Debt,
 
(q)           Indebtedness in respect of any bankers’ acceptance, bank
guarantees, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims),
 
(r)            guarantee obligations incurred in the ordinary course of business
in respect of obligations of (or to) suppliers, customers, franchisees, lessors
and licensees,
 
(s)           Indebtedness representing deferred compensation to employees of
the Parent or its Subsidiaries incurred in the ordinary course of business,

 
Schedule 1.1 – Page 29

--------------------------------------------------------------------------------

 
 
(t)            to that extent that Issuing Lender has elected not to issue, or
to cause an Underlying Issuer to issue, a Letter of Credit, Indebtedness, in an
amount of up to $1,000,000, in respect of reimbursement obligations and other
liabilities with respect of letters of credit in which the amounts payable
thereunder are payable in a currency other than Dollars or Canadian Dollars,
 
(u)           any performance based forgivable loans granted to the Borrower or
any Subsidiary for any Call Center in an aggregate principal amount, for all
such loans, at any one time outstanding not to exceed $5,000,000, and
 
(v)           additional Indebtedness and (i) any Refinancing Indebtedness in
respect of any Indebtedness specified in subclause (i) above; provided that the
aggregate amount of Indebtedness incurred and remaining outstanding pursuant to
this clause (v) shall not at any time exceed $10,000,000.
 
"Permitted Intercompany Advances" means loans and advances (i) among the Loan
Parties; (ii) by a Subsidiary of Parent or a Minority-Owned Entity, in each
case, that is not a Loan Party to a Loan Party; (iii) by a Loan Party to a
Subsidiary of Parent or a Minority-Owned Entity, in each case, that is not a
Loan Party, existing on the Closing Date and described on Schedule P-7, in an
aggregate amount not to exceed $2,500,000; provided, that any repayment of such
loans or advances may not be reborrowed; and (iv) by a Loan Party to a
Subsidiary of Parent or a Minority-Owned Entity, in each case, that is not a
Loan Party, after the Closing Date, so long as (a) the proceeds of such loan or
advance are immediately, directly or indirectly, transferred to a Loan Party or
(b) (x) the aggregate principal amount of such loans and advances made to
Subsidiaries of Parent or Minority-Owned Entities that are not Loan Parties
shall not exceed $3,500,000 at any one time outstanding and (y) no Event of
Default has occurred and is continuing or would result therefrom (unless
otherwise consented to by Agent).
 
"Permitted Investments" means:
 
(a)           Investments in cash and Cash Equivalents (provided, that no US
Loan Party or Canadian Loan Party may have Investments in Foreign Cash
Equivalents),
 
(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,
 
(c)           advances made in connection with purchases of goods or services in
the ordinary course of business,
 
(d)           Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business
(including amounts received in disputes with customers or suppliers of any Loan
Party arising in the ordinary course of business) or owing to any Loan Party or
any of its Subsidiaries as a result of Insolvency Proceedings involving an
Account Debtor or upon the foreclosure or enforcement of any Lien in favor of a
Loan Party or its Subsidiaries,
 
(e)           Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,

 
Schedule 1.1 – Page 30

--------------------------------------------------------------------------------

 
 
(f)            guarantees permitted under the definition of Permitted
Indebtedness,
 
(g)           Permitted Intercompany Advances,
 
(h)           Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
 
(i)            deposits of cash made in the ordinary course of business to
secure performance of operating leases,
 
(j)            loans and advances to current or former employees, officers, and
directors of Parent or any of its Subsidiaries, their respective estates,
spouses or former spouses, in each case for the purpose of purchasing Stock in
Parent or any Loan Party so long as the proceeds of such loans or advances are
received by such Loan Party,
 
(k)           Permitted Acquisitions,
 
(l)            Investments in the form of capital contributions and the
acquisition of Stock made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Stock of Parent),
 
(m)          Investments in the form of Hedge Agreements that are permitted
under the Agreement,
 
(n)           Investments consisting of security deposits with utilities and
other similar Persons made in the ordinary course of business,
 
(o)           loans and advances to employees of any Loan Party in the ordinary
course of business in an aggregate amount not exceeding $2,000,000 at any one
time outstanding,
 
(p)           Investments of any Person in existence at the time such Person
becomes a Subsidiary of the Parent or any of its Subsidiaries; provided, that
such Investments were not made in connection with or anticipation of such Person
becoming a Subsidiary of the Parent or any of its Subsidiaries, as applicable,
 
(q)           Investments in Pegasus Partners III, L.P. after the Closing Date
in an aggregate amount not exceeding $350,000 and any investments in Pegasus
Partners III, L.P. existing on the Closing Date,
 
(r)            any Investment constituting a Restricted Junior Payment permitted
under Section 6.9 of the Agreement, and
 
(s)           so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed the Dollar Equivalent of $5,000,000 during the term of the Agreement.

 
Schedule 1.1 – Page 31

--------------------------------------------------------------------------------

 
 
"Permitted Liens" means:
 
(a)           Liens held by Agent to secure the Obligations,
 
(b)           Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Agent's Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests,
 
(c)           judgment Liens or pre-judgment attachments, arising solely as a
result of the existence of judgments, orders, or awards that do not constitute
an Event of Default under Section 8.3 of the Agreement,
 
(d)           Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,
 
(e)           the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
 
(f)            Liens on Equipment securing Indebtedness incurred pursuant to
clause (c) of the definition of Permitted Indebtedness and so long as (i) such
Lien attaches only to the asset purchased or acquired or leased and the proceeds
thereof, and (ii) such Lien only secures the Indebtedness that was incurred to
acquire the asset purchased or acquired or any Refinancing Indebtedness in
respect thereof,
 
(g)           Liens arising by operation of law in favor of warehousemen,
landlords, custom brokers, carriers, mechanics, materialmen, laborers, or
suppliers, and other similar liens incurred in the ordinary course of business
and not in connection with the borrowing of money, and which Liens either
(i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests,
 
(h)           Liens on amounts deposited to secure Parent's and its Subsidiaries
obligations in connection with worker's compensation or other unemployment
insurance or other forms of government insurance or benefits,
 
(i)            Liens on amounts deposited to secure Parent's and its
Subsidiaries obligations in connection with the making or entering into of bids,
tenders, contracts, or leases in the ordinary course of business and not in
connection with the borrowing of money,
 
(j)            Liens on amounts deposited to secure Parent's and its
Subsidiaries reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,
 
(k)           with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,
 
(l)            non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,

 
Schedule 1.1 – Page 32

--------------------------------------------------------------------------------

 
 
(m)          Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
 
(n)           rights of setoff or bankers' liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,
 
(o)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,
 
(p)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,
 
(q)           Liens on deposits and pledges of cash in favor of issuers of
letters of credit permitted by clause (t) of the definition of Permitted
Indebtedness so long as (i) such deposit or pledge of cash is provided by the
Loan Party that such letter of credit has been issued in favor of, (ii) such
deposit or pledge of cash is segregated from all other Deposit Accounts of the
Loan Parties, (iii) such Liens attach only to the cash collateralizing such
letters of credit, and (iv) such Liens only secure Indebtedness permitted by
clause (t) of the definition of Permitted Indebtedness,
 
(r)            customary Liens for the fees, costs and expenses of trustees and
escrow agents pursuant to any indenture, escrow agreement or similar agreement
establishing a trust or escrow arrangement so long as such Liens attach only the
trust or escrow account maintained in connection therewith,
 
(s)           the right (so long as not exercised) reserved to or vested in any
Governmental Authority by the terms of any authorization acquired by any Loan
Party or by any statutory provision, to terminate any such authorization,
 
(t)           any rights (so long as not exercised) of expropriation, access or
use or other similar such rights conferred or vested on public authorities by or
under statutes of Canada or any province or territory of Canada or any foreign
jurisdiction, or any political subdivision thereof,
 
(u)           the reservations, limitations, provisos and conditions, if any,
expressed in any original grants from the Crown, and
 
(v)           other Liens so long as (i) the Indebtedness secured thereby does
not exceed $1,000,000 in the aggregate and (ii) such Liens do not attach to any
Accounts or Deposit Accounts of any Loan Party.

 
Schedule 1.1 – Page 33

--------------------------------------------------------------------------------

 

"Permitted Protest" means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien or Canadian statutory lien or deemed trust), or rental payment,
provided that (a) a reserve with respect to such obligation is established on
Parent's or its Subsidiaries' books and records in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Parent or its Subsidiary, as applicable, in good faith, and
(c) Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Agent's Liens.
 
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $25,000,000.
 
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
"PPSA" means, collectively, the Personal Property Security Act (Ontario), the
Personal Property Security Act (Nova Scotia), the Personal Property Security Act
(Alberta) or any other applicable Canadian federal or provincial statute
(including the Civil Code of Quebec) pertaining to the granting, perfecting,
priority or ranking of security interests, lien, hypothecs or personal property,
and any successor statutes, together with any regulations thereunder, in each
case as in effect from time to time.  References to sections of the PPSA shall
be construed to also reference any successor sections.
 
"Prohibited Stock" means any Stock that by its terms is mandatorily redeemable
or subject to any other payment obligation (excluding Put Obligations, but
including any obligation to pay dividends, other than dividends of shares of
Stock of the same class and series payable in kind or dividends of shares of
common stock) on or before a date that is less than 1 year after the Maturity
Date, or, on or before the date that is less than 1 year after the Maturity
Date, is redeemable at the option of the holder thereof for cash or assets or
securities (other than distributions in kind of shares of Stock of the same
class and series or of shares of common stock).
 
"Projections" means Parent's forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
 
"Pro Forma EBITDA" means, with respect to any Loan Party or Subsidiary of Parent
acquired in a Permitted Acquisition, EBITDA attributable to such Loan Party or
Subsidiary for the most recent twelve (12) month period for which financial
statements are made available to Agent at the time of determination thereof,
adjusted by extraordinary expenses, increased costs, identifiable and verifiable
expense reductions and excess or additional management compensation, if any, in
each case calculated by Borrower and approved by Agent and Required Lenders.
 
"Pro Rata Share" means, as of any date of determination:

 
Schedule 1.1 – Page 34

--------------------------------------------------------------------------------

 

(a)           with respect to a Lender's obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender's Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender's Advances by (z) the outstanding principal
amount of all Advances,
 
(b)           with respect to a Lender's obligation to participate in Letters of
Credit and Reimbursement Undertakings, to reimburse the Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender's Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender's
Advances by (z) the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Revolver Commitments had not
been terminated or reduced to zero and based upon the Revolver Commitments as
they existed immediately prior to their termination or reduction to zero.
 
(c)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender's Revolver Commitment,
by (z) the aggregate amount of Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender's Advances, by (z) the outstanding principal
amount of all Advances; provided, however, that if all of the Advances have been
repaid in full and Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be determined based upon subclause (i) of this clause as if
the Revolver Commitments had not been terminated or reduced to zero and based
upon the Revolver Commitments as they existed immediately prior to their
termination or reduction to zero.
 
"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
 
"Purchase Money Indebtedness" means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
 
"Put Obligations" means the contractual rights of the holder of capital Stock in
any Subsidiary of Parent to require, in certain circumstances, the Subsidiary or
the applicable parent company of such Subsidiary to acquire all or a portion of
such Stock held by such holder, with the terms and conditions of such right to
be consistent with past practices.

 
Schedule 1.1 – Page 35

--------------------------------------------------------------------------------

 

"Qualified Cash" means, as of any date of determination, the sum of (a) the
lesser of (i) $7,500,000 and (ii) the Dollar Equivalent amount of unrestricted
cash and Foreign Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject to a first
priority perfected Lien in favor of Agent and (b) the amount of unrestricted
cash and Domestic Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States or Canada.
 
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.
 
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
"Refinancing Indebtedness" means refinancings, modifications, replacements,
refundings, renewals, or extensions of Indebtedness so long as:
 
(a)           such refinancings, modifications, replacements, refundings,
renewals, or extensions do not result in an increase in the principal amount of
the Indebtedness so refinanced, modified, replaced, refunded, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
 
(b)           such refinancings, modifications, replacements, refundings,
renewals, or extensions do not result in a shortening of the average weighted
maturity (measured as of the refinancing, renewal, or extension) of the
Indebtedness so refinanced, modified, replaced, refunded, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,
 
(c)           if the Indebtedness that is refinanced, modified, replaced,
refunded, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, modification,
replacement, refunding, renewal, or extension must include subordination terms
and conditions that are at least as favorable to the Lender Group as those that
were applicable to the refinanced, modified, replaced, refunded, renewed, or
extended Indebtedness, and
 
(d)           the Indebtedness that is refinanced, modified, replaced, refunded,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended.
 
"Reimbursement Undertaking" has the meaning specified therefor in Section
2.11(a) of the Agreement.
 
"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 
Schedule 1.1 – Page 36

--------------------------------------------------------------------------------

 
 
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
 
"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.
 
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
 
"Required Availability" means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $50,000,000.
 
"Required Lenders" means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, "Required
Lenders" must include at least 2 Lenders.
 
"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as "eurocurrency liabilities") of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.
 
"Restricted Junior Payment" means to (a) declare or pay any dividend or make any
other payment or distribution, direct or indirect, on account of Stock issued by
a Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) make
any repurchase, redemption, retirement, defeasance, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Stock of any Loan Party or any direct or indirect parent of any Loan Party, now
or hereafter outstanding, (c)  make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Stock of any Loan Party, now or
hereafter outstanding, (d) return any Stock to any shareholder or other equity
holders of any Loan Party or any of its Subsidiaries, or make any other
distribution of property, assets, shares of Stock, warrants, rights, options,
obligations or securities thereto as such, (e) pay any management fees or any
other fees or expenses (including the reimbursement thereof by any Loan Party or
any of its Subsidiaries) pursuant to any management (other than the Management
Services Agreement so long as the nature of the employment covered by such
agreement is the same as in effect on the date hereof), consulting or other
services agreement to any of the shareholders or other equityholders of any Loan
Party or any of its Subsidiaries or other Affiliates, or to any other
Subsidiaries or Affiliates of any Loan Party (except to the extent such
management fees or such other fees and expenses under such arrangement are (i)
in lieu of compensation that would otherwise be paid to such person or (ii) made
to a Loan Party), (f) make any payment in respect of any Put Obligation, or (g)
make any payment in respect of any Earn-outs.

 
Schedule 1.1 – Page 37

--------------------------------------------------------------------------------

 
 
"Revolver Commitment" means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
 
"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
 
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
"S&P" has the meaning specified therefor in the definition of Domestic Cash
Equivalents.
 
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
 
"Securities Account" means a securities account (as that term is defined in the
Code).
 
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
"Security Agreement" means the Canadian Security Agreement or the US Security
Agreement, as the context requires.
 
"Senior Leverage Ratio" means, as of any date of determination, the ratio of
(a) the sum of (i) the Revolver Usage as of such date minus (ii) the sum of (A)
the lesser of (x) $7,500,000 and (y) the Dollar Equivalent amount of
unrestricted cash and Foreign Cash Equivalents of the Foreign Loan Parties as of
such date that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject to a first priority perfected Lien in favor of Agent and (B) the amount
of unrestricted cash and Domestic Cash Equivalents of the US Loan Parties and
the Canadian Loan Parties as of such date that are held in Deposit Accounts in
the United States and Canada that are subject to Control Agreements, to
(b) Parent's TTM EBITDA for the 12 month period ended as of such date.

 
Schedule 1.1 – Page 38

--------------------------------------------------------------------------------

 

"Senior Unsecured Debt" means the Indebtedness in an aggregate principal amount
not to exceed $225,000,000 (provided that, the principal amount of such
Indebtedness may be increased so long as (i) after giving effect to such
increase the aggregate principal amount of such Indebtedness outstanding does
not exceed $425,000,000 at any time and (ii) TTM EBITDA for the most recently
ended fiscal month for which Agent has received a monthly report pursuant to
Schedule 5.1  prior to such increase is equal to or greater than $75,000,000)
owing by Parent to the "Holders" (as defined in Senior Unsecured Trust
Indenture) pursuant to the Senior Unsecured Debt Documents.
 
"Senior Unsecured Debt Documents" means the Senior Unsecured Trust Indenture,
the  "Notes" (as defined in the Senior Unsecured Trust Indenture), the
"Registration Rights Agreement" (as defined in the Senior Unsecured Trust
Indenture) and all other agreements, instruments and documents evidencing the
Senior Unsecured Debt, as the same may be amended, modified or supplemented from
time to time in accordance with the terms thereof.
 
"Senior Unsecured Trust Indenture" means that certain Indenture dated as of
October 23, 2009 among Parent, the "Note Guarantors" party thereto and The Bank
of New York Mellon, as trustee, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof.
 
"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
"Solvent" means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person's assets is greater than all of such Person's
debts.
 
"Stock" means all shares, interests, participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including common stock, preferred stock, or any other "equity security" (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act) and any options or warrants to purchase any
of the foregoing.
 
"Subsidiary" of a Person means (a) a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity, and
(b) except for purposes of calculating the financial covenants set forth in
Section 7 and the terms used in connection therewith (including EBITDA, Fixed
Charge Coverage Ratio and Senior Leverage Ratio), each Minority-Owned Entity
that is a Loan Party.
 
"Swing Lender" means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender's sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.
 
"Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.

 
Schedule 1.1 – Page 39

--------------------------------------------------------------------------------

 
 
"Taxes" means any taxes, levies, imposts, duties, fees, assessments,
withholdings or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto; provided, however, that Taxes shall exclude
(i) any tax imposed on the net income or net profits of any Lender or any
Participant (including any branch profits taxes), in each case imposed by the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender or such Participant is organized or the jurisdiction (or by
any political subdivision or taxing authority thereof) in which such Lender's or
such Participant's principal office is located in each case as a result of a
present or former connection between such Lender or such Participant and the
jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(ii) taxes resulting from a Lender's or a Participant's failure to comply with
the requirements of Section 16(d) or (e) of the Agreement, and (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Foreign Lender based upon the applicable withholding rate in effect at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16(a) of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority.
 
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
"Trademark Security Agreement" has the meaning specified therefor in the
Security Agreements.
 
"TTM EBITDA" means, as of any date of determination, EBITDA of Parent and its
Subsidiaries determined on a consolidated basis, for the 12 month period most
recently ended.
 
"Underlying Issuer" means Wells Fargo or one of its Affiliates.
 
"Underlying Letter of Credit" means a Letter of Credit that has been issued by
an Underlying Issuer.
 
"United States" means the United States of America.
 
"US Designated Account" means the Deposit Account identified on Schedule D-2.
 
"US Designated Account Bank" has the meaning specified therefor in Schedule D-2.

 
Schedule 1.1 – Page 40

--------------------------------------------------------------------------------

 
 
"US Loan Party" means a Loan Party organized under the laws of the United
States, a state thereof or the District of Columbia.
 
"US Security Agreement" means a security agreement, dated as of even date with
the Agreement, in form and substance reasonably satisfactory to Agent, executed
and delivered by the Loan Parties (other than the Canadian Loan Parties) to
Agent.
 
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
 
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
 
"WFF" means Wells Fargo Foothill, LLC, a Delaware limited liability company.

 
Schedule 1.1 – Page 41

--------------------------------------------------------------------------------

 